Approval of the Minutes
The Minutes of the last sitting have been distributed.
Are there any comments?
Mr President, regarding the Minutes of yesterday's sitting, which have been distributed to us this morning, I should like to point out that my name does not appear on the attendance register. I am sure it's just my forgetfulness - I expect I forgot to sign the register - but since I was here, as can easily be established, I would ask that my name be added in the Minutes to the register of those who were here yesterday.
Mr President, it is the same point as Mr Vecchi's: my name does not appear in the Minutes and I was here yesterday.
Mr President, to clarify the Minutes. Yesterday you might recall that I raised an issue under Rule 3 about the immunities and privileges of this House. According to the Minutes: ' the President suggested Mr Hallam write to the Speaker of the Belgian Chamber of Representatives asking for an explanation of this matter' . According to my memory and also to this document, which is produced by the Session Services, the President undertook to take up my complaint. I would certainly wish the President to take up the complaint on behalf of Parliament and me as a Member, rather than me as an individual.
Mr Hallam, I take note of your comment.
(Parliament approved the Minutes)
Mr President, I would like to make a comment on today's agenda.
The item of today's agenda on questions to the Commission includes my question on Member States' laws' conformity with Community regulations on competence. However, despite the fact that this afternoon one of the Commissioners who will be replying in question time is Mr Van Miert, responsible for this area, my question rather strangely comes under the heading 'Other questions' , whereas questions which are dated later than mine have been allocated to Mr Van Miert. I would like to know how this rather odd situation has come about.
Mr Colom i Naval, I take note of the matter. We will see the Commission and at Question Time we will be able to clarify it.
Mr President, this is a more general point of order, but I am obliged to raise it. When, as Members of Parliament, we put certain matters to the Bureau, the latter should give us an answer, whether positive or negative.
That did not happen in the following case: I am a Member of the Delegation to Kazakhstan and the other Central Asian Republics, and indeed, its Vice-President. The European part of the Delegation met before 1 May and decided that we would go there between 2 and 9 May. Since they informed me that there would not be any interpretation into Greek, I said that this was very difficult and that I could not go and be deaf and dumb while I was there. The President of the Delegation said that he would look into the matter and let me know. A week later, he answered me that the matter could not be taken further to provide an interpreter. I then wrote a letter to the President of Parliament, telling him that I could not go with a delegation of this type and be unable to communicate. They told me that the best you can do is to speak Greek, they will listen to you, but the debate will take place in Russian and English, which means that I would not understand anything because I am not as fortunate as you in knowing all these languages. I therefore told them that again, that was no good. I have been waiting all this time, and have still not been answered by the President of Parliament, about whether my request was accepted, or if not, why. Meanwhile of course, the journey took place.
I therefore ask you to inform the President, so that I may be answered. I think the matter is a personal one, but it is also more general and concerns us all.
Mr Ephremidis, the Bureau desires, but also has a tradition of making every effort to answer any Member concerning all the problems raised. I will of course ensure that this happens in your case too.
Decision on urgency
Mr President, as you just said, the committee has concluded its deliberations on this report, and Parliament can approve the request for urgent procedure.
(Parliament approved the request for urgent procedure)
Welcome
I would like to welcome 23 prizewinners of the inter-school essay competition on the subject 'Europe against racism' , who are now in the European Parliament's VIP gallery. The prizewinners come from the Union's 15 countries and the competition was held under the aegis of the European Parliament and was organized by the Centre for Information and Documentation in the context of the European Year against Racism.
I welcome the young men and women so distinguished, and wish them a pleasant stay in Strasbourg.
Organic production of agricultural products
The next item is the debate on the report by Mrs Barthet-Mayer (A4-0156/97), on behalf of the Commitee on Agriculture and Rural Development, on the proposal for a Council Regulation (EC) supplementing Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs to include livestock production (COM(96)0366 - C4-0481/96-96/0205(CNS))
Mr President, Commissioner, ladies and gentlemen, organic agriculture is practised in the European Union over approximately one million hectares and accounts for 1 % of all farming production. In ten years, the areas farmed in this way have increased ten-fold. Organic agriculture is now a realistic alternative and a reliable one to intensive farming. It has no negative effects on the environment and its production, linked to the soil, avoids over production in equal farmed areas. For this double advantage, organic agriculture should be firmly encouraged.
Regulation 2092 of 1991 covers the production and marketing of raw or processed vegetable organic products. The report which we are discussing today is intended to extend this regulation to animal organic productions.
Let us look at the background: the text proposed by the Commission in 1996 coincided with the height of the BSC crisis. If herbivores had been fed in a natural way, i.e. on the basis of grazing and vegetables alone, this crisis would never have come about. This would have resulted in considerable savings for the agricultural budget which might have been earmarked, for example, instead to supporting the income of more farmers, environmentally friendly farming measures, research, setting up young people in farming, farmers' retirement or the promotion of quality export products. Unfortunately, this was not the case.
Let us now return to the specific character of organic production. Organic production presents a number of features: let me remind you of them. It is a completely free and voluntary step by a farmer. It is the most elaborate, strongest and most controlled sign of quality of producers for consumers, even if there is still some progress to be made. This approach is another sign of quality such as geographical indication, protected origins and special guarantees, but it is also different from them. This approach is the subject of growing demand by consumers. It is also a sustainable form of production.
In order to extend regulation to animal organic production, we have had the chance of having a very good initial text from the Commission. Nevertheless it has had to be made more specific in order to be applicable and it has had to be improved in order to make it broader and more forward-looking. I think that this can be said of water farming, new forms of husbandry such as snails, frogs, ostriches, buffalos, and game, which should also be the subject of extension of the scope of this regulation.
I wanted this regulation to remain sufficiently general so that its application would not be hindered by defining the principles of organic stock raising without entering into very detailed specifications.
I also wanted this regulation to remain flexible enough to limit certain constraints of conversion or excesses of organic puritanism. However, in order to retain the regulation's coherence and to remain faithful to the trend shown by most of my colleagues on the Agriculture Committee during exchanges of views, I have maintained a thorough approach to the forms of production and, in particular, controls. That is how we have come to propose an improved definition of controls and the controllability of production, strengthening consumer protection, banning genetically modified organisms, genetic manipulation and living virus vaccinations. These are bans which are expected by consumers in this specific area and which are thoroughly in keeping with the basic principles of organic agriculture. But this report also bears in mind the need to protect traditional production such as pigs, cattle, capons, geese and ducks.
To sum up, the amended regulation is both more thorough on controls and forms of production and more flexible in order to facilitate conversion. But it strengthens the common character of the regulation and prevents competition distortion between Member States and even between regions. The consensus reached on this report in the Agriculture Committee enabled us to whittle down the 314 initial amendments to just 100 in number.
Nevertheless, there is still one problem to be solved. We need a sufficient budgetary amount so that the European Commission can effectively perform its control mission in the Member States and guarantee supervision of the equivalent system with those countries. At the moment the Commission only has two members of staff to carry out these tasks. We must make sure that the shortcomings revealed by the Committee of Inquiry on BSC should not occur again in the context of organic agriculture. If there is not a sufficient budgetary arrangement, application of the regulation will not be correctly controlled and this will leave the door open to import frauds.
To conclude I should like to say, as rapporteur, that I am unhappy with two amendments which add incoherence to an otherwise balanced whole. I should therefore like you to reject out of hand Amendment No 25 which deletes mention of abandon products and Amendment No 85 which deletes common standards on the density of poultry rearing. On the other hand I should like to ask you to support my Amendments Nos 101 on the budget, 102 on the restoration of 'poultry' standards, 103 and especially 104 on the budget which I referred to earlier.
Commissioner, I was recently able to appreciate, in Austria where I was invited by my colleague, Mrs Schierhuber, the work which has been carried out there in organic agriculture; you know something about that. May I therefore hope, Commissioner, that you will enable the whole of Europe to follow your country's example.
Mr President, as the rapporteur has already said, and especially since the BSE affair, consumers throughout Europe, much more than in the past, are interested not only in the cost but also in the quality of products and, in particular, the production methods used. For this reason, in order to restore their confidence, consumers must be supplied with guaranteed and certified products. New European legislation making it possible to certify clearly and uniformly throughout the territory of the European Union products of animal origin obtained in accordance with the criteria of organic production is an important step in this direction.
We must therefore place on record our displeasure at the delay in the Commission's submission of a proposal following up its proposal on organic farming and extending it to include livestock production. This document was supposed to have been submitted as far back as 1 July 1992, then that deadline was extended to 30 June 1995, and we did not actually receive the document until 26 July 1996. However, we do now have it, and we regard it as an important document, although there is a need for amendments along the lines already set out by the rapporteur. In fact, the Committee on the Environment, Public Health and Consumer Protection has already tabled various amendments, most of which have subsequently been accepted by the Committee on Agriculture. In particular, I would call attention to those amendments whose recitals refer to the fact that traditional farming has had a major adverse impact on the environment and also on consumer health, and the fact that it is necessary today - an extremely important amendment, this one - to accept that the Common Agricultural Policy will gradually have to be realigned towards more ecological production of plant and animal products. We believe, then, that organic farming is pointing the way that must be followed by farming as a whole.
We must also emphasize the amendments opposing the presence of genetically modified organisms, which have no part in organic agriculture or stock farming, and all those amendments in defence of the rights of animals, particularly those concerning the inevitable aspects of their existence - space, food and humane transport and slaughter. I hope that all these matters will be supported by this House and that we shall thus be able to produce a proposal in the best possible interests of both animals and consumers.
Mr President, Mrs Barthet-Mayer has brought a very serious and competent approach to her task. The result, I believe, is a report which strengthens and improves the Commission's proposal and represents a real contribution by the European Parliament to the enhancement of these products. The rapporteur therefore has the full support, and the congratulations, of the Socialist Group. It was high time that the Commission produced these proposals. Regulation 2092/91 laid down, perhaps rather too naively and optimistically, a date of 1 July 1992 for extending the original part of that Regulation to cover products of animal origin. As other Members have already noted, here we are in 1997, so that five years have passed since 1 July 1992 - five years to fill a gap in legislation and provide a harmonized framework of protection, recognition and valorization for the specific events experienced in that field during those years by farmers and various other operators.
I hope, Commissioner, that this delay on the part of the Commission has been solely due to objective technical difficulties and not to chronic underestimation of the importance of high-quality, organic farming production. Several times, we in this House have had occasion to point out how, despite all the declarations of principle, the entire CAP is still insufficiently geared to quality policy. There is still a huge emphasis on quantity which exerts further pressure to intensify farming activities and producer higher and higher yields, resulting in financial distortions and adverse effects on the environment and the consumer.
We must resolutely oppose these trends, and we must not do what we did in 1992 and blame everything, once again, on the international constraints that have been and will be imposed upon us. Organic farming is a progressive area, significant of a trend reversal. Of course we must not be under any illusions: it is and will remain a minor, secondary aspect of European farming; it is and must remain a voluntary and responsible choice for farmers and stock breeders; none of us must allow ourselves to believe that it can be extended by legislation. But we do need to encourage the present trend towards the steady growth of organic farming. As the rapporteur has said, we are no longer concerned simply and solely with experiments of local significance, of interest for example to local markets, but with a comprehensive, generalized experiment where the organized wholesale trade itself frequently plays a leading role.
The scope of this regulation is such as to provide an impulse to that market, steering it towards a type of production where the climate is determined not by guaranteed prices or subsidies but by free choice on the part of the consumer who is prepared to pay the additional price for a total guarantee of his own health and safety and respect for the environment and the countryside. Our group is in agreement with this report and will therefore support it during today's vote.
Mr President, ladies and gentlemen, on behalf of the Group of the European People's Party, I too support the Commission's proposal for a regulation supplementing the existing regulation, and also most of the amendments tabled by the Committee on Agriculture and Rural Development and the rapporteur. Above all because of the loss of consumer confidence brought about by the BSE crisis, by the debate on the conditions in livestock farming and by overproduction, the meat industry has run into serious difficulties. The main feature of the rapid deterioration of the market has been a sharp decline in consumption. Since consumers are displaying a growing interest in organic products - in terms of both quality and range of products - livestock production should be better geared to levels of consumption. This requires a fundamental reform of quality control systems and a new policy on consumer protection.
In the long term, I believe that the consumer demand for food produced by environmentally compatible methods is opening up considerable opportunities for the agricultural sector, particularly in the less-favoured regions of southern Europe. However, I am afraid it is an illusion to think that the whole of European farming can become organic. The total market for organic products is limited at present, and the expansion of such production methods should be encouraged through publicly funded programmes, rewarding farmers for precisely defined environmental performance.
The change to organic farming must be a free decision on the part of farmers and, to be successful, it must take place gradually. Without a smooth and progressive transition, there is a danger that the move will not be positively received and that farmers will become disillusioned. Expectations are already very high, and that is not an entirely positive thing.
It is also necessary and important for integrated agriculture to be defined, with a view to stimulating this sector. The Commissioner deserves thanks for his sensitivity in this context. In his former posts in his native country of Austria, he did an excellent job in this area.
I believe that it is absolutely essential to open up marketing opportunities for organic products and to promote the relevant funding, especially in the less-favoured regions and above all in southern Europe. I also believe that there should be Community-funded publicity campaigns for organic products, in the interests of public health, but also with a view to promoting measures to improve quality and combat overproduction.
Mr President, of the 50, 000 or so farms in Europe that can be defined as 'organic' , 15, 500 are in Italy. And, indeed, the four speakers from whom we have heard so far are all Italians - including Mr Ebner, who spoke to us in his mother tongue but is nevertheless an Italian citizen. This, then, bears witness to the great sensitivity in our country about this type of farming. But it is only fair to say that we have now gone well beyond the stage of novelty, curiosity and experiment; we have moved on from plant species to systems of biological stock breeding based on the same philosophy, a double-sided one combining respect for organoleptic qualities with the increased profits guaranteed by this kind of agricultural practice.
Organic farming now has its own indigenous economic parameters: it allows farming activities even in sensitive and difficult environments such as national parks and inaccessible mountain regions; it allows a revival of crops and traditions sidelined by intensive and scientific farming; and it reduces costs because of the absence of crop protection treatments and the smaller workforce needed.
But organic farming is not just a return to the past, a form of non-farming comparable to set-aside. It is simply a new model of development, which is based on research, passes through a form of practice that has more to do with culture than cultivation, and eventually leads to a straightforward and transparent relationship with the consumer. The praiseworthy result is that the regulation on plant products has been linked to and harmonized with the more difficult criteria of animal products. That, I would say, is the greatest value of Mrs Barthet-Mayer's report - and my group, too, offers her its congratulations - and the principles on which the report is based are especially praiseworthy.
Finally, let us indeed conclude with the hope that this proposal for a Regulation can constitute a clear and hopeful response to the bitterness and gloom cast upon the farming world by the dark and tragic events of the BSE crisis, which brought the entire European livestock industry to its knees but, more than that, did such serious and possibly irreversible damage to the delicate relationship of trust between producer and consumer.
Mr President, ladies and gentlemen, my congratulations to the rapporteur, Mrs BarthetMayer. A growing number of consumers wishes for organically grown agricultural produce and foodstuffs. This growth in demand is creating an entirely new market with higher prices for agricultural producers. In the EU we have been striving for years to attain a better balance between the production and consumption of agricultural products. This was the objective, inter alia, of the 1992 CAP reform. An organic, less efficient means of using the soil and producing plants and animals will itself promote the achievement of a better balance between supply and demand of agricultural products.
The undisputed advantages of organic production are based on strict limitations on the use of those fertilizers and additives which have a harmful effect on the environment and which leave residues in agricultural products. It is necessary to attain for organic agriculture comprehensive, sufficiently strict uniform standards which every producer, distributor and retailer who opts for agricultural production methods must comply with. In complying with these regulations, transparency, high moral standards and business ethics will be required of everyone involved in the production chain. The BSE crisis revealed all too clearly what happens when business ethics and monitoring are deceptive. It also made clear how important it is to monitor compliance with regulations.
The Liberal Group considers organic, environmentally acceptable agricultural production, meeting growing consumer demand, to be particularly important. We consider it essential that such products should be quality marked as clearly as possible. The consumer must be given enough information on which to base his own choices. The consumer must always be informed of the origin, production methods and distribution of the product.
The report, as a result of the numerous votes in committee, is partly contradictory and illogical. I would have hoped that we could have had more time to cooperate to obtain a more consistent report. In some places the report contains detailed provisions and in other places there is a complete lack of concrete rules. In the report, too much credence is placed on supranatural treatment procedures like homeopathy and phytology. Our group considers that the report contains too many special exceptional provisions which reduce the environmental acceptability and organic nature of the production and thus reduce the credibility of organic production. In Finland, where the conditions for organic farming are excellent, a person going over to organic production needs a three-year transition period, whereas the report is content with twelve months. In any case, it would be possible to use fodder crops from non-organic farms as fodder. On a genuine organic farm I would not approve such exceptions. On a genuine organic farm the production of fodder crops should also take place on the farm, because the fact of fodder crops passing through intermediaries creates one further risk.
Finally, Mr President, I should just like to make a small comment about translation errors. In the Finnish translations the words 'waste water' and 'waste products' were used for a long time, whereas we really speak of cattle dung and urine.
Mrs Anttila, since that was one of your first speeches to Parliament, I did not wish to interrupt you. In future, however, I ask you to match your speeches to the time available, because otherwise you will put the Bureau in a difficult position.
Mr President, I hope you will be indulgent with those who speak at length, because if one has much to say, one needs a good deal of time in which to say it. It is important that we are finally discussing here today the extension of the regulation on organic farming to include livestock production. Fortunately, practice is ahead of policy in this area. We are not so much setting objectives here as taking on board developments. Mr Fischler and his country can be congratulated, since 10 % of holdings there have already converted to organic farming, and many more are contemplating doing so. It can be said that in Austria, organic farming is no longer a niche activity, but is becoming 'conventional farming' . This shows where a development can lead with political support, and it is surely one that we all welcome.
As the organic associations have established - and this has indeed been established - there has in practice been a development among consumers, who are quite clearly interested in these products. Patterns of purchasing are adapting to them, albeit hesitantly. This is the most logical form of both environmental and consumer protection, and we have therefore proposed that Article 101 should be adopted as the legal basis. It is a logical move, and we hope it will be accepted. We shall examine the matter in the Committee on Legal Affairs tomorrow, and then vote. If this article is not adopted as the legal basis, then we shall have to discuss the amendments.
As we all know, there is opposition to genetic engineering. As far as I am aware, the Commission has not yet agreed on its position. Consequently, if Article 43 is retained as the legal basis, we shall request referral back to committee, so that the Commission is not given the chance of deciding not to fall in with our progressive proposals. Then we would agree to a debate on the matter. I believe that this is an extremely important issue, and I hope the House will support our move.
Mr President, I would also like this morning to congratulate the rapporteur and to welcome this report. This morning we have an opportunity to debate a subject that is very close to all of us and to express our views on the development of organic farming. No matter what our backgrounds, we would all accept that the development of organic farming will surely benefit everyone.
I would also like to say that as we debate this subject we must ensure that we view the development of organic farming realistically, bearing in mind the cost of production. It will not help the future of organic farming if we lay down such stringent rules that the consumer cannot afford to buy what is being produced. There is a balance to be struck here: the cost of production should not be excessive because, in my opinion, this will defeat the object of the exercise.
Standards must be uniform throughout the Member States, and Member States must be more supportive in encouraging further development, and especially in assisting young farmers who want to go into organic farming. It will be younger farmers coming into organic farming who are going to have to address this tremendous challenge. So Member States must be supportive.
I hope that Mr Fischler and the Commission will ensure that all Member States treat the development of organic farming with a degree of equality. That has not happened to date, because there are different support structures within different Member States. I have had complaints in my own region in Northern Ireland, where people wishing to go into organic farming do not - and cannot - achieve the level of support they require. It behoves us all to ensure that we are able to attain what are tremendous objectives.
It is not realistic to believe that organic farming methods can provide all the food we require in the European Union, but we must work to increase the percentage. We have got to ensure that we provide this alternative for housewives so that they can freely choose the food they wish to buy for their families.
I take great pleasure in supporting this report and certainly approve of the realistic attitude of the rapporteur. I certainly would not be supporting anything that would put too much pressure on those who wish to go into organic farming and find it difficult to do so.
Mr President, ladies and gentlemen, there are two areas which are essential to man's existence and, ultimately, survival: the environment and food. In today's high-tech world, we need to build a bridge between the two. It is therefore necessary to adopt a holistic approach, not just base our action on a snapshot of one area or the other. This proposal for a regulation points the way ahead, in that it seeks to strike a balance between productivity and the environment in relation to organic farming.
The BSE crisis in particular has shown us where farming which is geared purely to mass production can lead, with all its excesses such as the transport of live animals. Reorienting the system towards organic livestock production and quality control is therefore an important step forward, not only for farmers, but above all for consumers. However, good intentions often overlook the reality of the situation.
If the proposal is applied to beekeeping, it is clear that there will be no organic beekeeping virtually anywhere in Central Europe, because no one can fulfil the criteria. On the other hand, if we look at the laxity of a number of developing countries as regards the labelling of honey, the system rapidly becomes absurd. Labelling only makes sense if strict controls are provided for, so that consumers can be sure that the contents match the label.
It is doubtful whether, where genetically modified organisms are used, it is possible to use the term organic farming at all. Given that some 1.2 million Austrian citizens - nearly a quarter of the country's voters - supported the petition for a referendum on genetic engineering, it is unlikely that many Austrian consumers would agree that it is.
Mr President, ladies and gentlemen, one of the expressed intentions of the current review of the treaties is to bring Europe closer to its peoples. If this is not to be mere rhetoric but a practical effort to offer Europeans the best possible quality of life, the public's demand for wholesome, safe food at an affordable price is one area where the EU Institutions would do well to act visibly. Therefore, as has been said, it is sadly ironic that despite having brought forward organic crop regulations several years ago, the Commission has only now come up to date with livestock production in the wake of a stream of health disasters related to meat. However this debate is certainly better late than never and the resulting text is a worthwhile effort to identify, regulate and nurture sustainable forms of farming which potentially offer benefits for our environment, consumers and producers, plus of course the animals.
It is worth noting that those earlier crop regulations have been the subject of many modifications. As the complexity of Parliament's comments has demonstrated, further evolution is likely to be desirable and necessary in this case. Consumers increasingly demand simple information about their meat, their eggs and their honey and should be able to look for international protection and advice which they can trust. A major supermarket chain recently told me that a quarter of its egg sales are now from hens other than battery-produced. So demand is evident but what is the proper definition of free range or farm laid or perchery eggs? Appealing labels on beef or lamb indicate these are grass-fed but does that mean throughout their lives, or for just part? And what chemicals have they been given as well?
This report has tried to tackle such a wide range of difficult technical issues. It has undoubtedly improved the Commission text and Mrs Barthet-Mayer is to be congratulated for all her hard work. But if we are to be serious about making these organic processes competitive, further work remains to be done. We can encourage producers to move away from seeing animals as just units of production and set high standards of animal welfare and veterinary care on the farm and in transit. Therefore I ask you to support Amendments 107, 108 and 109. We can argue for financial stimulants. We can cut the cost of production through less inputs and treatments and, crucially, we can increase the numbers of people working this sector. This demands political will and action for the common good so I hope the Commission will today indicate that it sees this as a start, not a conclusion, and that it will also urge action from Member States.
Mr President, Commissioner, if we go on stating the case for organic farming alone and treating conventional farming methods as obsolete, agriculture in the European Union will have no future. It annoys me - and it is misleading - that many people constantly blame the nightmare of BSE on intensive farming: the most recent case of BSE in my country was discovered on an organic holding.
I would congratulate the rapporteur, Mrs Barthet-Mayer. With its proposal to include livestock products in the existing EU regulation, the Commission has taken a significant step towards establishing comprehensive rules on organic farming. Within this type of farming, livestock products - essentially milk and meat - are particularly important, since this is the area of agricultural production in which the highest added value is generally achieved. It is therefore crucial for the sustainable development of organic farming in the European Union that legal rules for this area are established. In doing so, we must appreciate that this production sector is in its infancy, and it is therefore a question of laying down rules which enable agricultural holdings, the processing industry and the food retail sector to build up this market segment rapidly and without an excessive burden of costs.
The great majority of the amendments to the proposal tabled during the discussions in Parliament show that we are dealing not only with a complex issue, but with a very complicated legal text. In my group's view, it would therefore be very welcome if we could manage to simplify the text to a large extent and make it easier for farmers to understand. Any increase in detailed rules always means a costly increase in controls.
Using feeds from organic holdings as exclusively as possible is undoubtedly a basic criterion of organic farming. Our aim should therefore be to ensure that organic feeds are in fact used exclusively, with a suitable transition period. In this context, I am not impressed with the Commission's idea of imposing what is effectively self-sufficient economic management on organic holdings. The EU regulation on organic farming must not become a battleground for ideological extremes, but must provide a sensible legal framework. If anyone wishes to go beyond it by laying down special requirements, they must be free do so. But these must not be forcibly imposed on everyone else.
In the short time available to me, I can of course only address a few particularly important points. These include the question of whether we actually need a new, additional livestock units formula for organic farming. The crucial point is to ensure environmentally compatible stocking densities in organic farming. And this is guaranteed by the existing livestock units formula and the limits laid down by the nitrates directive. I am therefore in favour of setting a global upper limit of two livestock units per hectare, in accordance with the nitrates limits laid down by the nitrates directive. Clearly, the lack of precision in a number of places is also a fundamental defect of this proposal. General descriptions and wishful thinking have no place in a legal text. The EU regulation on organic farming must lay down precise rules which are also legally enforceable. Otherwise, it will add to the loss of confidence among producers and consumers. I also object to rules which are incomprehensible in practice, such as those on honey.
My time is up, Commissioner, but I wish to say that I can hardly imagine us laying down traffic rules for honey production, with signs telling bees where to fly to and where not. The German press would once again have a field day!
Mr President, the current position of organic agriculture and its potential development are explained in Mrs Barthet-Mayer's report, precisely and in detail, and I therefore warmly congratulate her.
The potential development of organic agriculture is linked to the needs for safety, quality and confidence in food, on the part of consumers, their concerns vis-à-vis the environment, respect for the well-being of animals, their rejection of genetically modified organisms and the use of synthetic chemicals.
Organic farming is an alternative for farmers who are concerned about the quality of their lives and their work and who would like a more environmentally friendly agricultural production. It also makes it possible to reserve a dense socio-economic fabric in the fragile rural areas with a very strong awareness of the role and responsibilities of farming in preserving the eco-system and biodiversity, while producing healthy and quality products.
This report, together with the compromise amendments, is a coherent whole which we shall vote for, and this amended regulation will apply immediately in all states, without competition distortions. French organic farmers are in favour of specific thresholds specifying the load per hectare of density in terms of buildings, respect for sanitary areas, food rates arising from organic farming, limits on treatment using synthetic allopathic products and minimum slaughter ages.
The development of organic farming is only possible if consumers also have full confidence in the control systems and product certification. Every state will therefore have a role to play to ensure this safety in conjunction, of course, with the Commission. But we should beware since an excessively rapid development of organic agriculture could make it more fragile and so we should beware of this. The serious work carried out by Mrs Barthet-Mayer should help us in this and therefore we shall be voting for her report.
Mr President, my compliments too to Mrs Barthet-Mayer for the enthusiasm she has brought to her work. It is a pity there are so many amendments. Agriculture, Mr President, has to meet the demands of its customers. It is clear that demand for organic products is increasing and it is thus logical that the Commission should have proposed measures for preventing unfair competition. We see that as essential. We have to lay down rules which can be applied throughout the European Union as uniformly as possible.
But regions are not all the same and so I would argue, as a number of amendments already do, for a measure of flexibility for certain regions. I think there will have to be some flexibility during the transitional period. That period cannot be the same everywhere and must be kept as short as possible to encourage farmers to switch to organic methods.
I totally agree with Mrs Keppelhoff that it makes no sense to say all products should have to come from one's own farm. Where cooperatives with other farmers are possible they should be encouraged. Autarchy is a bad thing.
Lastly, Mr President, it is essential to have a European logo for organic products which is generally acknowledged and readily identified in the European Union. The same will also be needed, as Mr Ettl pointed out, for products of integrated agriculture. I hope to be publishing an own-initiative report on this later in the year.
Mr President, I am pleased that today we are able to discuss a proposal in the agriculture sector which for once goes in the right direction. The Commission's proposal to include livestock in the directive on organic production is of course a response to consumer demand - a demand which has been intensified by the BSE crisis. With this proposal, we have a chance to give many farmers the incentive to switch to organic methods, while at the same time benefiting the environment. That is why it is so important that in the rules we lay down for organic farming in Europe, there is a proper balance between conversion time and quality assessment. By this I mean that it is no use insisting on a three-year conversion period before a farmer can sell his products as organic or use his crops as organic feed. In my opinion, the rules should not make being a farmer almost a pipe dream - no, they should make it possible for many farmers to earn their living from organic methods. That must be the object of this proposal.
There is a great demand among consumers for goods which are not genetically modified. Europe's organic farmers do not wish to have genetically modified organisms in their products, and this ban has already been incorporated into the Codex Alimentarius. In my view, this is a wish we should support, because these will be the only goods where we know that, in any event, no genetically modified organisms have been used. I think it is essential for us to be very sympathetic to the calls that are being made in this respect.
I should also like to say that consumers must naturally have an assurance that the goods they buy as organic really are organic products. We must therefore have a workable means of monitoring organic products and, finally, it is an advantage to have a common EU mark which ensures that consumers can recognize those goods which have been approved as organic at EU level. I think this is extremely important if we are to have any hope of creating confidence in this respect. Only in this way can we be sure that consumers know what they are getting for their money.
In conclusion, I would say that I think the report which the rapporteur has produced is a good one, and we should join with the many others in thanking her once again.
Mr President, Commissioner, ladies and gentlemen, this proposal is intended to achieve the same objectives as Regulation 2092/91, which only affected vegetable production, by extending the scope of application to animal productions, in order to establish fair competition conditions between European Union products in the organic agriculture sector and guarantee the free circulation of organic products within the European Union. It is also intended to improve consumer confidence in this product and foster farming activity to meet growing consumer demand and which, as an added value, is environmentally friendly.
The content of the proposals defines the basic criteria for animal organic production, such as its link to the soil, specific rules of the main parameters conditioning animal rearing, such as the origin of animals, the arrangements for converting production centres to organic farming, animal foodstuffs, disease prevention and veterinary care, as well as the housing and maintenance conditions of animals. However, I must point out that in some cases these roles are not very practical, because in some cases they are just a mere declaration of principles which have not been translated into concrete objectives to be met by farmers and be controlled by the authorities or control bodies.
On the other hand, the level of requirement and detail established in these roles is not homogenous for the different animal species hence, in the case of poultry, the principles have been developed to the maximum whereas for other species nothing has been specified at all, leaving up in the air important criteria for whole species of animals which are liable to be farmed such as, for example, rabbits. In any case, this proposal had been long awaited, because at national level there are already rules regulating organic production, and it is felt that it is necessary to bring in rules which harmonise them at European Union level, with sufficient flexibility in order to guarantee regional diversity.
On the other hand, I should like to point out that in my country we already have the conditions to favour the development of ecological animal production, given that we still have an important genetic heritage of local species and breeds of cattle, sheep, goats and pigs, most of which live in the wild and are adapted to their environment, something which favours rearing and exploitation in extensive farming. These aims have already been reached in terms of organic poultry rearing and there is already a tradition which has been developed, of bee-keeping, resulting in high-quality products given the abundance and variety of honey-producing flowers which exist in my country.
Approval of this regulation is regarded as positive for the organic producing sector but also beneficiary for consumers, since we can foresee growing demand for these products, fostering in turn the creation of mixed animal rearing systems, presenting advantages in this type of farm. However, ladies and gentlemen, we should not go from one extreme to the other. I must repeat what others have said, such as Mr Fantuzzi and Mrs Keppelhoff-Wiechert, that this is a secondary activity, which complements traditional farming, which has just begun to make headway and which we in our group decisively support. Congratulations, Mrs Barthet-Mayer.
Mr President, ladies and gentlemen, first of all I must compliment Mrs Christine BarthetMayer on her very complete and very thorough report on this subject of the future, organic farming.
In the wake of the mad cow crisis, we have seen growing anxiety among European consumers over the quality and origin of food products. At the dawn of the 21st century, with a lot of talk about enlargement eastward, reform of the Common Agricultural Policy, the Cork Conference, sustainable agriculture, organic agriculture is an alternative which should not be overlooked in the case of farmers who wish to preserve or rediscover a quality of life and a certain way of working, with less intensive production, more respectful of nature's cycles.
Organic farming will also make it possible to maintain and upgrade declining areas, some of which have even been abandoned. For a few years now, organic farming has become more acceptable. Gone are the times when we used to think of organic farmers as 'very nice but slightly loopy' . Nowadays, organic farming is being regularly and harmoniously developed since the organic food market is increasing at a rate of 15 % a year. That is why as elected representatives, it is up to us to define very precise rules and controls, as well as serious product certification, in order to guarantee our consumers the production means and origin of biological products. Whereas organic farming is still underdeveloped worldwide, in Europe organic farming is a spearhead. That is why I shall be voting for this very technical but extremely necessary report, in the interest of farming in general and Europe in particular.
Mr President, firstly, I would like to congratulate Mrs. Barthet-Mayer for a good report. Then I would like to pause for a moment and consider the value of these words since we use the term organic farming for something which covers one percent of agricultural production. This really means nothing other than the fact that our society is very artificial and that we have far too much faith in non-sustainable methods of production. In this context organic farming naturally makes a valuable contribution, a spearhead in our development.
I would like to say that, even if we in Sweden have not succeeded as well as they have in Commissioner Fischler's Austria, we did set an objective several years ago to achieve ten percent organic farming by the turn of the century. We are now fast approaching this level which I find very satisfactory.
We need to create a fairly simple regulatory framework. I have particular views on genetic technology as I am a believer in genetic technology as such. But as we currently cannot distinguish between good genetic technology and bad we must say that all genetically modified organisms must be banned in organic farming. This may not always be the case in the future, as genetic technology may help us to move away from non-natural methods in other contexts.
Let me finish by saying that it is important that we do not make this too complicated or unwieldy. There is in fact sometimes an unholy alliance between the greatest advocates of organic farming and the worst opponents, they want to make the regulatory framework far too complicated and unwieldy. I want to see us aim for tough but simple rules and more organic farming.
Mr President, I too wish to add my congratulations to Mrs Barthet-Mayer on her excellent report and in particular on her work in drafting compromise amendments to take on board the many additional amendments submitted to the Committee on Agriculture and Rural Development.
For over 25 years concern has been growing in Europe about the way we produce our food in the drive for ever higher levels of production. Worries centre on whether what ought to be the basis of good human health - our food - is actually contributing to ill-health through overuse of pesticides, herbicides, artificial fertilizers, artificial hormones, routine use of antibiotics and inappropriate animal feeds. As a result, many of the animals we eat are also suffering ill-health, and cruel conditions as well in many cases. All this has led to the interest in organic farming as a means of ensuring that completely wholesome food is being produced.
The proposals before us are very much concerned with regulations to ensure that the consumer buying organic animal products really is getting food that has been produced naturally from animals fed on wholesome natural feedstuffs and raised non-intensively in humane conditions. The report is not specifically concerned with animal welfare as such, but with good husbandry and avoidance of unnecessary stress to animals. Both the way they are raised and the way they are transported are of great concern to many consumers. I would therefore urge support for Amendments Nos 107, 108 and 109 on animal transport and space for raising chickens and calves.
Clearly all European agriculture is not going to become completely organic. But by setting an example of wholesome, animal-friendly stock-rearing, farmers who take this path are showing others what can be done. Already there are moves in arable farming towards integrated crop management, broadly based on organic principles though not completely organic. There are two demonstration farms in my Lincolnshire constituency. I hope that in the same way the measures before the House today will encourage not just completely organic stockrearing but also generally-improved animal husbandry by non-organic farmers, in particular in the raising of chickens and calves, in line with consumer demand.
Mr President, Commissioner, ladies and gentlemen, as we know this proposal for a regulation is intended to apply to the animal sector an existing regulation, dating from 1991, referring to vegetable products. It is a shame that it has taken so long to appear but, as they say, ' better late than never' .
As a number of members have already said, the definition and promotion of organic production and even the extensive production of farm products are not, as such, a miracle cure for solving the problems facing European agriculture. We must also be aware that, for merely technical reasons, it is not always possible to practise organic farming in many circumstances, especially in areas with small and very small farms.
We must also be aware that organic agriculture, as a general rule, involves higher production costs, especially initially, which means that it is essentially aimed at an elite of consumers with greater purchasing power. Despite that, there is no doubt that organic production is a promising dimension of European agriculture for three main reasons: first of all, because it can more easily gain the confidence of consumers, despite the fact that organic production is not the only safe means of production; secondly, because it is a way of upgrading production resources, exploitation systems or regions which in any other ways would have difficulties in competing, especially since the GATT Agreement; thirdly, because it is essentially respectful of agricultural and ecological conditions and therefore is an important way of reconciling farming with the environment and nature.
As I said earlier, no isolated policy will be able in itself to resolve the problems facing European agriculture, an agriculture which is so heterogeneous as ours. Not even organic agriculture, nor a quality policy, nor a policy of prices and markets, nor a policy of structures will be able, alone, to resolve all of these problems. All of these policies are necessary, but they have to be balanced between each other and they have to be carried out in a complementary way. Therefore we must make sure that the common agricultural policy, the CAP, evolves towards greater balance between these different components especially since, in the past and still today, it is profoundly unbalanced, as is demonstrated by 90 % of the budget earmarked for the prices and markets components and only 10 % for structures, not to mention the insignificant budgetary amount earmarked for quality policy and organic production.
We still need to develop a rural development policy which is another important dimension of a balanced future CAP which can actually respond to the needs of all European agriculture systems and not just some of them. I would like to conclude by reminding you that it is fundamental that we should also work on demanding credible certification by producer organisations to ensure that, at the next GATT round, organic production rules are equal for all of our trading partners so as to avoid any competition distortions by third countries.
I should just now like to congratulate Mrs Barthet-Mayer on her very serious, profound and professional work, which she has carried out in drafting this report.
Mr President, pure food produced near the consumer is an important absolute value for Europeans. For this reason, organic farming should be supported by the EU and attempts should be made actively to find the means to support such production. For this reason I should like to thank the rapporteur.
Mrs Barthet-Mayer's report has, however, been drawn up in a hurry and this may be seen from the result, among other things from the number of amendments. The report goes into small details without being sufficiently familiar with the basics of the subject. For example, not enough attention has been paid to the EU's northern dimension.
The EU already appears to the individual EU citizen more as a giant agricultural project than a great integrated cooperation project. 60 % of the EU's budget now goes into agriculture, and there is no reason at all to increase that percentage. However, by redirecting existing agricultural subsidies it might be possible to find ways of supporting organic farming at EU level. Initiatives towards uniform taxation are, however, going too far. Parliament should occasionally be reminded to 'hold its horses': in accordance with the subsidiarity principle, taxation should remain a national matter.
If organic agriculture is to be supported, it must be based on the use of natural procedures. Thus, for example, the use of plants based on genetically altered organisms as food and their use in distributed products should be prohibited, because as yet not enough is known about the consequences of such use.
The report also refers to the transport of animals. Finnish consumers, at least, are anxious to be assured that transport is carried out in a morally correct way which minimizes the stress suffered by animals. Although labelling of origin is hard to harmonize, the Finnish consumer at least demands information about the method of transport of animals and the geographical origin of produce and, in my opinion, he has the right to do so.
In the production of animals the Finns have become used to upholding high standards, in the interests of animals as well as people. Even so, the report seems to me to have a rather 'holier-than-thou' aura to it. It rather seems to be saying that, if a French gourmet thinks goose liver is a mouth-watering delicacy, he is not thinking very seriously about the interests of animals. In our eagerness to impose standards we often forget that a European standard does not bring about any changes but it is a change of attitude in European individuals which produces results.
Mr President, ladies and gentlemen, I should firstly like to thank the rapporteur, Mrs Barthet-Mayer, and also the Committee on Agriculture and Rural Development and the Committee on the Environment, Public Health and Consumer Protection for their excellent work. The committees were anxious to make a genuine improvement not only to the basic features of the proposal, but also to many of its technical details. Since 1991, when Regulation No 2092 laid down the basic rules for organic farming, the latter has been steadily growing in importance in the European Community. At the same time, Regulation No 2078 of 1992 on environmentally compatible agricultural production methods adapted to the landscape has also contributed substantially to this trend. However, the existing regulation on plant products now urgently needs to be supplemented with rules on organic livestock production, so that all organic foods can be produced in a climate of fair competition and a high level of consumer confidence can be ensured.
The report strongly emphasizes the need to ban the use of genetically modified organisms and products derived therefrom in organic farming and the processing of organic products. This view is shared by associations of organic producers and the majority of Member States. The Commission therefore accepts that the use of genetically modified organisms and products derived therefrom does not reflect the current expectations of consumers regarding organically produced agricultural products and foods.
The Commission is therefore prepared to include such a ban in one of the recitals and in the key Articles 5 and 6 of the regulation, on the basis of Amendments Nos 8, 26, 24 and 28, last indent. However, the concept of a genetically modified organism must be clearly defined, and for this purpose reference needs to be made in the text of this regulation to the definition contained in Directive No 220/90 on the deliberate release of genetically modified organisms. This would make Amendments Nos 13, 14, 35, 36, 41, 52, 63, 73 and 112 superfluous, however, since they simply reiterate the ban at several points in the recitals and technical annexes.
Nevertheless, the restating of the ban at a number of key points in Annex I, according to Amendment No 64, can be accepted. This also applies in principle to Amendments Nos 97 and 99, where they bring the provisions of Annex VI into line with the general ban set out in the articles of the regulation.
As far as the legal basis is concerned, the Commission takes the view that Article 43 is appropriate. Firstly, this measure is primarily concerned with regulating and promoting organic production methods, and thus has no health policy objectives. Secondly, it involves integrating the livestock production sector into an existing legal framework and an existing regulation on organic farming. The legal bases must therefore be consistent. Consequently, I am unable to accept Amendment No 110.
I can accept Amendments Nos 21 and 87, in so far as they seek to extend the labelling and inspection provisions of the regulation to types of livestock products for which precise production rules will not be drawn up until a later stage. However, I feel that there is a need for further detailed examination of Amendment No 20 concerning the extension of the rules to the labelling and marketing of organic feeds of animal origin, and of Amendments Nos 23 and 29 on special measures regarding infringements and sanctions.
Furthermore, I am afraid that the additional requirements imposed by these amendments would hinder the implementation of the regulation as a whole, since the Commission and the Member States have only limited scope and resources available for this purpose. However, the Commission is prepared to reconsider these points in the context of a future amendment of the regulation.
I can only welcome Amendment No 22, which seeks to improve the protection of certain terms that are frequently used to designate organic products. I can accept the first part of Amendment No 24 and Amendment No 113, which delete the reference to a conversion period in the labelling of livestock products, as well as Amendment No 30 concerning the traceability of livestock products throughout the production and marketing process.
With regard to the introduction of a suitable EC logo, I wish to assure the House that the Commission will begin the relevant preparations as soon as possible. However, the deadline of 1 January 1998 referred to in Amendment No 31 is unrealistic in my view, and therefore unacceptable. Nor can the Commission agree to the proposal contained in Amendment No 32 also to use the official logo for products from third countries, since neither the Commission nor the Member States have permanent or direct control over the specific application and monitoring of the rules in third countries.
I have noted with interest the amendments on the earmarking of the budgetary resources needed to implement Regulation No 2092. Without a precise estimate of the funds involved, however, I cannot officially accept these amendments, although I shall endeavour to ensure that adequate appropriations are proposed as part of the normal budgetary procedure. And I am counting on Parliament's support to ensure that the necessary funds are actually made available for this sector.
Finally, I wish to acknowledge the fact that Parliament took great pains to examine individually the numerous technical requirements for organic livestock production. The Commission believes that Amendments Nos 5, 6, 9, 10, 11, 16, 19, 22, 27, 34, 47, 48, 49, 55, 56, 60, 62, 66, 67, 69 to 72, 74, 75, 82, 88, 93, 94, 111, 116, 119, 124 and 125 make technical improvements to the original proposal or improve its drafting, and it is happy to accept them either as they stand or in principle, with more appropriate wording where necessary.
On the other hand, the Commission is unable to agree to the technical or drafting improvements sought by Amendments Nos 1, 4, 12, 15, 17, 18, 25, 33, 38, 40, 41, 46, 51, 54, 57, 61, 65, 77 to 80, 85, 90, 95, 96, 98, 100, 102, 105 to 109, 114, 115, 118 and 120 to 122.
Amendments Nos 2, 3, 7, 37, 42 to 45, 50, 52, 53, 58, 59, 63, 68, 76, 81 to 84, 86, 87, 89, 91, 92, 103, 117 and 123 are partially acceptable to the Commission, though here too with more appropriate wording where necessary.
Ladies and gentlemen, the Commission is convinced that, once adopted, this regulation will contribute to the further development of organic farming in the Community and therefore corresponds to the growing interest of consumers in these products.
In conclusion, I should once again like to thank Mrs Barthet-Mayer most sincerely for her efforts in drawing up this excellent report, and Parliament for its extremely positive contribution to this debate.
Thank you very much, Mr Fischler.
The debate is closed.
The vote will take place, in principle, tomorrow, to enable the Legal Affairs Committee to give its opinion on the amendment of the legal basis.
Agriculture and producer groups
The next item is the report (A4-0132/97) by Mrs Redondo Jiménez, on behalf of the Committee on Agriculture and Rural Development, on the proposals for Council Regulations on: I. improving the efficiency of agricultural structures (COM(96)0058 - C4-0234/96-96/0044(CNS)) II. improving the processing and marketing conditions for agricultural products (COM(96)0058 - C4-0235/96-96/0045(CNS)) III. producer groups and associations thereof (COM(96)0058 - C4-0236/96-96/0046(CNS)).
Mr President, Commissioner, ladies and gentlemen, at the time of approval of Regulation 2843 in 1994, the Council made a promise to consolidate regulations relating to Objective 5 A since, as they have been amended more than a dozen times since their adoption, the existing texts are now difficult to read and virtually incomprehensible for anyone who is not a specialist in the policy of farming structures. The Council proposes to amend Regulation 2328 of 1991 on the efficiency of agricultural structures, Regulation 866 of 1990 on the processing and marketing conditions for agricultural products and Regulation 1360 of 1978 on producer groups.
On the other hand, in respect of Regulation 2328 of 1991 regulating compensatory amounts in less-favoured areas, whose definition criteria can be found in Council Regulation 268 of 1975, it seems appropriate to introduce this regulation in the new version of Regulation 2328. Therefore, amendments have been introduced which simplify the text and facilitate its understanding, with the intention of keeping the same numbering in order to avoid memorisation difficulties for the habitual users of these texts, while transferring to an appendix the amounts of aids under Regulation 2328, in order to facilitate its periodic updating.
This attempt to group texts together and improve their legibility goes beyond a mere consolidation, both in terms of its extent and the new version of the regulation, since this consolidation is in effect a reshaping, due to the fact that an amendment is being proposed to the three proposals contained in the regulation. Amendments are being proposed to certain questions which, although they do not affect fundamental aspects, do clarify and improve the content of the texts and facilitate their application.
I would like to point out those which concern improving the effectiveness of farming structures, in the following points: first of all, improving the definition of the direct sale of products by farms, since there are farms with difficult access which should be given sales points in accessible places, whenever they are selling products which are only and exclusively produced on the farm itself. Secondly, in respect to energy saving, we regard as an eligible element that of aids to investment to reduce water consumption in farms.
Everyone is aware of the structural problems arising from drought, and anything which can favour water savings, reducing water consumption, should be favoured by this text, and should be made clear. Thirdly, in respect of the exclusion of aids to the pork sector, we propose one exception: the mountain breeds of pork, such as the Iberian pig, in my country, the rearing of which fosters a typical eco-system, which is non-polluting and which bases farming on extensive grazing. Fourthly, we must add to the definition of the 'egg and poultry sector' , in Regulation 277/75. Fifthly, restoring structural elements destroyed or damaged by natural disasters should also be considered in exceptional cases excluded from the limits affected by Article 12(3).
In any case I should like to congratulate the Commission on its work to reshape legislation on farming structures because this could result in a consolidation of farming structural policy and because it lays the bases for tackling the two main goals which we have to aim for now: a reform of the Structural Fund and enlargement to central and eastern European countries. Structural policy should be the driving force of the countryside and should not ever be left to tourism or arts and crafts alone, but should also be based on farming and other occupational activities which, with a minimum of effectiveness, guarantee the maintenance of sufficient resources in order to achieve set objectives.
Mr President, Commissioner, ladies and gentlemen, this is a text which simply reshapes existing texts from a legal point of view in order to improve their comprehension and reading and this is not a substantial change to a text. This is simply a reshaping. That is why we have made some clarifications in order to improve it and in order to help its operation and I would therefore call on the Commission, and the Commissioner who is here with us today, to bear in mind these clarifications which have been made at the right time. I can see that the Commissioner is reacting, so rather than clarification I would perhaps say acceptance by the Commission given that we are at a critical moment in this process in order to carry out a genuine far-reaching reform of these legal texts, some of which are now slightly out of date.
Mr President, Mrs Redondo has done her work well. The proposal, of course, concerned the consolidation of three Regulations, a highly technical business. I should like to take advantage of the Commissioner's presence to ask him two questions. The first, as I see it, concerns a fundamental rethink about the Objective 5(a) measures. This consolidation, it seems to me, is simply demonstrating a degree of delay: we are tidying things up from a formal standpoint, but from the substantive angle the Objective 5(a) Regulations are beginning to show their age. It would be necessary to start thinking, in broad terms, about what use has been made of them and what changes are needed: thought should be given, for example, to 2328 - the measures in favour of young people, some of them used and some not - or 866: the schemes for adapting the processing and marketing structures no longer concern investment in new material structures; there is often a need to acquire intangible investments, in trade marks and in structures that already exist, things that are outside the scope of application of this Regulation and detrimental to its efficiency.
That is my first point, then, looking back to the past. My second question, Commissioner, relates to the future. I don't want to stray from the point, nor would I want my speech to be entitled something like 'forget about Cork' , but in point of fact since that forum on cohesion it seems that Objective 5(a) no longer has a future. I would therefore like to ask you to shed a little light on this because, from my understanding of it, the two major thematic or geographical guidelines would substantially exclude the presentation of any further horizontal measures such as those of Objective 5(a).
It actually seems that there are people who would like to do away with the very concept of rurality as an independent category of the structural measures. I am somewhat amazed by all this, and what I wonder is this: was Cork, in effect, just a weekend diversion or will it really be a strategic axis for the future of the Structural Funds? It does seem to me that this is a very serious puzzle. With that in mind, then, Commissioner, I would ask you to take this opportunity today to provide some clarification that may be of some benefit to us.
Mr President, Commissioner, the regulation on improving the efficiency of agricultural structures holds the key to the adaptation of farm structures. The promotion of investment at the level of holdings is very important, and the measures to encourage the establishment of young farmers are of great help. The front-end grants for the introduction of operational accounting where it does not yet really exist and for assisting young farmers are, in my view, indispensable.
The measures should provide greater support for farm incomes in the less-favoured and mountain regions, since after all, Commissioner, it is your political philosophy to give the greatest possible opportunities to region-wide farming in the EU. Cooperation between holdings is becoming increasingly important, I believe: firstly, because of the growing pressure of competition; secondly, because of the frequent labour shortages at times of peak activity; and, thirdly, because of the rising cost of machinery per hectare. Close cooperation is urgently necessary in the reorganization of a great many agricultural holdings, and is increasingly accepted by young farmers.
I welcome the fact that the Commission grasps this necessity in its proposal for a regulation. I should like to draw particular attention to the amendment to Article 6(4). We wish to see investment aid for holdings in regions in which the overall number of pig places has demonstrably fallen. This aid should not lead to the original number of pig places in these regions being exceeded. However, since we repeatedly advocate regional production, since we wish to phase out long routes, and since the utilization of existing slaughterhouses is only sensible, this amendment should be adopted.
With regard to vocational training measures, as you can imagine, I wish particular attention to be paid to female farm workers, since the direct sale of farm products is primarily their task. With this proposal, the Commission wishes to strengthen the market position of producers and counter the growing supremacy of the distributive trade. Overall, this report by Mrs Redondo Jiménez is thoroughly uncontentious. It makes only minor refinements to the Commission's proposals, and we should especially thank the rapporteur for her work.
Mr President, it is obvious that any farmer looking at all of these rules and all of these regulations and all of these directives sometimes has no desire to invest, to restructure or to group. We have to get used to Cork - as Mr Fantuzzi said - which is a kind of Vatican II. We have to get used to various references which are virtually clerical. The truth is that as we have heard from the different speakers here today the concerns of countries are all different: some are more ahead, some are in the middle and some are behind.
For a country like mine this document is, however, an extremely important one. It should bring about a restructuring of farms, it should lead to processing and marketing organisations, it should lead to farmers' groupings as well as a concentration of supply, teaching farmers to be less individualistic and helping them to market what they produce, making them really understand that they have to work together and in a community in order to win the fight against the rest of the world's major industrial and trading powers, in a world which is undergoing globalization.
Therefore, I think that all of this needs to be simplified and would benefit from a stocktaking exercise at the end of each year in order to find out how the Member States execute these directives and apply these documents, to find out what the execution rate was and to find out what the Court of Audit has discovered in terms of fraud. It would be useful for the European Parliament to know exactly how the Member States apply in practice, on the ground, these measures which can only benefit the rationalisation and modernisation of our agriculture. Therefore I agree with the changes made by Mrs Redondo Jiménez which I shall be voting for.
Mr President, the proposals that we are discussing are essentially a technical adjustment, but their substance is crucial to the continuing rationalization of agriculture. That is what we are talking about today, and I wish to stress, Mr Fischler, that it is important to switch from the one-sided promotion of rationalization to the promotion of innovation in organic farming that we were discussing earlier. And it would be sensible to extend this to improving market access for individual holdings, since that creates jobs, whereas rationalization destroys them.
In the area of jobs and the environment, an increase in capacity is also effectively taking place. If we look at the situation on the ground, each holding will subsequently have an additional 80 or 100 places. Here too, the brakes must be applied, and I am therefore unable to support Mrs Redondo's amendment calling for aid for increasing capacity in areas where the total number of pig places has not risen but fallen, since this will once again lead to a shift in favour of rationalized, agro-industrial production. Maybe it is different in her country. In that case, regional conditions must be taken into account. Otherwise, in my country, there will be just such a transfer of pig places to agro-industrial concerns, with all the consequences that we are now witnessing in terms of swine fever.
Mr President, the proposal for a regulation which is before the House represents a step towards improving agricultural structures. If we look at the present system in terms of its soundness and efficiency, the urgency of this measure becomes apparent. The maxim 'quantity before quality' has lost none of its force. BSE did not occur by chance, it was an inbuilt consequence of the system.
Nevertheless, it has led to a process of rethinking, which even the powerful farming lobby will find it difficult to stop. The fact that investment aid will be used not only to increase production, but also to increase quality, is thus an especially positive and important aspect of this draft regulation. Aid for diversifying sources of income, such as tourism and craft activities, will reinforce the independence and viability of small agricultural holdings. Similarly, producer and marketing associations are perhaps the answer to the large-scale decline of farming and the resulting pressures on the labour market.
In the environmental sector too, the need to break new ground - which is essential for sustainable development - is being recognized. The energy and water saving and land improvement measures must be adequately funded, so as to make these attractive to farmers as well as to the public at large. The strengthening of agricultural structures is a pan-European issue, which has significance beyond the farming profession and forms the basis for ensuring the survival of farming into the future.
Mr President, three Regulations overhauled in a single report: improving the efficiency of agricultural structures, improving the processing and marketing conditions for agricultural products, and the life and the vitality, if I may put it that way, of the producer associations. A fine performance indeed! The objective was an ambitious one and the rapporteur, it must be said, has managed to achieve it by pursuing the path of clarity and common sense - another point which it is only fair to make - partly thanks to the previous efforts at simplification by the legal services of the Commission. In addition to this substantial effort to make the rules easier for the citizen to understand, there are also the amendments, which go right down to the level of offering technical examples: for example, where they focus on the criteria for direct product sales to make life easier both for producers and for consumers, but with rules that tie any marketing activities strictly to the enterprise. What is important is the incentive to promote energy saving, partly through the somewhat commonplace form, of the efficient distribution and economical use of water resources.
The principle giving preferential treatment to mountain breeds of pigs is praiseworthy; less praiseworthy is the idea of granting aid only to farms whose areas are distinctly on the large side for so-called hill farming.
My group will be voting against these amendments, because the type of activity identified in the three Regulations in question has more to do with micro-farms than with extensive farming.
I welcome the conclusions in the report that invite us to take due account, in any innovation, of the two great challenges confronting the forthcoming reform of the CAP - the enlargement to include the CEECs and the reforms of the Structural Funds.
Finally, the rapporteur is right to remind us of the multifunctional nature of farms, especially hill farms, where a variety of forms of economic activity each play their part. Among those forms, however, those strictly associated with working in the fields must be the dominant and characteristic ones: after all, tourism, agritourism and crafts are only byproducts; the main emphasis must always be on agriculture.
Mr President, ladies and gentlemen, regardless of the reasons behind them, what is certain is that many of the guidelines which seem to be contemplated in this regulation are very close to the proposals which for a long time we have been defending on this matter.
In fact, in order to bring about a far-ranging change in the unfair shareout of support which is currently given it is vital that we introduce preferential aids to those on lower incomes and to family farms while limiting or even preventing aid which at present is given to farmers on higher incomes at set limits.
On the other hand, we must reinforce the trend which is already making itself felt to make clear changes to aids given to agriculture in less favoured areas, which have a structure which is very much based on very small farms and/or characterised by rapid processes of desertification.
We regard as positive the changes made by the rapporteur, who we compliment on her excellent work, including support for the construction of infrastructures designed to save water in farming, changes to make exceptions for non-intensive farms, as is the case of pig farms, as well as the possible payment of aids to repair structural damage or destruction resulting from natural disasters.
However, in respect of compensatory amounts for less-favoured farming areas, we feel that the proposed amount for the minimum eligible area in southern countries and regions, including my own country, namely two hectares, would be profoundly unfair and would call into question the essence of the positive guidelines included in the new regulation and the respect of amendments, which would already exclude a substantial share of farms situated in those areas.
That is why we are trying to make the rapporteur aware of the need to take an initiative and table together with us an oral amendment which would eliminate the minimum area conditions.
Finally it is important to stress and reassert the fact that without calling into question the desirable and possible diversification of farming activities, the vital aspects of the future of countryside and rural activity will continue to depend on the direct and permanent development of agriculture and the relevant desire to guarantee future resources destined to improve the social and structural aspects of farming production, making it possible to promote dignified living conditions for all farmers and in particular those who farm in peripheral or under-developed regions.
Mr President, ladies and gentlemen, on behalf of the Commission, I should first of all like to thank Mrs Redondo Jiménez and her colleagues in the Committee on Agriculture and Rural Development for their report on the Commission proposals which are now before the House. I am pleased that the Committee on Agriculture welcomes the Commission's initiative of recasting these three regulations on agricultural structures.
This involves a number of minor changes of a purely formal and linguistic nature. The Commission's aim is to make the regulations clearer and easier to understand, without altering their content. That is why, quite logically, we are rejecting any amendments which affect the substance of the regulations. Any debate on altering the substance of the regulations should be conducted separately from that on the present proposals. Here I should like to take up what Mr Fantuzzi said. It is certainly not the case that the Cork conference was merely a talkingshop. On the contrary, I continue to support precisely the conclusions of that conference that in principle we need rural development wherever there are rural regions, now and in the future. I would urge Parliament to continue to support me in this endeavour.
In view of the fact that this is a recasting of the regulations, Amendments Nos 3 to 9 and 15 are being rejected. For the same reason, the reference to new amendments in Amendment No 1 is inappropriate. All this goes beyond a recasting of the provisions in question. On the other hand, we welcome the clarifications and corrections contained in Amendments Nos 2 and 10 to 14, which clearly improve the present text. These amendments are in line with a recasting of the relevant provisions.
If we can stand by the idea of recasting the regulations, the Commission and Parliament now have an excellent opportunity to help to clarify and simplify our policy on farm structures.
Thank you very much, Mr Fischler.
The debate is closed.
The vote will take place today, at 12 noon.
Preliminary draft budget for 1998 (presentation)
The next item is the presentation of the preliminary draft budget for the 1998 financial year.
Mr President, serious efforts are being made by public administrations throughout the Union to obtain and to sustain a stable financial environment. The Community budget must be compatible with these efforts. At the same time, existing commitments need to be respected, and also the European value added of the Community budget needs to be improved.
Preparations for enlargement have to start with the 1998 Community budget. Margins have to be built up gradually to facilitate enlargement with limited resources. But the substance of Community programmes must also start to take into account the requirements of enlargement. The programmes must be such that they can be effectively implemented throughout the enlarged Community.
At the end of 1997, following the new procedure established in the SEM 2000 context, the Commission adopted a rigorous position on preparations for the preliminary draft budget. It decided to limit the 1998 PDB as close as possible to 3 %. Allowing for the full budgeting of the structural actions, as agreed in Edinburgh, this implies a maximum 0.5 % growth for the other categories.
The Commission also agreed to the full integration of the allocation of financial and human resources. On human resources, it specifically decided for a second year to freeze the total number of staff - except for some small addition owing to the enlargement - and to undertake a compulsory redeployment exercise. I want to emphasize this last fact: this time the Commission is really redeploying the human resources in order better to serve the political priorities which have been set by the Commission and the budgetary authority.
On 13 March 1997 the European Parliament adopted its guidelines for the 1998 budget procedure. Based on a proposal of its rapporteur, Mr Tillich, Parliament indicated its willingness to agree with the Council on an overall rate of increase of the budget. But there is a list of conditions for such an agreement, as you, of course, know. In particular, Parliament has underlined the importance of real savings in agricultural spending on the compulsory side.
In early April the Finance Ministers decided in the informal Ecofin to be more actively involved in decisions concerning the Community budget. This was followed yesterday by discussions in Ecofin in Brussels. This greater involvement of the Finance Ministers is in line with the European Parliament's resolution on the 1997 budget.
One important aspect agreed in the informal Ecofin was that strict budgetary discipline must be applied to all categories of the financial perspective. There was also recognition that the Interinstitutional Agreement needs to be respected. Just before the end of April, the Commission, the Council and Parliament agreed to transfer ECU 500m in commitment appropriations for structural actions from 1998 to 1999; and, as the Commission stated, this will not endanger the effective implementation of the programmes.
Taking into account these elements, on 30 April 1997 the Commission was able to adopt a preliminary draft budget fully in line with the objectives stated in January. Commitment appropriations are to grow by 2.4 %; payments by less than 2.9 % compared to the 1997 budget. Based on the interinstitutional agreement and the adjustments agreed by the end of April, the commitment appropriations for structural funds are to grow by 6.5 %.
With regard to the payment appropriations, the Commission considers 8 % growth the minimum to meet the commitments. Of course the actual need of payment credits depends on the invoices presented by the Commission. For Categories 1, Agriculture, 3, Internal policies and 4, External policies, careful preparations showed that it is possible to limit the growth to 0.5 %.
After yesterday's Ecofin there have been a number of calls in today's press for budget growth to be cut to zero. I just want to say that if we are talking about cuts in payment credits, which do not change the underlying regulations and commitments, we are not talking about real savings but very often just about a change in the forecast. Real savings normally require changes to regulations.
The budget proposal for administrative spending, Category 5, has to take account of the high rate of growth in pension obligations for all Community institutions. The growth rate for next year will be more than 11 %. Parliament has commented on this issue and the Commission is going to respond on the basis of Parliament's report on the 1997 budget.
As a partial counterweight, all other items of expenditure have been frozen at the 1997 level. If the other institutions accept a similar line, the total growth of Category 5 could be limited to 1.1 %. Overall, the Commission proposal is fully in line with trends in national public expenditure.
I now turn to some specific points on the budget. On agriculture, growth in expenditure can only be limited to 0.5 % if the Commission proposal to cut per hectare aid for cereal producers is adopted. This decision is important for reasons of agricultural policy but it is also a key signal for the 1998 budget. It is important to begin to achieve real savings in this sector. As I said earlier, real savings need to be based on changes in underlying regulations, not only in changes of forecasts.
In Categories 3 and 4 the Commission PDB continues to sharpen the expenditure profile. As foreseen, in Category 3, it proposes to conclude a fourth research framework programme and to mobilize additional funds for transEuropean networks and small and medium-sized enterprises. Education and training, the third pillar, consumer protection and the environment are also reinforced. In my opinion the majority of these priorities are shared by Parliament. In some details there may be slightly different interpretations.
In Category 4, the external cooperation activities of the Community continue along the lines of the European Council of Cannes. An important element here is the reorientation of PHARE to prepare accession. I know that there has been a lot of discussion of that issue in the Committee on Budgets. Its reorientation is of extreme importance during this year and in the execution of next year's budget.
The outcome of the whole budget exercise will depend on the cooperation of the two branches of the budget authority. Each side has to take responsibility to adopt a 1998 Community budget which contributes to a stable financial environment and, at the same time, strengthens the key policies for Europe. The Commission hopes that discussions between the two branches of the budget authority will help to achieve this purpose.
Thank you, Mr President. I am extremely grateful to Mr Liikanen for presenting the preliminary draft budget and addressing us here in the plenary.
Having looked for the first time at the documents available, I should like as general rapporteur to state my initial views on the Commission's preliminary draft budget for 1998. The Commission is consistent with its decision on the guidelines of January 1997. It has allowed for an increase of 0.5 % in all the categories of the budget except Category 2, where it adheres to the Edinburgh agreements and treats the Structural Funds accordingly. This produces a 3 % growth in the 1998 budget, which in reality amounts to zero budgetary growth once the increase in GNP has been deducted.
The European Parliament stressed in its guidelines that it was concerned to see a budget with European value added, and that it would only go along with the Commission and the Council in approving a modest increase in the budget if the Council opted for budgetary moderation in all categories, and not only in respect of payments - I was glad to hear you say as much yourself - but also commitments. Moreover, there are still a number of outstanding problems which we should like to resolve with the Council by the end of the discussions on the 1998 budget. As the Council is aware, these outstanding issues are the legal bases, the classification of expenditure, and interinstitutional matters concerning the budget lines relating to the second and third pillars.
The Commissioner has indicated that the Commission's preliminary draft budget comes close to the targets set by Parliament in its guidelines. Parliament too would like the Union's budget for 1998 to make a significant contribution to combating unemployment and boosting the potential of SMEs to create lasting jobs.
We also see eye to eye on the subject of the initial preparations for EU enlargement, which will no doubt please many colleagues in the House, as well as those affected by this process throughout the European Union. Support for youth, educational and cultural programmes has also been built into the preliminary draft budget.
I should also like to address some fundamental comments to the Council representatives who are not here today: the 1998 EU budget has a lower rate of increase than most national budgets in the European Union, and the Member States should not call for pruning of the EU budget alone, but should also put their own budgetary houses in order. Although our citizens are not directly affected by the EU budget, if the European Union is bled dry financially, then their support for the Union will soon decline.
I now come to some comments on the individual areas of expenditure, the individual categories: I would compliment you, Commissioner, on your success in managing to achieve the same budgetary discipline in Category 1 as in the other areas of expenditure. It is now up to the Council to take a decision on the savings of ECU 1.35 billion, and those would indeed be real savings. What is more, the gentlemen's agreement with the Council, as proposed by you, now makes it very likely that a viable budgetary approach can be drawn up for the agricultural sector by autumn 1997 - on the basis of hard data - for the 1998 perspectives.
As I said, you have adhered to the Edinburgh agreements and increased the funding of the Structural Funds accordingly. I told you yesterday evening, during the Budget Committee's discussions, that the Commission's proposal to enter as of now the negative reserve to secure the peace process in Ireland under Category 2 is quite extraordinary. Although this is provided for in the Treaties, it will certainly lead to conflicts within both Parliament and the Council, as you know. I believe that this measure is inappropriate and will require further discussion.
As far as Category 3 is concerned, it might be worth considering an approach somewhat different from the one you have adopted.
Looking at the individual budget lines which are subject to codecision, we note an increase of 2.6 %. On the multiannual programmes, you have made a saving of 1 %. For those budget lines which are annual, most of which were included in the budget on the proposal of Members of the European Parliament, you have proposed a cut of 16 %, whereas in the case of your own proposals - the budget lines created at the Commission's initiative - you have scheduled a 40 % increase for the 1998 preliminary draft budget. Clearly this is not altogether logical, Commissioner!
I now turn to the question of the Veterinary Office. It struck me, on reading the preliminary draft budget for 1998, that in principle you have earmarked nothing whatsoever for this. I cannot imagine that you require only human resources, a need of which you have informed us in the supplementary budget. Surely the Veterinary Office will also need the technical wherewithal to carry out its duties. You still have to tell us why absolutely nothing has been entered.
In Category 3, you have proposed an increase for the trans-European networks which actually goes beyond the outcome achieved between Parliament and the Council in the Conciliation Committee. This is all the more incomprehensible when we know that there is of course a considerable debate as to the purpose of the transEuropean networks; the increase of ECU 123 million - a huge 34 or 35 % - therefore obviously needs explaining.
The Commission has already proposed substantial cuts in the area of social policy. We are familiar with the little game which the Council has played here several times before. The European Parliament will not simply let this pass.
Let me make just one comment on information policy. Here the Commission's preliminary draft budget takes with one hand and gives back with the other: in principle, you are making a cut of ECU 3 m, whilst increasing expenditure on general information policy by ECU 1.5 m. You will be aware, however, that we still have ECU 11 m in the reserve for general information policy. Your colleague Mr Oreja promised to report by February on how the Commission would like to use these funds, so that they can finally be transferred from the reserve to the budget line. I would therefore ask you to tell Mr Oreja that the House is still waiting, and will not make a move in this direction unless the Commission does its homework.
I have just one remark on Category 4, Mr President. The Commission has responded to Parliament's initiative regarding the trans-European networks by in principle making a cut, whereas we entered the ECU 100 m for cross-border cooperation last year in order to link the trans-European networks to Eastern Europe. We have not yet heard the final word on this matter. I believe that the individual services of the Commission still need to present a suitable proposal. The solution which you have now set out, whereby all of this would be dealt with under PHARE, is not a viable one. Parliament will be devoting particular attention to this issue.
As regards the question of subsidies to support European organizations, I believe that you are taking a rather sweeping approach here, not to say a radical one. You have simply axed certain budget lines and increased others, which could undoubtedly be discussed at length. In January, we agreed that you would present us with a report, and you told me yesterday evening that you intended to do so next year. This procedure is repeated every year. I would invite you and indeed urge you actually to present such a report this year in the 1998 budgetary procedure. Then we will both have a general starting-point for our consideration of these budget lines. Of course, this matter can also be raised with individual colleagues and committees.
We congratulate you on SEM 2000 and MEP 2000. Your approach is the right one. The results will only become apparent in the medium to long term, and I cannot say anything more today. Nor is it likely that we shall reach any definite findings during the 1998 budgetary procedure. This preliminary draft budget is the first step. I hope, for the sake of the European taxpayer, that we shall reach a satisfactory conclusion together at the end of the year. The European Parliament has undertaken to do so, and we are prepared to make a realistic contribution to the 1998 budget.
I should like to make two or three comments about Mr Tillich's intervention.
As far as the Veterinary Office is concerned, the requirements are covered by the additional amending budget which the Commission has proposed. If it is accepted, we shall have to send an amending letter for next year's budget. That is the procedure. As far as the 1998 budget is concerned, our indicative planning includes also part of the human resources for the Veterinary Office. So, if it is accepted, major priority will be accorded to the Veterinary Office as regards human resources.
Secondly, as regards subsidies, perhaps yesterday I did not make myself totally clear. Our intention is not to postpone everything until next year: we are ready to come up with the information this year for the Committee on Budgets. I spoke about the need to have a clearer and more transparent system when we decide about subsidies. We have too many sources which give subsidies according to different criteria; for any well-functioning budgetary administration the rules should be clear, the same for all and transparent, so that any organization which applies for money knows what they are. As for public control, that would also be essentially easier. We are prepared to return to that issue later.
As far as the social actions are concerned, I want to state here that in Category II the increase of resources for the Social Fund is about ECU 1b next year, so this is a major issue. For Category III our problem is the court case which is still pending. That is why, regarding those actions which are tied up with the court case, we have not been able to propose more funds at the moment. As regards information policy, I shall convey a message to Mr Oreja. I am sure that we shall have a lot to discuss on these matters during this year.
Thank you very much, Mr Liikanen.
The debate is closed.
Emissions from non-road mobile machinery
The next item is the recommendation for second reading (A4-0136/97) by Mr Kenneth Collins, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position established by the Council with a view to the adoption of a European Parliament and Council Directive on the approximation of the laws of the Member States relating to the measures to be taken against the emission of gaseous and particulate pollutants from internal combustion engines to be installed in non-road mobile machinery (C4-0072/97-95/0209(COD)).
Mr President, it is a great privilege to be given the floor to speak on such a riveting topic. It is only once in a lifetime that people get to make a speech about the measures to be taken against the emission of gaseous and particulate pollutants from internal combustion engines to be installed in nonroad mobile machinery.
I am sure that if Tolstoy had thought of such a title then the course of literary history in Europe would have been quite different. This is in fact a piece of legislation in line with Parliament's desire to reduce emissions from motor vehicles which cause enormous damage to the natural environment and human health. The legislation aims to reduce gaseous pollutants emitted by combustion engines, especially nitrogen oxides and particulates, and deter non-road mobile machinery. For those of you who are collectors, this is actually about tractors and combine harvesters although I fail to see why the Commission did not say so. They are not designed for use on roads but that does not mean they are not a source of damage and therefore regulation is needed in this area which was previously unregulated.
It is good and uncontentious and we are all in agreement with one exception. Today not only are we talking about a matter with a title that nobody can understand or really care about, we are also talking about comitology. This is of course a matter, which while it did not exactly decide the result of the British election, will not decide the result of the French election or decide the result of very much else, is nonetheless important. Comitology is about the way in which technical decisions are made about political matters or how political decisions are made about technical matters. It relates to that very difficult area.
At the first reading Parliament approved this proposal without any amendment because we thought that it was uncontentious and no political group felt very strongly about it. We thought it was worthy and DG XI and Mrs Bjerregaard came up with a proposal that met with the approval of all of us. However, it was then submitted to Council who looked at the comitology procedures and changed them. After its return to Parliament we discovered that the comitology committee had been changed from a type 1 committee i.e. an advisory committee, to type 2b, a management committee. To the outside observer this is not a matter of great importance - it is just the faceless Brussels bureaucrats at it again. In fact this matters a great deal because the change makes the whole decisionmaking procedure of the Community more opaque and less accountable and therefore we cannot approve it. We are determined to go back to the original position and our amendments are designed to do that.
There is just one further thing I wish to say. There is an amendment from Mr Lannoye of the Green Group concerning economic instruments and that amendment defined conditions for possible economic instruments and tax incentives. When this was proposed in committee I supported it and the committee's decision is a reflection of that. It has subsequently been pointed out to me that it poses certain problems for Member States as it is too restrictive in that it restricts the possibility of Member States improving the situation in their own environment. Therefore it may well be that Members, when they come to vote on this - and I can see that they are all listening very carefully right around the Chamber to what I am saying at the moment - will want to reconsider their view. They might even consider not supporting the Environment Committee's recommendation on this one particular amendment.
Mr President, I shall not deal at any length with the first amendment, which the committee's chairman has explained extremely well, but just say something on the subject of taxes and openness. It may be that we have not found exactly the right wording for Amendment No 2, but I think it would be unfortunate if the amendment were to be rejected, since I believe we need to concentrate on trying to have some economic instruments introduced. We all know, and the Commissioner better than anyone, that it appears almost impossible to have anything unanimously adopted, and so what we can at least hope for is that the individual countries will have the opportunity to apply some kind of economic incentives, so that we can gain experience of them.
Amendment No 3 deals with openness. I think we need to emphasize that, now more than ever, it is necessary for us to have openness in our decision-making procedures, and I would therefore call on the Commissioner to look favourably on this proposal.
Mr President, the Commission would like to take this opportunity of thanking the Environment Committee and its rapporteur, Mr Collins, for the care that has been shown in dealing with this proposal, which is a very technical one. The proposal covers various machines - bulldozers, excavators and combine harvesters - and it is becoming increasingly important to reduce air pollution in this sector, which has yet to be regulated. The pollution from these sources was already substantial in 1990 and, according to the forecasts, by 2010 it will be almost on the same scale as that from road transport, given that pollution from that sector is being reduced. The level of particulate pollution will be nearly as high as that from all road vehicles, even if we assume that this proposal is adopted and there is a considerable reduction in engine emissions from new machines, including farm tractors. The quantity of nitrogen oxides will be around two thirds of the quantity produced by road transport. Under this proposal for a directive, strict emission requirements will be introduced gradually in two stages, with stage 1 taking effect in September 1998 and stage 2 being phased in between January 2001 and 2003.
The common position is aimed at reducing the emissions of carbon monoxide, nitrogen oxides, hydrocarbons and particulates, so that the final reduction as regards these last three substances will be 50 %, 29 % and 67 % respectively. In the latest research into air quality in Europe in connection with the Auto/Oil Programme, reducing emissions of these substances from all sources is being given top priority.
The common position sets its sights high and, if the directive is finally adopted, it will be the first example of legislation to reduce emissions from mobile sources where the same principles are being followed on both sides of the Atlantic. If the directive is adopted quickly, it will be the first time ever in terms of legislation on air pollution from mobile sources that Europe - at least for a while - is further advanced than the USA and the rest of the world. This shows that the new legislation will not only bring benefits for the environment and harmonize the internal market, but will also improve the EU's possibilities for trade.
The Commission would very much like to see the proposal finally adopted in June this year. This is because of the previous delays, and it would mean that the Member States only have six months to transpose the directive into national law. The industry has only nine months to secure the certification of the most significant category of engines, and there are only three and a quarter years left of the period of stability between stages 1 and 2 of the emission requirements for that engine category. We could not have made the timetable any tighter, so any extension of the current legislative procedure would mean a change - perhaps a radical change - in the proposal.
Therefore - and this is also why I have taken some time over my introduction - the Commission took the view that it was appropriate to respond flexibly to some of the Council's amendments and to approve the changes made in the common position, since in this case the Commission has above all given priority to having the text adopted quickly. I therefore also hope that the discussion of Parliament's amendments will help to avoid any delay.
My reaction to Amendment No 1 is very brief. The Commission can naturally agree to the introduction of a new recital on the modus vivendi . Amendment No 2 reinstates the original article from the Commission's proposal. This sets out a framework on how the Member States can grant tax incentives with a view to encouraging the rapid introduction of engines which meet stricter emission requirements. The deletion of this article should be seen against the background of the Council's statement that the adoption of the directive does not create a precedent for any future decisions on tax incentives. I naturally regard this as important, since I share the wish expressed by both Mr Collins and Mrs Dybkjær for the tax instrument to be applied. A debate of principle was held on this subject as part of the discussions on the Auto/Oil Programme, and let me say at this point that the amendment we are considering today is not in keeping with the line which Parliament took during the debate on that programme, as the rapporteur, Mr Collins, also pointed out. Even if this framework article is omitted, the Member States are not prevented from introducing tax incentives under the Treaty. The framework is principally desirable in terms of the internal market. From the environmental viewpoint, it is not a problem if we do not lay down a framework of this kind.
On the basis of these arguments, the Commission takes the view that it should not accept Amendment No 2 in the form in which it has been tabled, but as my comments indicate, I do agree with its political intention.
As regards Amendment No 3, I would emphasize that I personally am very much in favour of transparency and of public access to administrative procedures. However, making this committee's meetings public and publishing its agendas and minutes would be incompatible with the current rules on the meetings of committees. That also means that I naturally cannot accept this on my own initiative. The proposed amendment would require the current legislation on committees to be amended, and an issue of this kind ought to be resolved in conjunction with other related problems. So at present, the Commission is unfortunately unable to accept Amendment No 3.
Amendment No 4 concerns the standard committee procedure for adaptation to technical progress. In principle, the Commission is not against Parliament's proposal for an advisory committee to be employed. However, we once again feel that, with a view to rapid adoption, a type 2b committee as introduced in the common position does not create any fundamental difficulties for the management and application of the directive. This is particularly the case in the present situation, since the committee under this directive is closely associated with the similar committee which was established in connection with the framework directive on type approval for motor vehicles. The Commission is therefore obliged to stand by the common position and regrettably cannot accept Amendment No 4.
I hope that these quite extensive comments have contributed to Parliament's understanding of the background to the Commission's decisions and, finally, I also hope that the directive can be adopted as soon as possible and above all that it will enter into force without delay.
Thank you very much, Mrs Bjerregaard.
The debate is closed.
The vote will take place today at 12 noon.
Biocidal products
The next item is the recommendation for second reading (A4-0137/97) by Mrs K. Jensen, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position established by the Council with a view to the adoption of a European Parliament and Council Directive on the placing of biocidal products on the market (C4-0006/97-00/0465(COD)).
Mr President, it is essential for us to establish clearly which chemicals are used in the EU, and where and how they are in use. There are said to be a hundred thousand different chemicals on the market, but only a few have been through an authorization system which involves a risk assessment, and we see time and time again that chemicals can have terrible effects on nature. Just think of the debate on the diminishing quality of male sperm, because of chemicals behaving like artificial hormones. The Committee on the Environment is disturbed by the changes regarding water in Annex VI. Water is an extremely sensitive subject. All the time, we hear horrifying stories of contamination from sources which we did not think could cause pollution, and we must insist on having the maximum possible protection for our water resources.
Through this proposal for a directive on biocides, many chemicals will be subject to a process of authorization, and that is in itself a very positive move. However, our welcome for the general purpose of the directive has been overshadowed by the way in which the whole matter has been dealt with by the Commission and the Council. When the common position was adopted, the Council of Ministers and the Commission worked out together how parts of the directive could be interpreted over the head of the European Parliament, which is one of the joint legislators. They wrote 14 declarations into the minutes of the meeting, and these were not attached to the proposal which was forwarded to Parliament for second reading. I have officially received three of these 14 declarations from the Commission, with the remarkable request that I should treat the declarations - which were an initiative from the Commission - as confidential. It cannot be right for us to do this. The European Parliament practises open legislation. Other EU institutions and national parliaments could learn a good deal from that. And it should be pointed out that we are not talking here about secret declarations as such, but simply something which has not yet been published. So the European Parliament is being expected to continue its work on the proposal without knowing the full intentions of the Commission and the Council of Ministers, even though as a joint legislator and a body elected by the people it is directly responsible to our citizens. It is objectionable that the Council and the Commission should try to legislate in this way, not least in view of the fact that as recently as December 1996, the Council presidency agreed that in future all declarations would be sent to Parliament with the common position. So the Commission and the Council of Ministers were meant to be agreed in principle that Parliament must have the whole basis for the decision presented to it at the same time as the common position, but they are not demonstrating this in practice.
Generally speaking, declarations should be avoided. The legislation should show what the Member States have actually agreed upon. The worst thing about the declarations is that Europe's citizens, who have to live with the rules and laws which we adopt, have no earthly chance of finding out what the rules actually contain, and that the declarations make it possible for the rules to be interpreted differently in each Member State. They create bureaucracy and a lack of clarity, and should simply not be part of modern legislation.
Other strange things have also been happening in the second reading by the Council. Two new annexes have been attached to the common position, but it is hard to see what the purpose of these is.
As you know, we in Parliament proposed the framework formulations which were meant to provide exactly the kind of flexibility that many governments wish to have. The frameworks were designed to give governments the possibility of concentrating their work on the most toxic substances and spending less time on those which are less dangerous. The two new annexes make it necessary for us to have a clear answer to the following question: what is meant by 'low-risk' ? The risk is associated with both the substance and its use, just as dosages are critical in the world of medicine. Using the term low-risk gives the impression that a guarantee of the product's safety is being provided, but danger to the environment is of course precisely what is already being taken into account in the method for authorizing products which the Commission set out in its original proposal.
The other new annex also raises a number of questions. In the first place, it looks as if it was not even possible to work out what it should be called. What in Danish are termed 'almindelige handelsprodukter ' appear in English as 'commodity substances' ; in German, they are called something quite different, namely 'bestimmte Wirkstoffe ' . What these extremely different terms have in common is that they all create an unreasonable amount of scope for individual interpretations. All this lack of clarity has led the Environment Committee to propose that the annexes should be completely deleted.
Mr President, I would like to give my support to the rapporteur's proposals for this directive at second reading. This directive seeks to introduce European-Union-wide controls for the marketing and use of biocidal products, which are a wide variety of chemical substances, used to control disease, pests and other nuisances.
We want to see and allow free trade in these substances but, at the same time, maintain a high level of protection for human health and the environment.
I particularly welcome the introduction of a system of comparative assessment, which will ensure that some of the older biocides are replaced by safe and more environmentally-friendly substances and that new substances do not pose new dangers. The producers of these substances should, within the framework of the directive, be able to market different products and compete in a free and fair manner, but also in a safe manner and one which respects the environment.
However, like my colleague the rapporteur, I have been concerned about the way the Council has formulated the common position and, in particular, has placed many of the declarations on how it will interpret the provisions of this proposal in its private Minutes. It was only with some difficulty that Parliament obtained these Minutes and managed to examine these secret declarations. One has to ask: what has the Council got to hide? What is it ashamed of?
Whereas there is a great deal of logic in some of the provisions of the directive - for example, the simplified procedure for some less dangerous substances which are better known, less toxic and pose no serious risk - one has to be sure that these procedures are not abused to the disadvantage of the environment and public health. Until I can be assured of that, I can only support the rapporteur's opinion that these procedures should not be permitted until we have clear and transparent controls over the way in which they are applied.
The directive has the potential to fulfil the needs of everyone, to protect the environment and public health, to give the consumers a range of products from which they can make a choice and also to enable the industry to sell freely and fairly in the marketplace. I want the directive to fulfil those needs and I will endeavour to help the rapporteur to ensure, through the conciliation process, that it does so.
Mr President, the directive on biocidal products, which we are discussing at second reading today, is a convincing illustration of the need for European legislation. Neither at European level nor in the Member States are biocides regulated in any systematic or uniform way. This directive therefore fills a legal gap and is essential not only to protect the environment and consumers, but also to guarantee free trade in Europe.
Biocides are active substances contained in products such as disinfectants and pesticides, as well as preservatives. At present, there are some 500 active substances of this kind on the market in the European Union, and around 5000 products containing these substances are manufactured, mostly by small and medium-sized enterprises. Following Parliament's adoption of a large number of critical amendments - some quite fundamental - to the Commission's proposal at first reading, I can now say on behalf of my group that I regard the common position as a successful balancing act, taking due account of the interests of all concerned. Our group fully endorses it.
We believe that most of the amendments which have been retabled are counterproductive, and we shall not support them. However, we are extremely concerned, suspicious and distrustful as regards one point which has already been raised by both the rapporteur and Mr Bowe: this is the problem which Mrs Jensen referred to as Commission declarations in the Council's minutes. Where such declarations cover future technical guidelines and the inclusion of active substances in Annex 1, they can perhaps be tolerated. However, they cannot be tolerated when they amount to an interpretation of the individual articles of the directive. These declarations have no legal status for the purposes of the legislation, since they are not part of the act itself, but given that they are intended to interpret certain aspects of the legal text, they do have an effect on it in legal terms. This is a form of legislation which is not provided for in any legislative procedure set out in the Treaties, and it cannot be tolerated by the European Parliament.
My group and others will therefore seek to ensure during the conciliation procedure that either these declarations disappear from the minutes or their content is incorporated into the existing legal text. We therefore support some of the amendments, with a view to maintaining the possibility of making a statement in the Conciliation Committee. Mrs Bjerregaard, please tell us here and now what is the purpose of such declarations in the minutes. If the entry into force of such an important measure - which is fine in its present form - is now to be delayed, then it is the conduct of the Commission and the Council, not Parliament, which is to blame. This conciliation process would be superfluous if we clarified matters beforehand. Therefore, Commissioner, we shall be very interested to hear what you have to say.
Mr President, ladies and gentlemen, what we are considering here is the common position established by the Council on 20 December last year on the proposal for a European Parliament and Council Directive on the placing of biocidal products on the market. I would remind the House that the term biocides refers to a very wide range of products including disinfectants, insecticides, fungicides, and preservatives for wood and for the treatment of textiles and structural materials. All these products contain an active principle, and that is what really has to be controlled, in view of the routine and widespread use of products containing such active principles. So the significance of the Directive can easily be understood.
It has been calculated that biocidal products actually number more than 14, 000, and that they are placed on the market not only by a few multinationals but also by countless small- and medium-sized enterprises, especially in Italy where such enterprises account for 70 % of production. The Directive essentially has two objectives: 1) the harmonization of the internal biocide market and 2) a high level of protection for man and the environment.
The common position, which was adopted unanimously, has been accepted by the Commission, since the amendments introduced do not substantially affect either the content or the effect of the Directive. Moreover, the changes proposed by the Member States clarify or simplify certain aspects of the authorization procedures.
The final text of the common position is more comprehensible and practical and highlights the main aims of the proposal - the protection of human health and the environment - while at the same time permitting free trade in biocides.
The Union for Europe Group is in agreement with the common position and with some amendments tabled here today, but it is absolutely opposed to Amendments Nos 17, 18 and 19. It opposes No 17 because that amendment is designed to reduce by six months the period for transposition of this very complex Directive - even if an eighteen-month transposition period were to be approved, it would not be observed by any Member State. And it opposes Amendments Nos 18 and 19 because they would substantially change the balance of the Directive, and it would be difficult for the Council to accept them.
Mr President, the Liberal Group will be voting in favour of the committee's amendments. I hope that there will be the necessary number of votes in favour of these amendments and against those of the Greens - not because of any fundamental disagreement on the matter as a whole, but because we need to concentrate on the present. Like other speakers, I shall now also focus on the declarations. In the old days, international relations were dealt with by a diplomatic élite. The art was to steer a course between friend and foe; secretiveness was the order of the day, and in any case there were no ordinary people involved to consider asking for advice. Such has also been the case through most of the Union's history, and it has been shown time and time again that it is difficult to change this state of affairs. Most recently, we have seen it in connection with this directive, which is a long and complicated one in itself, and therefore in a sense could accommodate everything.
The Council's many secret declarations show that people in the Council still believe that European cooperation is something which should be dealt with by a small élite. One might imagine that the many surveys of public opinion, which all point to a lack of public support, might lead the Council to think differently. But we can see that this is not so. It is incredible that it should be necessary to remind the Council that the development of democracy - and not least the developments in the EU - have meant that openness and the involvement of the population have become a necessary - though not of course sufficient - precondition for legitimizing the decisions which are taken.
It also demonstrates a total lack of respect for the European Parliament - the only directly elected institution in the EU - in that it is expected to sit and discuss common positions from the Council which do not contain everything which has been decided. The Council's argument is that the declarations only serve to clarify the legal text, but why then are they so secret? Why should they be withheld from the rest of us? It would certainly have been reasonable for them to be incorporated into the preamble or elsewhere, and then perhaps they would have been more immediately comprehensible. It is not surprising that there is a widespread scepticism about the EU among our citizens, when parts of the legislative texts are kept secret. The Council's approach is therefore directly undermining the whole legitimacy of the EU.
Mr President, first of all I should like to add my voice to those already heard, deploring the total lack of transparency with which this matter has been dealt, a very important matter. After all biocidal products concern hundreds of products which, at varying degrees, present risks to living beings. Some of these risks are acceptable but others are not. I am thinking in particular of bio-accumulable substances or persistent substances which may have carcinogenic or mutagenic effects and even affect the hormonal systems of mammals, human beings in particular.
These products should be withdrawn from the market as quickly as possible. But what is the result of the common position in the wake, after all, of the initial proposal by the Commission? It organises the free circulation of substances and in particular of these carcinogenic substances but it has absolutely no aim of redirecting production towards low-risk substances in terms of people and the environment. The Committee on the Environment has had very little impact on this.
Of course, we shall be supporting the amendments tabled by the Committee on the Environment but we feel that some of the supplementary amendments, which we have retabled, must absolutely be taken into consideration. I am amazed to hear the position of the EPP which, in theory, feels that it is not going to be supporting the amendments, even those tabled by the Committee on the Environment. On a matter of this kind, I think that this is an inexcusable attitude.
I should like to draw attention to the three main amendments which we have tabled. I have in mind Amendment No 32 which is particularly reasonable - it stipulates that inclusion on the list of authorised products must be refused or withdrawn when there is another product on the market posing less of a risk, or another method enabling the same aim to be achieved. This seems to be quite logical.
Amendments Nos 34 and 37 introduce the principle of refusing authorization for any subject recognised as carcinogenic and for which there is no harmlessness threshold.
Finally, Amendments Nos 38 and 39 demand that the dossier accompanying the authorization request supply information not only on the active matter studied but also on degradation products. We know that many degradation products can sometimes be more dangerous than the initial product. It would therefore be incoherent for no mention of this in the dossier accompanying the authorization request.
These are just some proposals which are far from purist or extremist and which we would like to have approved by the whole of the European Parliament.
Mr President, as Mr Lannoye has already said, this directive does not meet the environmental criteria. It could be a very significant directive, but it offers no incentive whatsoever to restrict the use of biocidal products. Of the 450 active substances and 10 000 biocidal products already circulating on the internal market, only a handful will be authorized under the method proposed in the directive.
The EU is primarily restricting itself to harmonizing the opportunities for industrial competition, instead of ensuring maximum health and environmental protection where these substances are used. The substitution principle must be established here: in other words, toxic products must be replaced by less toxic ones. As Mr Lannoye said, this is one of the most important criteria. It would also at last make it possible to compete for authorization. The European Union should therefore be looking to take up the Swedish type of legislation, which links such authorization to the principle of competition.
The criteria for the authorization of biocidal products are flawed on many counts, but the main one for us is that, in the case of some biocides, no minimum value is set for carcinogenic ingredients. These ingredients are carcinogenic even at very low concentrations, and biocides containing carcinogens should be withdrawn from the market immediately: given that biocidal products are in such wide use, our objective must be to eliminate carcinogenic substances from them, and hence from the market.
We would also be very much in favour of compulsory labelling for biocides. Our aim must be to protect consumers and safeguard the environment, and not to give free rein to the biocide industry.
The Commission would like to thank the Environment Committee and in particular its rapporteur, Mrs Jensen, for the considerable amount of work which has been done on this proposal. It is the final part of the EU's legislation on chemical substances, and also a very important proposal in that context. I therefore have some comments to make, firstly on the proposal in general and the prospects it contains, and then on what has proved to be the more political debate here in Parliament today concerning the secret declarations.
The aim of the proposal is to harmonize the internal market in biocidal products and the active substances they contain, and to bring about a high degree of protection for humans and the environment. It covers a wide range of product types, such as disinfectants, wood preservatives, insecticides and anti-fouling products. Ultimately, it will only be legal to use those active substances included on the list annexed to the directive in biocidal products of this kind. Decisions on inclusion in the annex will be taken at EU level, with the starting-point being a complete risk assessment based on information from the industry.
When the directive has been adopted, the active substances which exist at present will be reviewed in order to determine whether they can be included in the list in Annex I. This review assumes that information will be provided by the sector and evaluated in the Member States. A Commission regulation on the review will be adopted in due course. The directive will also harmonize the national systems for authorizing biocidal products, with common principles for evaluation being introduced. The Member States will then be obliged to recognize such authorizations on a mutual basis. At first reading, Parliament supported the basic principles of the proposal and put forward a number of suggestions for improvements in the form of 64 amendments which were adopted. The majority of these have been included in the common position, for the most part on the initiative of the Commission.
I shall now explain the Commission's stance on Parliament's amendments here in second reading. Forty-one amendments have been tabled, and of these the Commission can accept 21 completely, partially or in principle. Amendments Nos 18 and 19 are intended to remove the so-called simplified procedures for low-risk biocidal products and commodity substances by deleting the new Annexes IA and IB. The introduction of these two procedures is one of the Council's most important contributions in the common position. The Commission has endorsed this, since it takes the view that the addition of these annexes will generally make the directive more effective, without reducing the level of protection for mankind, animals and the environment. The advantages are that the emphasis is placed on the most dangerous products, that there is a simpler procedure for less dangerous products, and that it is possible for active substances which may only be used to a limited extent as biocides to be brought within the scope of the directive and thereby controlled. In this context, I must emphasize that active substances will be subject to the same evaluation procedure for inclusion in Annex IA or IB as for inclusion in Annex I. We are therefore unable to accept Amendments Nos 18 and 19.
The Commission cannot accept the removal of the simplified procedures, but is happy with Amendments Nos 2 and 10, which serve to tighten the controls under those procedures.
We then come to the amendments concerning biocidal products based on micro-organisms. I should first like to reassure you all. Biocidal products based on micro-organisms are covered by the directive. The definition contained in Article 2 of what is understood by biocidal products and active substances is quite clear in this respect. Many of the amendments - Nos 4, 5, 6, 7, 9, part of 10, 11 and part of 31 - insert into various articles specific references to Annexes IVA and IVB, which contain information requirements relating to active substances and products based on micro-organisms. The Commission finds all these amendments useful and acceptable, with the exception of No 31, which it can only accept in part.
Next there are the amendments on the committee procedure and initiatives by the Commission. The purpose of Amendments Nos 15 and 16 is to change from committee procedures 2b and 3b to types 1 and 3a respectively, which is almost a reversion to the Commission's original proposal. The Commission defended its position in the Council, but was voted down unanimously. In our view, the directive will certainly be manageable with the Council's text, but we think it would be managed more easily and effectively with Parliament's amendments. These amendments are acceptable, except that the wording should follow closely that of Council Decision 87/373/EEC and the reference to Articles 29 and 33 should not be deleted.
Amendment Nos 25 and 31 require the Commission to take the initiative at a later stage to revise and extend Annex VI, in particular by incorporating recommendations of the International Maritime Organization, the IMO. It is proposed that Article 189b of the Treaty should be taken as the legal basis for these initiatives. The Commission does not disagree with the aims of the amendments, although it feels that as they stand at present, they limit its right of initiative. These amendments are therefore acceptable in principle.
All the other amendments are technical in nature, and seek to clarify and improve the individual provisions of the proposal or simplify the everyday application of the directive, and at this late stage, just before a vote, I shall not go into further details of them, but simply state the Commission's position. The Commission can accept Amendments Nos 3, 13, 14, 20, 23, 24 and 26, except for those parts requiring the deletion of Annexes I, IA and IB. The Commission can also accept in principle Amendments Nos 8 and 12. We cannot accept Amendments Nos 1, 17, 21, 22, 27 to 30 and 32 to 41.
So much for the amendments and the actual content of the proposal, but I should now also like to comment on the declarations attached to the Council's minutes, which have taken up a good deal of the debate. The Commission can appreciate that Parliament has difficulties with these declarations. The problem does not only relate to environmental proposals, but is a horizontal one and must clearly be solved in a horizontal way. As was evident from the debate, the Council is primarily involved here, and the problem is therefore best resolved in the context of the trialogue. The Commission's policy is to restrict the number of declarations attached to the Council's minutes. They should be incorporated in the text itself or the recitals, as Parliament has also underlined here today.
The rapporteur, Mrs Jensen, also referred to the trialogue of December 1996, and here the Commission repeated its wish that the Council should inform Parliament of any declarations attached to the minutes of its meeting and associated with the common position. In this context, the Council adopted guidelines on the procedure for presenting declarations of this kind on 25 March 1997. The Commission remains willing, independently of the Council, to fulfil its obligation to keep Parliament informed by forwarding its own declarations to the House, as we have now done.
The proposal on biocides which we are discussing here today was unfortunately presented during a transitional period when no rules were really in place. An ad hoc procedure therefore had to be devised, and that is why it took a little time for the Commission to forward the declarations. In this context, I should like to thank Parliament, and especially the Environment Committee, for choosing not to postpone the second reading of this proposal, but instead to work in the declarations. The Commission entirely supports transparency, and its position is that these declarations should not be kept confidential. However, the Commission must of course respect the confidential nature of the discussions and minutes of the Council, in accordance with the Council's code of conduct of 2 October 1995. It was in that spirit that the Commission asked Parliament not to make the texts of the declarations available to the public at the current stage of the procedure. In the specific case of the proposal on biocides, the Commission takes a positive view of the pragmatic approach which Parliament has suggested, aimed at incorporating the substance of the declarations into the amendments, all of which can be accepted, as already stated, although a few of them only in principle and/or in part.
In conclusion, I should like to reiterate that the Commission supports the common position. I am convinced that it has found the right balance between the two aims of the directive, namely the internal market and a high degree of protection. The Commission can accept those amendments which are designed to improve the text itself and certain aspects of its implementation. On the other hand, we cannot accept those amendments which, in the Commission's view, would disrupt the sound balance which has been achieved during Parliament's first reading and in the Council's common position. Lastly, I would once again thank all those who have worked on drafting the amendments, and those who have been here for the final part of the debate.
Thank you very much, Mrs Bjerregaard.
The debate is closed.
The vote will take place today at 12 noon.
VOTES
Madam President, with regard to Amendment No 1, there has been some considerable discussion. May I make my group's position clear. This report is about lobbying. This amendment refers to Members' assistants. As you know, the Lehne report, which deals specifically with Members' assistants, is before the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. I would like to make it clear that my group has been pressing for this question to be dealt with in this report, but we understand some other groups are not happy with it. If there is a clear commitment from other groups, and in particular from the Group of the European People's Party, to deal with this in the Lehne report, we are prepared to abstain on this report. I should like to have Mr Martens' comments on Amendment No 1.
Madam President, in response to Mrs Green, we do indeed think that this point will be best dealt with in Mr Lehne's report. We are thus prepared to abstain on Amendment 1. We think it is a better way of doing things to deal with members' assistants in Mr Lehne's report, and our Group will be abstaining of Amendment 1.
Madam President, I just wanted to point out that there are nine groups in the European Parliament, not just two. As far as our group is concerned, we shall be voting for Amendment No 1, in the knowledge that it has no chance of succeeding since the two other groups have decided to abstain. But in the future I think that any consultations should concern all group leaders.
Amendment No 15
I have been asked to isolate the words 'all gifts or' and 'or officials of the Institution' . I submit the remaining text to the vote.
(Parliament rejected the rest of the paragraph) Since the rest of the paragraph has been rejected, I do not see how we can vote on the isolated words.
Madam President, there is some confusion. I do not think that everybody was clear that we were voting on the paragraph minus the two exclusions rather than the other way round. I do not know if we can do the vote again but there was some confusion.
Does everyone agree that there was any confusion? After all, i did say that I was removing the words 'all gifts or' and 'or officials of the Institution' and that we were voting on the rest of the paragraph. And the vote was quite clear, it seems to me. If you want to have another vote, I repeat that we are voting on the paragraph, minus the words 'all gifts or' and 'or officials of the Institution' .
(Parliament rejected the paragraph)
Madam President, concerning the two exclusions. One referred to officials. That is obvious, because it is forbidden under the Staff Regulations, whilst the other, concerning gifts of all kinds, is a different matter. I think a separate vote should have been held. Firstly on gifts and then on officials. But given that there is no majority for the basic text, further comment is irrelevant.
(Parliament adopted the decision)
The agreement we came to yesterday was that we would go ahead with the debate but that my group would ask for the report to be sent back to committee for further work to be done on it in the light of the debate. I would like to make that formal request now.
(Parliament agreed to the request for referral to committee)
Madam President, Article 18 of the proposal for a regulation on improving farming structures, document 96/0044(CNS), establishes very restrictive conditions for the payment of compensatory amounts. It only provides for them in the case of farms larger than three hectares as a whole, and larger than two hectares in certain regions of Italy, France, Spain, Greece and Portugal.
In accordance with this, I would like to table an oral amendment to point 1 of Article 18 proposing the deletion, in the first paragraph, of the expression 'at least three hectares of usable agricultural area (UAA)' and the deletion of the whole of the second sub-paragraph of paragraph 1 of Article 18.
You have all heard the oral amendment tabled by Mr Novo. Are there at least twelve colleagues opposed?
(Parliament accepted the tabling of the oral amendment)
Madam President, I wanted to speak when Mr Novo tabled his oral amendment in order to say that I, the rapporteur, agree with the deletion of the limits to which he refers in his oral amendment to Article 18.
(In successive votes, Parliament adopted the three legislative resolutions)
We think that the code of conduct for lobbyists which has been presented is excellent. But it would have been even better if the proposal which was presented in the committee on the Rules of Procedure by my party colleague Mr Metten, of the Netherlands, had also been included. This proposal concerned the content of the report which lobbyists are obliged to submit each year to renew their pass cards: it contains details of their lobbying of decision-makers in Parliament. Mr Metten's amendment proposal attempted to ensure that the report contained at the very least information on those issues over which they had tried to exert an influence and the people with whom they had been in contact for this purpose (members, assistants and staff) and the financial or other means they had used for this purpose for each individual issue.
It would have been excellent if this text had been included in Parliament's procedure of work.
It is to be welcomed that we now finally have a political majority in Parliament in favour of taking the consequences of the code of conduct which we adopted last summer and amending the House's Rules of Procedure, so that we have clear rules on how lobbyists are to operate in Parliament. We hope that the new Rules of Procedure will not be seen as an attack on lobbyists or assistants, but can make it possible for us to work together in orderly conditions. That has been lacking here for many years.
We have voted for the Ford report. We think it is step towards eliminating the undue influence which powerful, rich lobbying groups have over the activities of the European Parliament. A Parliament worthy of the name should pay heed to the political aspects as a whole and not allow itself to be governed by private individual interest groups with money.
We have also voted for amendment proposal number 15. It really is absurd that there is no ban on the giving of gifts and benefits to Parliamentarians, assistants and parliamentary staff; it undermines the integrity and credibility of the institution. But it is current EU fact, however absurd, that at the very least all such gifts and benefits should be reported and made fully public.
The Ford report deals with the Code of Conduct for lobbyists in the European Parliament.
While we feel that lobbyists may bring considerable information to us parliamentarians, it is also our duty to ensure the maximum amount of transparency in the decision-making process and in the way in which lobbies attempt to affect our decisions. In other words, any attempt to influence this process, anything that goes beyond information, must be made visible.
We therefore ask the thousands of lobbyists who are associated with the European Parliament to establish their own professional code of conduct and to comply with it. Any code of conduct is worthless unless it has the support of those who are involved. May I remind you that the Committee on the Rules of Procedure is involved in a huge project aimed at creating the conditions for increasing transparency to the maximum in our relations with the outside world?
One of the vital provisions consists in asking members of the European Parliament themselves to declare any gift or any perk which they receive, which should in principle cover any external action of any kind. This obligation stems from the Nordmann report which we adopted in 1996. May I also remind you that we are working on assistance and intergroups and these provisions will add to the content of the Code of Conduct?
In any case, this Code of Conduct will only be useful if the quaestors control its application. But the key word is self-discipline, the ethics that everyone must freely accept in order to make sure that this parliamentary institution operates in utter transparency.
The idea that lobbyists, who are influential in Parliament in many respects, should be required to give an account of their activities annually, is to be supported. However, the proposals do not go far enough, because some of them are almost impossible to monitor, for example the proposal that Parliament documents should not be surrendered to outsiders for money.
The report should have added a demand that lobbyists should inform Parliament, by means of a public register, of all operational assistance and gifts which they give to Members and officials of Parliament.
However, the responsibility for directing lobbyists to the straight and narrow path cannot be left solely to the lobbyists themselves. The Members of Parliament cannot deny that they themselves have a greater responsibility.
Parliament has already adopted the Nordmann report in which MEPs are given responsibility for notifying any assistance they receive. The receiving of gifts was forbidden. It is time to investiage the extent to which these requirements have been put into practice. It is the besetting sin of Parliament that it makes provisions and does not even attempt to monitor whether they are implemented.
The report is a move in the right direction so I have voted for it. The EU organisation must be characterised by both integrity and openness. Strict rules must apply for lobby work so that the democratic process is not distorted. There needs to be stringent control over any potential attempts to influence unduly the decision makers within the EU. Non-profit making organisations such as environmental or peace and solidarity movements must also have the opportunity to participate actively in information activity.
Special financial support should be given to the European operations of such organisations. A procedure whereby information may be submitted to interested parties for comment should be used to give special interest organisations and non-profit making organisations the opportunity to put their opinions forward in a more organised way.
One prerequisite for achieving equal conditions for different types of pressure groups is that the principle of openness must operate equally for all EU institutions which would make it possible to obtain the information required.
Recommendation for second reading Collins (A4-0136/97)
Following the adoption of the EU rules on the operation of road vehicles, there has been a gap in legislation hitherto on non-road mobile machinery.
This European Commission proposal for a directive on this subject is designed to fill the gap in this area.
It aims to achieve a substantial reduction in atmospheric pollution caused by pollutants from internal combustion engines to be installed in non-road mobile machinery.
The machinery concerned is intended for industrial and agricultural use, for example, mobile cranes, bulldozers, forklift trucks, maintenance equipment etc.
The European Commission proposal lays down certain requirements and rules relating to emissions, to be implemented in two stages.
Stage 1: From June 1997 to December 1998. Stage 2: From January 2001 to December 2003.
The aim of this directive is to reduce nitrogen oxides by 42 % by the year 2003.
These provisions will only apply to new machines put onto the market after the deadlines specified.
As a Member of the Committee on the Environment, Public Health and Consumer Protection, this directive has my wholehearted support.
Recommendation for second reading K. Jensen (A4-0137/97)
Amendments Nos 18 and 19 of the recommendation for second reading on the proposed directive on the placing of biocidal products on the market seek to delete Annex 1A and Annex 1B of the directive. These annexes would allow for a simplified procedure to be applied for low-risk biocidal products and for certain commodity substances. The British members of the EPP Group share the concerns that have been expressed that these annexes appear as titles only in the Common Position. However, we believe that there is justification for allowing a simplified procedure in certain cases, provided that a thorough risk assessment has been carried out and that there is no reduction in the level of protection for humans and the environment . Ensuring that control measures are proportionate to the established level of risk would enable resources to be concentrated where they are most needed and would help to reduce the bureaucratic burden on industry.
Anastassopoulos report (A4-0119/97)
The Danish social democrats in the European Parliament have today voted in favour of Parliament's report on the Commission's Green Paper 'Legal protection for encrypted services in the internal market - Consultation on the need for Community action' . Pirate firms are unfortunately growing in number in the audiovisual sector, which means that copyright provisions are increasingly being infringed. As a matter of principle, it is unacceptable that products should be used for illegal purposes. Moreover, pirate firms are pushing up the cost of encrypted TV and radio programmes, so that consumers who receive these programmes legally are having to pay higher prices.
The legislation of the EU Member States in this sector differs widely, and in many cases is inadequate. At the same time, the market for audiovisual products is characteristically an international one. We therefore believe that there is a need for an EU or international solution regarding legal protection for encrypted services. Having said that, it is important to stress that any legislation in this sector must not only take account of the interests of service providers, but also those of consumers. This means firstly that limits must be established on how many and which services can be covered by encryption. Secondly, we must avoid a situation where providers of encrypted services obtain such a high degree of legal protection that they acquire a quasi-monopoly position in various sections of the market.
Palacio Vallelersundi report (A4-0155/97)
The principle of subsidiarity was introduced as a political principle in Article 3b of the Treaty establishing the European Community and means that actions for those areas where the Community does not have sole jurisdiction shall be taken at the lowest level possible. The principle is not a supplement to Article 235, namely a means of giving the Community a new way of securing power at the expense of the Member States.
Our basic attitude is that Sweden joined an inter-state co-operation group and that new areas should not be introduced under Community Law. For this reason we must object to the statements in points 2 and 12 of the report. The use of the principle of subsidiarity to prevent new areas such as culture, the media, energy and research being brought in under Community Law is, we consider, more in line with our politics.
When the Treaty of Maastricht came into force in autumn 1992, one of its primary recommendations was that the principle of subsidiarity was to be incorporated in key European policies and programmes.
What this simply meant was that local authorities and local communities must be given a greater say in the spending of European monies in their areas.
I am a great supporter of this concept because local communities can pool their creative talent to create employment for their localities.
Europe needs to be decentralized and bottom-up schemes such as Leader 11 and the County Enterprises Board System need to be supported, renewed and expanded.
Too much spending of European monies lies in the hands of the European Commission or central civil service departments such as the Ministry of Finance or the Ministry for the Enviroment.
I am disappointed to see that Directorate-General XVI, the regional policy wing of the European Commission, is looking very closely at possibly srapping the Leader scheme when it expires in 1999.
This would be a very regressive step, a slap in the faces to rural communities and a rejection of the EU principle of subsidiarity, which tries to involve all sections of society in the implementation and administration of European policies.
The Union for Europe Group of the European Parliament wants to see an expansion of bottom-up EU initiatives for both rural and urban schemes and not to dissipate these programmes in any shape or form.
The European Union is still too heavily centralized and needs to be brought closer to the people.
The principle of subsidiarity is an important EU principle. So we are very disappointed and surprised that the rapporteur has such a negative attitude towards it. Sweden views the principle of subsidiarity as a guarantee that national and local democracy will not be overruled by the EU.
Our view is that this is a fundamental principle which must be used often. We would like to emphasise that the EU should only involve itself with those issues which are included in their area of competence as determined by national governments. The principle of subsidiarity should restrict the opportunities for the EU to take new areas upon itself as is otherwise often urged in various green and white papers.
According to the rapporteur the principle has been a disadvantage for the EU but for the Member States and in particular for the general public we are totally convinced that it has only been to the good. The Member States must endeavour to use their democratic instruments in all those areas where the EU has no decision-making power. Clarity is the Alpha and the Omega in this process. We think therefore that the principle of subsidiarity ought to be given a solid footing and substance.
I welcome the fact that, as a result of the Maastricht Treaty, the Commission has been obliged to look specifically at how the subsidiarity principle is developing in practice. There is still a great deal to do to ensure that both the letter and the spirit of the Treaty are respected in this area. I would therefore point out that this duty does not apply solely to the Commission. All the EU institutions are committed to the principle of subsidiarity, not least the 626 Members of this Parliament. It is no use for us to make fine speeches about the subsidiarity principle if - when it comes to matters close to our own hearts - we are prepared to take a relaxed view of the principle. I hope that the Commission's three reports will help to ensure that we too here in the European Parliament will take the subsidiarity principle more seriously in future.
The principle of subsidiarity concerns the issues which should be handled at union level and which by Member States. Within the Member States we could be talking about national, regional or local level. The objective of the principle of subsidiarity must be that as many issues as possible should be handled as close to the people as possible.
So, the first question must obviously be: is this an issue for the Union or not? It is quite wrong to call this subterfuge 'taking issues back to national level' , as the committee does, or to move the issue up to a wholly interstate level. The very opposite should be the objective of subsidiarity.
My group did not vote for the Palacio report because of a number of contradictions contained in it: it offers both the best and the worst, as if it had been drafted by two different hands.
The report sets out an excellent analysis of the legal nature of the subsidiarity principle. In recitals A, B and C it rightly points out that the European Community is based on the explicit allocation of competences, that these competences are not presumed but remain the exception, in comparison with the competences of the Member States, which implies non-interference by Community institutions in the affairs which come under the competence of Member States.
In the same way, the Palacio report highlights the lack of thoroughness shown by the Commission in the various reports on application of the subsidiarity principle. The question of the respect of subsidiarity principles and proportionality - found in principles of the European Union - is confused with questions of legislative technique in matters of clarity and simplicity of texts.
The rapporteur is also right in denouncing the Commission's propensity to present itself as the exclusive Community legislator.
It is therefore surprising to note that, following such correct analyses, the report makes no recommendations for the adoption of measures which are liable effectively to correct the deviations which it denounces.
On the essential question of monitoring subsidiarity, the report is satisfied with the current situation even though there have been numerous violations of the principle, pointed out in particular in the contribution presented by Mr Berthu on 2 January 1997 as Vice-Chairman of our Institutional Committee. Neither the self-discipline of the institutions nor the Court of Justice are able to have subsidiarity really respected. In order to be effective and fully democratic, this supervision must therefore be carried out outside the Community's sphere and in priority be carried out in national parliaments. Yet this report takes a very restrictive, subordinate and negative view of national parliaments since it merely deplores the fact that they often omit actively to supervise the transposition of Community directives into national legislation.
It is also regrettable that the report should contain a rather unrealistic interpretation of Article 3B of the Treaty on European Union, presented as defining a superiority in principle of Community action compared with the individual action of the various Member States in terms of effectiveness (paragraph 2 of the Explanatory Memorandum), instead of recommending the modification, so that its application should come under ordinary law, regardless of the type of competences exercised at Community level. Whereas the principle of subsidiarity is a founding principle of the Union it is a total abuse for the Maastricht Treaty to restrict its scope only to competences which are shared, thereby establishing a sort of preserve, that of exclusive competences, where subsidiarity does not apply. It is in the interest of the citizens of each of our Member States that all levels of competences should regularly be subjected to the principle of subsidiarity, beginning with those most remote from the citizens and the least well controlled, and which therefore are more likely to be bureaucratized or over-regulated. Yet, far from making such recommendations, the Palacio report on the contrary confirms on this score a completely ham-strung, wary position, asking that the wording of Article 3B should not be revised at the Intergovernmental Conference.
Finally, criticizing the intergovernmental method as inefficient and undemocratic is in complete contradiction with the global approach adopted at the Edinburgh Summit which recommended the choice, by preference, of a type of Community action which would encourage cooperation between Member States, procedures of unanimity or recommendations which appear best to preserve citizens' rights rather than majority procedures which involve a constraint on the minority.
That concludes voting time.
(The sitting was suspended at 12.40 p.m. and resumed at 3 p.m.)
Welcome
On behalf of Parliament I welcome members of a delegation from the Parliament of the Republic of Georgia, led by Mr Giorgi Kobakhidze, Deputy Speaker of the Parliament and Chairman of the Delegation for relations with the EU.
This is the fourth meeting between our delegations, the European Parliament's and the Georgian Parliament's, and the first since ratification of our cooperation and partnership agreement.
We attach considerable importance to our relations, with you and, through you, with the Georgian people.
I have no doubt that the meetings and exchanges that you will hold will be particularly fruitful. I wish you a warm welcome to the European Parliament and to Strasbourg.
Community environmental law
The next item is the report (A4-0109/97) by Mr Ken Collins, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the communication from the Commission concerning the implementation of Community environmental law (COM(96)0500 - C4-0591/96).
Mr President, this is the second time today that I rise to speak to a particularly crowded chamber. On this occasion I wish to talk about implementation and enforcement of European environmental legislation.
I wish to say, right at the beginning, that there is a very patchy record of implementation in the Member States. According to the 13th annual report on the application of European Community law, the Commission, in 1995, was notified of 265 breaches of the law in spite of the fact that there are over 200 legal instruments to protect the Union's environment. So there is a problem. The Parliament has for some years taken a particular interest in how we might improve the record of implementation in view of its importance for the environment as well as for the economic performance of companies in the Member States.
The main problems are secrecy in the Council, compromise texts which are sometimes weak and incoherent, and sometimes the fact that environment law is not properly codified. With regard to secrecy in the Council it has been suggested to me very recently that no comment from me today would be complete unless I included in this a reference to declarations in the Council. This was dealt with this morning but a comment was made to me very recently indeed that this is of such importance that I should mention it again. Having now done so I have kept my word.
Enforcement can be a complex task. One directive can require enacting several laws at national and regional levels. And the more complex it becomes the more likely it is that there can be a smokescreen to avoid the key issue of enforcement. We have to find out where the problems are and the Commission has a duty to police implementation. The Commission is in difficulty because, in spite of all the rumours, it has very few resources to do this. It has to rely on notification from citizens or interest groups because it cannot always be supplied with correct or complete information by Member States. Sometimes the Member States are not aware of the state of play and sometimes one suspects that perhaps they do not want everybody to know what their own record is. So we do have a problem.
The action we are suggesting takes a variety of forms. We think that in the first place we need greater transparency. Citizens have a right to know what laws are enacted and they have a right to believe that all relevant legislation is properly enforced. So we need to improve access to justice for ordinary citizens right across the European Union. We are calling for all environmental legislation to be subject to codecision and qualified majority voting in Council. We think this will bolster both democracy and transparency and improve the availability of information. We want to ensure that the information produced is of better quality and we want Member States to report on actual implementation and enforcement and not just transposition into the law of these Member States.
It is necessary to codify existing legislation so that it can be intelligible and coherent. All too often it is only coherent if you have access to a whole library of Official Journals. Of course the resources for implementation must be sufficient. There is no point in obliging the Commission to do more if the resource levels are not sufficiently high and if the budget does not include an allocation for implementation of environmental legislation. Inspection and sanctions must be improved and all Member States must have an inspectorate - which is not the case at present - to be policed at European Union level by the Commission in conjunction with the European Environment Agency on the one hand and the IMPEL network on the other.
On a local note, where such agencies are set up, Member States should not impose on them financial penalties that limit their ability to do the job effectively. In my own country, the Scottish Environment Protection Agency was set up just over a year ago and it was discovered just a month ago that they actually have to pay about 10 % of their budget in tax because of sloppy drafting of the legislation by officials in the first place. This is a crazy situation which Member States should not be encouraged to repeat.
This report received cross-party support in the committee. It is very important and the fact that it does not carry a great many amendments does not mean it is unimportant. There are only two amendments and I propose to accept the one from Mrs Roth-Behrendt. Although I have sympathy with the one from Mr Florenz, I do not want to accept it because it unnecessarily restricts the freedom of manoeuvre of individuals and agencies.
Madam President, if so few amendments have been tabled, Mr Collins, one reason is no doubt that you have produced such a good report that there is hardly anything to add to it. You have also incorporated the work done by the Committee on Legal Affairs into your report, so we had no difficulty with it.
You said that there are major problems concerning the implementation and enforcement of environmental law in the European Union. Unlike other areas of legislation, there is no real economic lobby here to ensure that the Member States do actually enforce environmental law as required. It is therefore important to devise instruments to meet this need, and above all instruments to ensure transparency. The rapporteur has already emphasized this point. The Legal Affairs Committee has therefore proposed some measures to improve transparency, such as transposition tables, greater consultation, and clarity in the framing of legal provisions, something which is particularly important in this area.
One of the key issues here is to ensure the widest possible access to correspondence between the Commission and the Member States. Clearly, not every item of correspondence can be made public, but Parliament must at least know when Article 169 is being applied. It must be informed that this article is being applied, when, and in what form. We do not want the correspondence itself but the information, and we also want something actually done in this area.
The implementation of environmental law also requires that the legislation itself should make provision for funding. That is why the Committee on Legal Affairs is proposing that the Commission should ensure that its legislative proposals contain provisions which commit the Member States to effective, appropriate and proportionate sanctions in the case of breaches of Community environmental law. This is a second and much-needed element to be addressed.
Finally, as the rapporteur himself has mentioned, there is the matter of the Environment Agency. Cooperation between the Commission and the Environment Agency must be strengthened, because the Agency is best placed to have the information needed for legislative purposes. Such information is very useful indeed, and can be of considerable assistance to the Commission.
Madam President, I am a citizen of the European Union as well as a Member of this European Parliament. I would like to summarize the rules that the ordinary citizen - such as myself - can follow if he or she wants to make a complaint to the Commission.
It is quite simple. If you have a complaint you can obtain a form from a Commission office - in my case from London. The form states that you can make a complaint 'subject to the rules of confidentiality' . Nobody explains what that means. I asked for an explanation and was told that it was 'the custom and practice that we usually follow' . Well, it is a bad custom and a bad practice if it means that the citizen is not able to be kept informed on an open basis rather than on a secret one.
Sadly, when I, as a citizen, made a complaint about the state of affairs in the Severn Estuary on which my constituency abuts, I received no satisfactory information about the progress of that complaint. Even now I do not know whether the file is open or closed. I do not know what has passed in the way of correspondence between the previous government of my country and the Commission. And that is wrong because I have to report back to my constituents. I am not able to do so, because even though I deleted the reference to confidentiality in my individual complaint, the details about the progress of that complaint have not been given to me.
So clause 10 of Mr Collins' otherwise excellent report is not sufficient. We as a parliament, and ordinary citizens must be kept regularly informed by the Commission. After all there is an internal code of procedure which requires that the Commission should keep citizens informed. Until and unless the Commission complies with its own Rules of Procedure, it has failed in its duty. Is it not worth speculating that failure to comply with its own rules of procedure might constitute a case for reference to the European Ombudsman? That might be something we could look at on a future occasion.
Madam President, we in the EPP Group think that the Collins report is fine as far as it goes, although we have our reservations about paragraph 11, to which we have tabled an amendment and on which we hope Mr Collins will have second thoughts.
Clearly there is a very serious problem here: laws are passed on the environment and then they are widely ignored. Reporting requirements are introduced and they are ignored. Mr White apparently complains from his constituency in England, and his complaint is lost or forgotten and he does not hear anything about it. No one in Brussels can really say that they know how or whether the law is being enforced, even in crucial sectors of environmental policy such as hazardous waste management, where to date the European Commission has received reports from only six of the fifteen Member States. In fact you could say, in the presence of the Georgian delegation, that we are - sadly - not a terribly good example of how to apply European environmental legislation.
Fines are introduced, under Article 171 of the Treaty. They have been introduced rather laboriously but they have yet to be applied. I hope that when the Environmental Commissioner replies, she may be able to give us some up-to-the-minute news on what is happening to the actions which the Commission apparently announced in January under Article 171 against a number of Member States which have successively ignored European Court of Justice judgments since 1990.
So I agree with the Collins' recommendations on the whole. It is particularly interesting that Mr Collins has proposed that we should try to bring into play a sort of inspectorate of the inspectors - a small force that might be able to go around examining whether Member States are in fact putting the law into action themselves.
I offer three reinforcements to the points made in the report. We cannot continue to go on relying on individual complaints, such as those that have been mentioned, on inspection or on self-inspection - by which I mean the reporting requirement. My three points are as follows. First, on cost: one of the great deficiencies of the Commission's approach to environmental legislation is that it seems prepared to ignore the cost of legislation. The real trouble is: will a cost-impact statement work? It does not have to apply to all legislation but we in the Committee on the Environment, Public Health and Consumer Protection have seen that when a cost-impact statement is put together it is either extremely difficult for the Commission to take action on it or it is completely worthless, as in the case of the impact statement on the bathing waters directive.
I therefore suggest to the Commission that it would be better, if we are going to apply codecision to the whole of environmental legislation - which is highly likely - that at some stage, either at the preliminary draft stage or at the common position stage, the Commission should invite the Member States to state their assessment of the cost of implementing the legislation within their territory. This should be a published statement by each Member State. It could then be debated. It would probably be hotly contested by non-governmental organizations, but it would at least drag the issue out into the open, and I hope that idea recommends itself to the Commission.
Secondly, on transparency: the Commission should be more honest with Parliament about the problems it encounters with the Member States. I do not see any point in preserving confidentiality if all that does is make it more difficult to ensure that the law is being enforced. As an example: on 19 July 1996, the Prime Minister of France had his office issue a press release stating that the implementation of the habitats directive in France was to be suspended. We MEPs owe it to my Dutch colleague, Mr Eisma, that he asked a written question in the Official Journal which brought this into the open. I am afraid that I did not know that this had happened. None of my French colleagues brought it to my attention and it would have been right for the Commission to come back to Parliament and say: look, help! The French have unilaterally suspended application to France of an entire directive which Parliament had a hand in adopting. That at least would have put the French Government on the spot. As it is, the implementation of that directive is still suspended in France, and that is completely unacceptable.
Thirdly and finally, enlargement: what do we do about enlargement? We are either going to have a very long series of derogations indeed in relation to existing environmental legislation, or we are going to have a situation where new Member States accept the existing bulk of legislation - the so-called acquis communautaire - and then do not do anything about it.
My final suggestion is that when the Commission presents new legislation to Parliament - which it really should have started to do on 1 January 1997 - this should contain an enlargement-impact statement. Will it be possible even for the most hopeful Member States to comply with the sort of deadlines which we set, for example in the auto-oil directives or, more recently, in the directive of which I am the rapporteur, the landfill directive? They cannot even comply with that directive in East Germany. It is highly unlikely that any of the deadlines which the Commission is putting forward there would be met in Poland, Hungary, etc. We need an enlargement-impact statement attached to all environmental legislation put before this Parliament from now on.
Madam President, in view of the shortcomings identified in the application of Community environmental legislation within the Member States - more than one-fifth of violations of Community law in 1995 related to the environment - the Commission has forwarded this communication on improving the implementation of the relevant European Union legislation. The idea is to think about ways of ensuring compliance with Community legislation without its being necessary for the Commission to take systematic legal action against the Member States.
While emphasizing that it is impossible for the Commission to monitor the implementation of Community provisions on the ground, the report nevertheless puts forward proposals designed to rationalize the application of the legislation and to offer Europe's citizens the necessary information and powers to ensure compliance with environmental law.
The communication also provides for the arrangement of wide-ranging consultations before any environmental legislation is drafted, and the publication of an annual report on the application of Community environment law in the Member States.
In his motion for a resolution, Mr Collins - to whom I offer my congratulations on his excellent work - calls on the Commission to undertake a variety of complementary activities, which we support and which I will summarize here once again: first, the codification of Community environmental legislation; secondly, earmarking a proportion of the funds from each year's Community budget to ensure implementation of Community environmental legislation; thirdly, the creation of an inspectorate; fourthly, attention by the Commission, when drafting legislation, to the process of consultation, which should be broad and systematic; fifthly, the application of the codecision procedure to all environmental legislation, which should be ensured by the IGC; sixthly, close co-operation between the European Environment Agency, which must monitor the efficacy of the measures approved over the course of time in the various countries with the Commission and the Member States; and, finally, the creation of the position of Environmental Ombudsman or of a court to ensure the proper management of environmental and territorial resources.
I should also like to thank the Commission for its communication and the rapporteur for all the work he has done. It is very important for us to deal with the processes of implementation. What are we actually getting out of this legislation which can be so troublesome? What are we getting out of it in practice? I therefore think it would be a good thing if we could have one or two indications from the Commission as to how much it wishes to carry through and implement at the present time, and above all what kind of timetable it has, because Mrs Jackson has quite rightly said that we are rather concerned about the legislation in the environment sector. Enlargement will in fact mean that we have limited scope for implementing new environmental legislation. And will we even be able to get the existing laws applied in the new countries within a reasonable period of time?
I would say that in its communication, the Commission is reasonably down-to-earth as regards what it can do itself, but of course is somewhat more modest when it comes to what can be done in relation to the Member States. However, I therefore think it is important for us to establish a rather stronger and tougher line towards the Member States. As far as I can see, paragraph 4 of Mr Collins' report does in fact match the Commission's statement on page 19 regarding the annual reports. In my view, it is an extremely important part of this whole process for us to be able to see whether in fact environmental legislation has been notified, so that at least the texts are in order, but what is of course just as important is for us to start actually monitoring legislation on the environment in practice.
That brings me to paragraph 2, and the question of spending on inspection. This is the really weak point in the Union. I therefore also think that what Mr Collins refers to in paragraph 6 is important, namely that we should issue guidelines providing for spending on inspections of a certain minimum level, possibly in the individual Member States, since otherwise our environmental legislation will lead to nothing at all.
The last point I should like to raise is the question of the right to bring legal actions. I think it is very important for us to provide for extensive rights of legal standing, because this is in fact our best ally if we are to try to monitor the legislation. I believe it is important for us to support the widest possible right to bring legal actions, since NGOs and individuals in the various countries will be our best allies if we are to determine how environmental legislation is being implemented in practice, as the Commission has in a way also indicated.
Madam President, Commissioner, we have no choice but to repeat ourselves because we agree with the Collins report. We are in agreement with the analysis that it makes of the effects of the failure to enforce or enact Community law in various Member States and we are also in agreement with the proposals that he makes in order to correct this situation.
The truth is that we must accept that, if the rules of the internal market are flouted in any way, then an accusing finger will be directed at the Member State which flouts them. Despite the fact that environmental law has been flouted on so many occasions, not so many accusing fingers have been pointed at the Member States which have done so.
This explains the analysis made by Mr Collins that Council unanimity, secrecy in the Council, has a negative effect on decisions on the environment. Complaints procedures are very bureaucratic and inflexible and take a long time. Ordinary people who want to make complaints feel frustrated and it has to be borne in mind that, according to the Foundation for Wildlife Protection, 80 % of complaints made to the Commission come from ordinary citizens or citizens' associations.
There is also secrecy in the correspondence between the Commission and the Member States. We are very much afraid that, on occasions, this conceals a lack of interest, a lack of political will on the part of the Member States when it comes to correcting situations - for example, the lack of resources in DG XI, which only has fifteen members of staff to draft legal reports, to produce over 600 reports in fact. This means that the Commission is unable to have a body of inspectors who would take action in the Member States and clearly denounce any violations.
Coordination between the Commission and the Environment Agency, the creation of a body of inspectors, putting an end to secrecy, the denunciation of inflexible, bureaucratic and lengthy methods which, in the case of nongovernmental organisations working to protect the environment, would make it easier to reach the Commission or the Petiitons Committee, would mean bringing down obstacles to the enactment of Community law.
Last weekend I was invited by a defence body representing the Donãna Park, a biosphere reserve and world heritage area, in Andalusia. There are three whole built-up areas - one luxurious one - which interfere with the integrity of that park and a dam on the River Guadalquivir will completely destroy the estuary.
Nevertheless, environmental impact studies are not thorough enough and people are tempted by job creation. Yet these built-up areas provide very few jobs and it would be much better in terms of quality and preparation for the future for employment to be created using human resources properly as well as the wealth of the country itself. If the Commission does nothing to stop it and if the country itself does nothing, harm will be done to a park which is not only Andalusian or Spanish but European and a part of the world heritage.
When you hear about cases like this or when I saw for myself the deviation of the River Acheloos in Greece, then you realise that it is vital to take the measures which are being proposed by Mr Collins in his report in order to prevent attacks on our natural areas such as the one which is being proposed in my country - and it pains me to have to tell you this.
Madam President, ladies and gentlemen, our group also congratulates Mr Collins on his report. Surely it must now be possible to make real progress in implementing environmental law. However, unlike the previous speaker, we believe that the Commission is not only short of staff, but also lacks the political will to enforce environmental legislation. It often acts for reasons of political opportunism.
Why should not environmental law be enforceable within the Commission itself? How can the green light be given for trans-European networks, with ever more countryside being concreted over for motorways, even though we know that this will raise CO2 levels? Why was it possible for Member States such as Germany to introduce a law on accelerated procedures which clearly contravenes the need for environmental impact assessment, and also the wild birds directive? It is up to the Commission to really take account of the environment and not be guided by political opportunism. Furthermore, greater use must be made in future of the Article 189 procedure; only then will the Commission have any credibility.
It has also become clear that the Article 171 procedure, which the Commission first implemented against Germany, makes a good deal of sense. We need fines, because they are effective.
The Member States must not be allowed simply to tinker with environmental law; it really must be properly enforced. Here we need to give a greater role to non-governmental organizations, by which we mean international NGOs and also natural persons.
The environment belongs to all of us, and because that is so, every one of us should be free to bring actions concerning breaches of existing environmental law. The environment is vital to the survival of future generations, and that is why it must be possible to bring legal actions. Only then will we be able to ensure that greater pressure is exerted.
To sum up, the Commission must demonstrate more political will and act with greater rigour and toughness. It must also ensure that environmental law is enforced, as well as improving the right to bring legal actions, since the environment belongs to us all. It must be possible to bring proceedings against anyone who fails to implement environmental law.
Madam President, ladies and gentlemen, Commissioner, we have been plagued for years by poor compliance with European directives. The annual report on the implementation of Community legislation shows us that the environmental directives are not doing too well either.
You could of course say that officially that is the responsibility of the European Commission, but that would be too easy. The European Commission may, under Article 155, be the guardian of the Treaties and of secondary legislation, but one really cannot blame it if not everything is done as it should be in the Member States. The European Commission has a major responsibility for seeing that European law is incorporated into national law, but obviously it is ultimately up to Member States to implement it.
There are problems in incorporating European law into national law, but they are nothing compared with the problems of implementing the environmental laws in practice, overseeing them and ensuring compliance with them. I think above all that we need a better system of inspection to deal with these problems.
The situation is more or less the same everywhere in Europe. Rules are laid down but not obeyed. The quality of these rules is sometimes questionable, but that is not the main difficulty. The difficulty is the fact that compliance with them is imperfectly and above all unevenly policed.
Each country has over the years set up its own machinery of inspection. In some countries the services in question have strong political support, whilst others are totally independent. And the position varies with the environmental issue concerned. In some cases scrutiny is even delegated to industry or a consultancy. I am thinking of environmental audits, for example.
To my mind it would be enormously beneficial for implementation if all inspection services were truly independent. All too often there are in effect family ties between the political or administrative authority and the inspection services. If the environmental inspectorate is tied hand and foot to a political body in carrying out its remit, you can forget about proper scrutiny. There is no question then of radical criticism of government and that is desperately bad for environmental policy. All too often at present, research findings are suppressed or not allowed to be published. That may be convenient for the politicians, but it does nothing for the environment.
I would thus like to see the European Commission looking at inspection services in the Member States and primarily checking their independent status. To my mind the European Commission cannot possibly scrutinize the specific supervisory activities of all the various environmental inspectorates, but a first imperative would seem to be to check their formal and actual independence.
My final comment concerns Mr Florenz's amendment. This seems to me a clear improvement which sits well with practical developments. It is necessary that the idea of 'interest' should not be interpreted too narrowly, as Mr Collins fears. If it emerges from case law that this too often leads to a narrow interpretation I shall not support Mr Florenz. I should be glad to hear what Commissioner Bjerregaard thinks.
Madam President, Europe has more than 200 environmental laws. There is room for another bookcaseful, but the question is whether that makes sense at the moment. Should we not first make sure that what we already have is in fact put into practice? That is what the Collins report is about. To my mind it is perhaps one of the most important subjects we have dealt with in the House over the last eight years.
The question is whether all this work by hundreds of members of Parliament, ministers, thousands of officials, nongovernmental organizations in their capacity as watchdogs, the media which regularly report on all this legislation, whether all this work actually leads anywhere. Is it implemented? Mr Collins' answer is that that is very much the question. The question, again, is thus whether it is not more sensible to look at compliance. Perhaps we should also look to tighten up these 200 laws further, but first and foremost we must insist on compliance. Despite the ability of the Commission to draw on Article 155 of the Treaty, compliance is largely a matter for the Member States. Other honourable members have mentioned this. Mr Collins also states that failures to comply with the legislation are legion. And this is blamed on differences in interpreting concepts, as in the case of waste. Something may be waste in one Member State, whilst it comes into a different category in another Member State. Or the blame is put on complicated procedures. But the general conclusion is that so far there is no system at all of independent and equivalent scrutiny at Member State level. Mr Blokland made this point too. That is a significant finding, especially when we note at the same time that environmental problems are no respecters of borders, and thus to my mind should be the number one priority in European policy. Even if we decided tomorrow that we would all revert to being nation states and forget about Europe, the environment would still continue as a transboundary issue. This is why environmental policy is such an important European policy.
In this context I would also draw your special attention to a gratifying development. We often deal with unwelcome developments in Europe, but this is a welcome one, namely the Impel network, or 'implementation of environmental legislation' network. This had informal beginnings. Officials from the various Member States got together and decided to work together. This network is interesting in that it transpired in the working groups set up in the meantime that people got together round a table and were able, on the subject of waste for example, to air real questions of fraud and unethical practices. I should like to ask the Commission if it intends to intensify this network further, expand it and support it in a Community framework headed by the 'inspectorate of all inspectorates' . I think this would be a good idea.
Madam President, although we are quite right to bemoan the fact that while we have over 200 directives in Europe, all with the same basic aims, we are experiencing major difficulties at national level in terms of transposition and especially implementation, we must ask ourselves at some point what we are actually doing wrong. We shall not make much progress just by repeatedly lamenting the situation and writing a report about it - a report with which I am broadly in agreement.
We have the same problem with environmental policy in Europe as in my own family. Whenever my children, my wife and I talk about environmental policy, at first we are all full of enthusiasm. But when I then suggest introducing practical measures, that enthusiasm soon wanes. This is precisely what has happened on a large scale here in Europe in recent years. We made a good start with the IPPC directive, which sought to introduce across-the-board authorization procedures in Europe. After all, industry should no longer be allowed to clean up the air by discharging dirt into the water; an overall approach is needed. We have used so little force that all we have achieved are ridiculous administrative rules, and hardly any practical measures have been introduced. That is exactly what we need, Mrs van Putten, when you say that Europe's environmental policy transcends borders.
We need to lay down practical measures, and here we have come up with a new trick: we now no longer say 0.01 or whatever, but demand BAT, best available technique. This is a splendid environmental slogan, but no one defines what we mean by it in Europe, and so we should not be surprised if the loopholes are exploited. If I were in charge of an industrial plant, my job would be to find a favourable course of action to take. We therefore have to define what BAT means: it is certainly not what is still at the research stage in universities, but nor does it mean the practice of 20 years ago. And here, Commissioner, you need to stand up to other, more heavyweight Commissioners - everyone knows to whom I am referring - and finally bring in quality targets with parameters for emissions and quality levels. We do not need his foolish proposal on water and river management, but we do need a proposal specifying which toxins those waters should no longer contain. Our Member States are bright, intelligent and responsible enough to manage their own affairs. But the criteria stipulating what may or may not be in those waters do have to come from Europe.
We should not be surprised, if we open the door so wide, that interpretation varies from one year to the next. There are 55 directives on water policy. What small businessman - myself included - can cope with 55 sets of European rules? I can hardly cope with three! That is why it is important to provide a guide by setting out parameters, leaving the ways of achieving these targets up to the Member States.
Of course, transposition periods vary. It is no great feat to transpose a European law into national legislation in Greece. In my country, which as you know is made up of several Länder - 15 or 16 - it takes rather longer. But the overall approach is what matters most, in my opinion, and I would propose that besides the national monitoring bodies, which exist and which we support, we should consider if there might not be another option.
I believe that we in Europe have too many detailed rules and regulations, but too few incentives. I would reverse that situation, laying down very strict targets, but ensuring with the aid of incentives - which could well be tax measures - that we introduce a different form of control. The Member States are of course responsible here, and we must make it worth their while to implement these controls. Repeated threats of prosecution alone are unlikely to win anyone over to environmental protection - quite the opposite.
I suggest that we consider a European environmental MOT - like the test which cars have to undergo every two or three years in my country - which would be run on a private basis and issue the certificates required for economic and fiscal measures. And one last point - I am naturally in favour of allowing our citizens to bring legal actions. However, I am not in favour of allowing actions to be brought by persons who are quite unaffected and live thousands of kilometres away from a new construction project. Those who are affected, who live in the region, are more than welcome to avail themselves of their legal rights. But planning permission in northern Germany must not be held up by a legal action brought 1500 km further south.
Madam President, the Liberal Group sets great store by three paragraphs in the resolution by Mr Collins which we regard as very important. The first is paragraph 15, which calls on the Commission to bring forward proposals for the thorough and timely application of Article 171 of the EC Treaty to breaches of environmental law. I should like to hear the Commission's response to this proposal in our resolution, because thorough and timely application of Article 171 is something which has hitherto been absent. I would also ask the Commissioner when we are going to see Article 171 applied by the Commission. I know that it has gone as far as calculating the size of any possible fine, but I have not yet seen - and this may be because I am not well enough informed - any proposals or guidelines as to when the first action is to be brought against a country under Article 171, so that we can ensure that crime does not pay in the environment sector.
The second point is the amendment by Mrs Roth-Behrendt, which is strongly supported by the Liberal Group. Personally, I would like to see declarations abolished altogether, but as long as the declarations are there, they should at least be published. I was glad to hear the Commissioner's statement before the vote this morning, in which she expressed clear support for our position.
Finally, my third point concerns paragraph 4 of the motion for a resolution, which refers to the publication of an annual report on contraventions in the environment sector. I would suggest that we might have some ideas here from Mr Monti as regards the internal market. We could perhaps draw up a kind of league table - I am not sure how many of those present are football players - a league table of countries which comply with the rules, and thus provide a little competition between the countries.
Madam President, in the implementation of Community environmental law there are, explicitly or implicitly, greater questions of European construction at its various levels. The Collins report - and I must compliment Mr Collins on his work - will help us to consider this.
Let us begin at Community level. Following loose directives, and the more or less binding directives of action programmes with good but inconsequential proposals, and from a cohesion fund targeting only four countries with the environment as its objective, we have gone to the creation of a genuine Community law. This will result from the detection of risk situations in that the Commission has registered hundreds of violations of the various elements of legislation on the environment on the basis of complaints, questions or petitions, as well as cases directly detected by the Commission, representing some 20 % of violations registered in 1996.
At the end of the year, over 600 complaints and violation procedures on the environment had been received against Member States, compared with less than 300 in 1995. Yet the process of implementation takes place by means of transposition to national legislation. This is disappointing because the delay and laxness in the violation of deadlines established by the Community bodies are far greater than on other matters, harmful to the environment, in which rapidity is the rule. On the other hand, most environmental legislation coming from Community sources is not directly applicable in Member States and calls for national enactment measures, or adaptation and the creation of means by national legislation. If the States prove ineffective in the application of what, in this area, they themselves produce, they will be even less so in terms of what they are induced to introduce.
Portugal is no exception. In fact it will illustrate the situation. Some Portuguese legislation on environment is enacted by force, in other words Portugal has been made to give in to the obligation to transpose directives in environmental fields. And it is significant that some of the directives which most complaints concerning violations concern are examples of omissions or failure to regulate in the country: the protection of national habitat, the protection of water from pollution caused by nitrates used on farms, the elimination of waste, refuse, the treatment of emissions from incinerators, water quality.
This leads on to the importance of the local level. This shows the priceless advantage of combining environmental problems with the needs and features of local communities. Involvement of political parties and local authorities, environmental protection associations and other NGOs, the local populations, is vital for the definition of environmental policy and should be recognised as an essential element for the genuine adaptation of directives. After all, the specific problems of each region cannot be dealt with in directives common to fifteen states with very different situations.
It is vital that the infrastructures, the decentralisation resources and close and decisive cooperation with the local authorities should be made a priority, as this is the only realistic approach to lead to a genuine translation of Community legislation and its enactment. But will this be possible or compatible with the obsession with centralising policies and means, which is not hidden behind this construction which, even if it means excluding other ways and means, places the priority on anything to do with EMU, the single currency, a single central bank and single monetary and budgetary policies?
Community legislation on the environment will have to stop being a pretext and an argument and only will do so when it responds to concerns of thoroughness and applicability, adapted to the realities of the situation.
The Collins report heads in this direction and therefore I congratulate the rapporteur. However, I think that we should have to be even more explicit. And that is what I intended to be!
Madam President, listening to a number of speakers here today, one of the most effective measures that the EU has is to impose fines on Member States for not honouring their obligations under EU law. It is definite that fines will have a positive and quick result. They should be used more and more often.
I come from a country that has a very bad record as regards obligations under EU environmental law. Our government has applied over and over again for ever-increasing amounts of structural and cohesion funds without feeling that the EU has any right to scrutinize how the money is spent. The proposed sewage plant at Galway Bay last year was a typical example. The Minister for the Environment originally sought EU funding to construct the plant even though it would be located in a special protection area for wild birds. When the EU's Regional Commissioner refused funding on environmental grounds, he contended that the EU should not interfere in Ireland's planning process. After intense public pressure he actually agreed to modify the plant's design.
More recently the EU Commission took the first step towards legal action against Ireland for inadequate monitoring and control of water pollution from agricultural sources. The Commission argued that Ireland had not incorporated the full requirements of the EU directive on nitrate pollution into Irish law. Farm waste has paralysed some of Ireland's most important lakes. A study by the Lough Corrib Angling Federation found that the Irish state agencies were involved in little more than a policy of supervised neglect of western lakes.
In the area of environmental impact assessments Ireland has taken a minimalist approach. No EIA was sought by the authorities on the massive Hilton Hotel project which is planned for the centre of Dublin, even though a revised EU directive adopted by the Environment Ministers in March said that such statements should be prepared for large-scale urban development projects.
The only way we are going to get governments to respect EU law is to impose fines if they do not do so. I know that many organizations in Ireland fighting on these issues would definitely welcome this step.
Madam President, the position with regard to implementation of Community legislation on the environment is highly unsatisfactory and perhaps even worse than the report suggests. The thrust of the Legal Affairs Committee's opinion is that attention should be focused not only on checking whether directives have been incorporated into national law but equally importantly whether directives already incorporated are being implemented. There is in fact only one choice if we are to protect our environment, preserve the environment we live in and ensure sustainable development. Either we do this through a global European approach, or it just will not work.
Correct and proper implementation of the environmental standards has other consequences too. It is not good enough that certain Member State should fail to comply with collectively agreed environmental legislation in order to maintain or secure a more competitive position. Economic integration must not fail because of national divergences in areas where that is totally inappropriate. Hence the warning that we certainly must not create economic instability within the Community as a result of Member States failing to adopt or implement Community legislation on the environment or doing so incorrectly.
Madam President, I should like to begin by thanking Parliament for its report on the communication on implementing Community environmental law. It is clear from the report that this issue is not only one of great interest and priority for me, but also for the Environment Committee. I am therefore grateful to the committee, and of course its chairman and rapporteur, for the very constructive work which has been put into this report. It was also good to see that in their discussion of the communication, both the Committee of the Regions and the Economic and Social Committee reached a positive conclusion on the Commission's proposals.
It goes without saying - and many speakers made this point - that the implementation of Community environmental law is a vital precondition for enabling Community policy to be effective and thus to safeguard and protect Europe's environment. I think it was Mrs van Putten who said that these could well be the most important proposals which Parliament had dealt with for many years. There is a great deal at stake, since when it comes to international relations, the Community must also be able to point to its own results if it is to be a credible player in the negotiations on global environmental issues. That has unfortunately not always been the case as regards the implementation of Community environmental law in the Member States, as many speakers have pointed out. The House is aware of the countless examples of this, and the many complaints forwarded to the Commission either directly from individual Member States through Parliament's Committee on Petitions, or by interested Members of Parliament.
I share Mr White's opinion that something must be done about the problems connected with providing information to complainants when a matter is being dealt with. The Commission is currently examining the procedures and the question of openness in connection with Article 169, not least in the light of the observations made by the Ombudsman. As you know, I have never taken the view that the number of cases brought before the Court of Justice under Article 169 of the Treaty can be used as a gauge of whether our own policy on implementation and enforcement is a success. The Commission has always worked actively on this, but court cases are only the tip of the iceberg, since the others often melt away under the Commission's threat to bring an action.
We have now seen something similar happen in connection with the Commission's use of Article 171 as regards the provision on fines. I do not quite see how it has escaped Mrs Riis-Jørgensen's attention that we do actually have five specific cases which are being heard. On 29 January this year, the Commission decided to bring five cases back before the Court of Justice, with a request for substantial fines on the Member States. Here it looks as if the threat of a further Court judgment will be able to resolve these long-standing issues. That is a good thing, but ultimately it is of course unacceptable that it should take so long.
As Parliament is aware, the five cases to which I have referred are all from the environment sector, and as you also know, they are the very first to be brought under this new provision of the Treaty in Article 171. The Commission intends to use - and is using - the powers which this provides to ensure that there is complete consistency between Community environmental legislation and the judgments of the Court. I agree that there is a need for the Commission to play an active role.
Mrs Jackson wished to have some more specific information on the matter, and as I say, the situation is that five cases have been brought. We believe that three of them have almost been resolved, now that they have come into public view. Two are still outstanding, and we would say that there are seven other cases in the pipeline. Clearly, we feel that the more cases we can settle in the meantime, the better, and we regard the instrument of fines as one means of achieving better results.
However, the Commission's communication also deals with how we can ensure positive and active implementation in the Member States. Here Mrs Jackson gave an excellent example by referring to the habitats directive. I can say that for the Commission's part, as soon as we were made aware of the French Prime Minister's statement, we naturally also responded in public, as well as taking the matter up with the French authorities. I had occasion to mention this as an example when I last visited the Environment Committee. So we do indeed follow things up when we are made aware of declarations of this kind. But in addition, we are of course interested in helping the Member States to cope with the task they have ahead of them. Our reason for adopting this approach is that the earlier in the process we can ensure that environmental law is implemented, the better it is for the environment. Because as we all know, there is not a great deal of point in winning court cases after years of discussions, if the damage to the environment has already been done.
The communication which is before the House today therefore contains three innovative proposals on inspection standards, access to justice and the right to bring legal actions, together with a series of other proposals to improve the present mechanisms at Community and Member State levels. Parliament's positive reaction to these three proposals is a great encouragement. Having adopted measures such as the directive on integrated pollution prevention and control, the IPPC directive, it is important for the Council to ensure that its members have an adequate basis for carrying out the necessary inspection tasks. That is why we are already establishing minimum criteria for these inspections through the IMPEL network, as mentioned by several speakers here today. The IMPEL network, which includes representatives from enforcement authorities and agencies in the Member States, possesses the practical, down-to-earth experience which is needed for this preparatory work. The guidelines will not be limited to the tasks which are necessary to ensure compliance with the IPPC directive, but will apply to all Community environmental legislation where the inspection of emissions is a necessary part of implementation and enforcement, as Mr Florenz indicated.
As you know, the Commission's communication does not propose any binding legislation as regards the three proposals I have mentioned. Nor has that been raised in the Council's interim discussions of the communication. The approach which has been chosen in the communication is that we begin with 'soft' legislation to see whether the new ideas work. If it turns out that they fit the bill, they will have to be converted into binding legislation. I would say that this approach is basically a sound one, but in political terms, I would agree with Parliament that we cannot avoid laying down binding rules. I therefore very much welcome the House's proposal that legal acts should be drawn up during the lifetime of this Parliament. This obviously serves to reinforce my wish that in the longer term, these proposals should be turned into legally binding rules. I believe that this also responds to the first amendment by Mr Florenz.
Besides the areas in which new efforts are required, the Commission's communication sets out proposals for improvements in current practice and procedure in a number of other fields. I am pleased to say that considerable progress has already been made in these areas. In Parliament's report, for example, the Member States are called upon to develop training schemes for national regulatory bodies and civil servants to enable them to become familiar with the Community's environmental law. The Commission has already introduced such training courses at European level, and we are asking the Member States to take similar initiatives in their own countries, adapting them to all levels of their administrations and legal systems.
The communication also proposes that in the customary annual report on the application of Community law, the Commission should publish an extended chapter on the environment, dealing specifically with the implementation by the Member States of Community environmental law for which there is a deadline in the year in question. This would be supplemented by an annual survey of Community environmental law containing further information on the activities of IMPEL, for example, as Mrs van Putten was requesting, the results achieved by the Member States with regard to reporting obligations under EU law, and on relations with the European Environment Agency, as Mrs Gebhardt mentioned. I hope that these publications will meet Parliament's wishes as regards the publicising of implementation at EU level.
Both Mrs Dybkjær and Mrs Jackson raised the question of links with the new applicant countries of Central and Eastern Europe. I agree that this is a substantial and important issue. We have not in fact dealt with it in detail in this communication, and I think we need to find an opportunity to have a thorough discussion of the matter.
We all share the responsibility for full implementation and enforcement of the acquis communautaire in the environment sector. It is a responsibility which is shared by the Member States, the Commission and Parliament. I am grateful for the enthusiasm and interest which many people in Parliament have shown over the years in improving this implementation.
Let me emphasize in conclusion that the advantages of our broad approach as regards the implementation of environmental law were clearly demonstrated at the public hearing that was organized jointly by Parliament and the Commission a year ago. That hearing considerably increased the awareness of this issue among both politicians and citizens. It only remains for me to hope that the Commission's communication and Parliament's excellent report can persuade the Council that there is a need for substantial improvements in implementation and enforcement. I therefore look forward to being able to report on the progress which is made in this area.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Dangers of ionizing radiation
The next item is the report (A4-0146/97) by Mr Amadeo, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Directive replacing Directive 84/466/Euratom on health protection of individuals against the dangers of ionizing radiation in relation to medical exposures (COM(96)0465 - C4-0548/96-96/0230(CNS)).
Madam President, Commissioner, ladies and gentlemen, since 1959 we have been faced with the problem of protecting the health of the general public and of workers against the dangers of ionizing radiation. There have been many Directives to this effect, the most recent being 29/Euratom, adopted by the Council in 1996. That directive, however, like its predecessors, did not deal with the subject of radiation protection in cases of exposure for medical purposes. The only attempt to do this occurred in a Directive of 1984, 466, which was intended to complement the directive on basic safety standards and improve the radiation protection of patients without losing sight of the potential benefits deriving from the use of such radiation.
This introduction will undoubtedly give you an impression of the importance of the Council's proposal, on which I have the honour to be the rapporteur. First and foremost, by comparison with 1984, there has been an enormous increase in the number of cases of medical exposure in the course of examinations and treatment, while at the same time these last ten years have seen a massive increase in scientific and technological knowledge. Nor can I refrain from stressing the point that, during that same period, Article 129 of the Treaty on European Union gave the Community specific powers in the public health sector.
I must also stress that the proposal for a Council Directive - even though this is an area where progress is taking place at dizzying speed, so that it is difficult to be fully abreast of events - is a sound one, and we should approve it as soon as possible. At the same time, I must thank the Committee on the Environment, Public Health and Consumer Protection for the seriousness, dedication and speed with which it has dealt with this matter; thanks are also due, from the whole Parliament and especially from myself personally, to all those who have worked so courteously and efficiently to suggest improvements to the proposal under consideration.
The growing level of awareness in all Member States of the Community poses a challenge in this sector, as in others. There is ever-increasing pressure for high levels of information, education and training to be available to every citizen - health professionals, technicians and commercial operators in the sector, managers in charge of health services or institutions and authorities responsible for advising both small and large communities - demanding increasing levels of responsibility.
The message could not be clearer: 1) we must reduce the need for medical radiation by using alternative methods, methods which cost the same but involve a greater commitment in terms of time, such as echography, or methods which cost much more such as nuclear magnetic resonance; 2) we must eliminate the use of radiation for unnecessary examinations, 3) we must verify any request for examination with the prescribing physician, who must be responsible for establishing the specific indications for each individual referral; 4) we must ensure more careful use of radiation by those carrying out the examination - the radiologists, in other words - for example by way of appropriate and stringent protection in critical areas not subject to examination, and the use of appropriate sensitive material and techniques to replace conventional radiology, such as digital technology, quality controls and individual index cards for the examinations carried out. Apart from this, we need to make correct and systematic use of a medical physicist, who will assess each intervention on the instruments used for radiotherapy. The medical physicist will also check the suitability of the equipment on the basis of the exposure/diagnostic benefit ratio, laying down maximum and minimum reference criteria to be respected.
All this is necessary because, on the threshold of the third millennium, we believe that guaranteeing the quality of life means taking all the necessary initiatives in planning, organization, management and control to ensure complete protection for the individual against the dangers of radiation, in particular that resulting from medical exposure.
The amendments tabled by the Committee on the Environment - and I note with pride that all the amendments were tabled by that committee - are intended to make the various paragraphs of the Directive clearer and more specific, and I believe that they are in harmony with the spirit that inspired the Council in the production of this Directive. I am therefore favourable to these amendments, though I would just like to make one comment about the amendment regarding the radiological examination of pregnant women, because I believe that in these cases it is more appropriate to use alternative examination techniques such as echography and/or nuclear magnetic resonance, rather than impose further limitations and restrictions on the use of radiation.
Madam President, I should like to begin by thanking the rapporteur for his work. I believe that this is an issue which must be taken extremely seriously. I find it very regrettable that the report which we are now discussing is based on Chapter 3 of the Euratom Treaty, on health protection, under which this House is only able to express an opinion but not to address itself to this very important issue through codecision.
As the rapporteur has already said, in recent years there has been a huge increase in the use of X-rays, of equipment using ionizing radiation, and nowadays very many people undergo examinations - routine and preventive examinations - which simply did not exist ten or fifteen years ago.
It is very important, especially in the case of preventive examinations, on the one hand to be able to say to the person: we shall gauge our examinations with this equipment in such a way that you are exposed only to radiation which is strictly necessary. On the other hand, however, it must certainly be made clear that such examinations can lead to the early detection of very serious illnesses, and can sometimes be used for treatment which will remove the need for an operation.
It is therefore very important to work with great precision in this area, since X-ray examinations of sick people - and even healthy ones - can do considerable harm if too much radiation is involved. We are all aware of a number of such cases which occurred while this medical equipment was in its developmental phase.
It must also be said in this context that both the Commission's text and Parliament's improvements to it place particular emphasis on the need for quality control in the hospitals and installations concerned, and for the staff to have appropriate training. Here I believe that the text really must contain the word 'practitioner' , as in the Commission proposal. According to the legislation of the individual Member States, these may be doctors or persons who have achieved university entrance standards at school and then completed a three-year training course, and who are therefore competent to operate X-ray equipment and other machines.
I believe that Parliament must ensure that health issues connected with radioactive material - X-rays - are removed from the Euratom Treaty as soon as possible and included in the chapter on health protection in the general Treaty.
Madam President, we are discussing a Council directive on health protection here - an important topic - but unfortunately Parliament only has the right to consultation. I make this point because I believe it must be stressed again and again that Parliament has too few powers. It is also necessary to make the point because, in their ignorance of the codecision powers which Parliament actually possesses, some of the media often tend to cause considerable anxiety among those concerned, as has happened here in the case of qualified X-ray assistants, who saw their livelihoods disappearing thanks to the European Parliament.
I had to make it clear to the public that, on the one hand, the Council and not Parliament has the final say; on the other, I was also able to set minds at rest by stating that Parliament certainly had no desire to deprive these professionals of their livelihoods.
Since the Commission traditionally comes in for severe criticism here in Parliament, it is only fair to express our gratitude for once for what is an excellent proposal. And I am delighted that those colleagues who have tabled amendments have nevertheless managed to improve this good text further still. One thing must be made clear, I believe: the responsibility for what happens lies with the doctor in charge. He, and he alone, gives the instructions, without this in any way diminishing the responsibilities of those carrying out the treatment. Initial, further and in-service training have been improved, as has protection for pregnant and breast-feeding women. This is a very good proposal and a very thorough job of work by Parliament. We can only hope, Commissioner, that the Council will do justice to Parliament's good work.
Madam President, Commissioner, ladies and gentlemen, the point has already been made that after exposure to natural radiation, medical irradiation is by far the main source of ionizing radiation. We are thus fully in favour of a revision of the legislation which places emphasis on the principles of responsible and optimum management of exposure for medical reasons. Rapporteur Amadeo rightly says that we must limit radiation. But I have faith in the medical profession, as guardians of human health, to do everything possible to ensure that unnecessary or harmful examinations are avoided. What they do have to do is use equipment which is the best available and is properly maintained. The costs of this are enormous; but the benefits show that they are necessary costs. The aim here is not self-indulgence, but reduction of the harmful effects of radiation. It is not only the patient who will benefit but also the personnel operating the equipment and those who care for the patient.
Ladies and gentlemen, Member States and hospitals should remember that when they are hard-pressed by current cuts in health spending.
Madam President, as a way of introduction I should like to insist on the fact that medical exposure to ionising radiation is no different from exposure of a non-medical type. The difference resides only in the justification: in principle, medical exposure is directly advantageous to the patient, an advantage which is meant to compensate the harm done by that radiation.
Therefore, quite rightly, the Commission has taken the initiative to amend the 1984 Directive which - I must say this and I go along completely with Mrs Flemming - is a good proposal, even if we thought it was helpful to amend it in a way which is relatively marginal. Why do we want to change it? First of all because, as Mr Amadeo said, the relevant technologies have been greatly improved and are now widely used. Secondly, because, since 1991, the International Committee on Radiological Protection has changed its rules on radiation on the basis of two new important elements, which have been the subject of consensus among scientific circles.
First of all, there is no such thing as inoffensive radiation. Any radiation, albeit at low levels, will be harmful. Therefore it is important to note that there is no threshold. Secondly, the International Committee on Radiological Protection considers that radiation can pose certain difficulties for the health of unborn children. It is now known that a foetus of more than three weeks runs a greater risk of cancer following radiation.
We now also know that the radiation of unborn children of between eight and fifteen weeks will result in a markedly increased chance of serious mental retardment. That has led to the changes which the Commission is proposing, in particular Articles 4 and 11, where it calls for special attention to be paid to exposure without direct medical advantages for the patient or in the case of potential pregnancy.
The Committee on the Environment, Public Health and Consumer Protection has found it necessary to slightly tighten up these texts asking that this type of exposure be avoided altogether. Apart from that, I think that the Commission should support these amendments and therefore produce a text which is completely acceptable for the Council.
Madam President, Commissioner, ladies and gentlemen, this report on the protection of human health against the dangers of ionizing radiation associated with medical exposure could from certain standpoints be regarded as complementing Directive 80/636/ECSC, which did consider in general terms the precise subject of medical exposure. Mr Amadeo, a doctor like myself, has done well to modify the Commission's text with amendments that were then adopted by the Committee, amendments that were broader and more technically relevant, designed to protect the health of those who come into contact with persons who have absorbed ionizing radiation - pregnant women, mothers-to-be in other words, and thus the unborn child.
There is no doubt, as the Commission has emphasized and the rapporteur has repeated, that radiological diagnosis has provided us with preventive benefits, all designed to allow early diagnosis, but it is also true that on many occasions indiscriminate use has been made of radiological diagnostic methods, such as to produce adverse effects.
The need, then, is to promote specific schemes of health education and training directed at every citizen, every health professional, the health institutions and the authorities responsible for them, whether medical or political, and so try to reduce the necessary applications of medical radiation by resorting to alternative methods, as the rapporteur has stated; we need to dispense with the use of radiation for examinations that are not strictly necessary; we need to protect the workforce and the general public against radiation with appropriate and extensive schemes on the ground and in the premises where preventive care and research take place, with, maybe, the assistance of a medical physicist to measure and monitor dosages; well, it does appear to me that both the Council and the rapporteur have made up their minds to pursue this objective.
Madam President, I wish to congratulate the rapporteur on his excellent report on this public health issue. I endorse the decision to update the 1984 directive which will protect people from ionizing radiation during medical exposures. There are four main reasons for this and most of them have already been mentioned. However, they are worth repeating.
Firstly, there is the enormous increase in the use of X-rays during medical treatment and tests over the past twelve years throughout the European Union; secondly, the significant progress in scientific knowledge and X-ray technology that has taken place over this time; thirdly, the number of international organizations that have issued more updated recommendations on X-rays, and fourthly, Article 129 of the Maastricht Treaty, which has given the European Union new powers in public health. So it was clear that the 1984 legislation had to be updated, and I agree with the proposals.
However, we can go further. Although radiological diagnosis provides undoubted benefits for patients, it entails risks, and for this reason we have to try to reduce the use of medical radiation where at all possible by employing alternative methods. We must give greater attention to enforcing the highest possible safety level for patients, in particular, as many speakers have already said, for vulnerable women.
I agree with those who have called for Parliament to be further involved by way of co-decision rather than just being consulted on an issue which is of such great importance to our citizens. I hope the IGC will redress this anomaly.
Mr President, it is a historical fact that both Roentgen, who worked with X-rays, and Pierre Curie, who together with Marie Curie discovered the element radium, suffered the harmful effects of the radiations they discovered and studied for the progress of science and for the benefit of humanity. Since then, the harmful mutational and carcinogenic effects of ionizing radiations have been confirmed and, unfortunately, there have been many accidents from those effects including ones to people engaged in the application of radiation in medicine, in other words radiodiagnosis and radiotherapy. Of course, we must stress and not overlook the great contribution of radiodiagnostic methods to the progress of medicine. Today, however, we know that people should not be exposed to ionizing radiations without good reason, because they cause cell damage.
In the past, and indeed from as early as 1959, there have been Community directives on protection from radiation. Directive 84/466/EURATOM, however, which relates to the protection from ionizing radiations of people undergoing medical examination, was approved in 1984. That directive needs to be updated for many reasons, the most important among which are:
a)The considerable scientific and technical progress in the field of radiations for medical use.b)The large increase in the number of accidents taking place in the twelve years since 1984, from exposure to radiation for medical reasons.c)The proposals by international agencies concerning exposure to radiation for medical reasons.d)The enactment of Article 129 of the Treaty of the European Union in 1992, pursuant to which the Community was invested with specific responsibilities in the area of public health. Thus, the amendment on the replacement of Directive 84/466/EURATOM is more than ever necessary.Among all that is described in the Directive we are considering, I should like to stress the following:
1) A very important factor in radiodiagnostic and radiotherapeutic procedures is the role and presence of a specialist doctor, not only to monitor the dose administered, but also to deal overall with any eventuality and the particular features it might present.
2) During diagnostic procedures, the principle applied should be that of obtaining the necessary diagnostic information with the least possible exposure of the patient. During radiotherapy, the exposure of patients to radiation should be correctly calculated to constitute the optimum dose. And most certainly, both during radiodiagnosis and during radiotherapy, those operating the equipment should be protected as much as possible in every way.
3) It is important for the equipment and installations used for radiodiagnosis and radiotherapy to be up to date, and to provide the best possible safety, both for the person being examined or undergoing therapy, and for the working participants of those medical procedures. In this respect, the Member States also bear a serious responsibility, and must take care to inspect equipment for the production and use of ionizing radiation for medical purposes.
4) The Directive makes special mention of the serious dangers involved in the exposure of pregnant women to radiation, both for themselves and for the embryo, especially when exposure takes place in the abdominal area. It is fortunate that today there are alternative methods of approach to certain diagnostic problems, and those methods must be used when the situation so dictates, even if they cost more.
The Directive we are considering complies in the best possible way with the Hippocratic maxim 'to benefit or not to harm' . In conclusion, I would like to express my thanks to the rapporteur for his work, and also to all on the Committee on the Environment and Public Health who contributed towards the formulation of the Directive in the best possible way.
Mr President, there is something rotten even in this matter of radio-protection, this wonderful scientific method to benefit man's health. There is something dangerous, and the first formal proof of it is that under the pressures of reality, the Council keeps coming back with successive directives which strive in some way to patch things up. I am afraid that the new directive too does not address the issue radically and effectively. The report by Mr Amadeo makes an honest and praiseworthy effort, but it too has its weaknesses.
What is involved here, Mr President?
I know that in my own country - and the same thing happens in very many other European countries - such radiological laboratories are being set up all the time, and clearly on a business basis and with business criteria. There are some formal prerequisites, there must be a responsible radiologist and some protection against radiation. Those companies, however, which set up such units on the basis of business criteria, constantly solicit more and more custom. And they secure this by paying commissions to doctors to refer patients to them for repeated, sometimes unnecessary radiological examinations, which are dangerous, while on the other hand, they place terrifying burdens on social security funds.
Furthermore, Mr President, even if the doctors are honest and carry out these examinations correctly, it can happen that the way they are done does not suit the doctor responsible for treatment, who then has to call for another examination with the result that examinations are repeated and the funds are burdened still further.
Finally, Mr President, there is no monitoring, or at least no effective monitoring of the renewal of equipment in those laboratories. This is where the business criterion of allowing equipment to get old so that writing it off will take longer and be easier, to maximize profits. First of all, then, this equipment replacement should take place at the instigation of scientific companies and social security organizations - which suffer losses because of it - and every kind of modern technology should be introduced, as Mr Trakatellis emphasized as a person qualified to do so. Secondly, every patient should have a social security record listing the examinations he has undergone, so that doctors can see them and order new examinations accordingly. Without such criteria, Mr President, I am afraid that the report, which is good in other respects, will not be sufficient with its proposals and amendments, and sooner or later yet another directive will come along while in the meantime the danger to patients will still exist and grow worse, while companies that literally trade in the health of European citizens will inflate their profits.
Mr President, Commissioner, first of all I should like to thank Mr Amadeo for his excellent, full and meticulous report. I must also thank him for his willingness to accept amendments: he has accepted a variety of amendments which I myself have tabled and the Committee has discussed and approved. If these amendments are taken into account, I believe the Directive will be considerably improved. It is true that this is a consultation procedure, and that is a serious matter. In all my speeches in this House I have stressed, and I stress again today as we near the end of our discussions on the Intergovernmental Conference, the need to broaden the scope of the tasks allocated to Parliament in health matters - that is, the tasks referred to in Article 129.
The fact is that it has been common knowledge for some time that ionizing radiation is the major source of radiation exposure for the citizens of Europe. So this is a very important subject, and certainly not a secondary directive, because radiation exposure is no trivial matter: it means cancer, it means malignant tumours. Ever since 1984, in the context of the Euratom treaties, we have been trying to regulate this subject. We did so at the time, but many years have passed since then and in 1996 another directive failed to address the subject of health problems. That is why the present directive is important, because it broadens the requirements for the justification and optimization of diagnostic examinations of this kind. By justification I mean that such examinations should be undertaken only when they are strictly necessary - only when it is absolutely certain that there is no other, safer way of arriving at the diagnosis. The same applies to optimization: by optimization I mean ensuring that the technician, the radiographer and the doctor are exposed to the minimum possible risk.
Well, as far as these matters are concerned I believe the present directive has taken account of the most important aspects. The amendments have clarified, in general and in detail, what the minimum exposure must be for patients, but above all special emphasis has been placed on the task of the doctor, in his dual capacity as prescribing physician - whose duty it is to prescribe one set of tests rather than another, and hence to select the least hazardous - and as examining doctor. His task must be to ensure that the procedure prescribed entails no risk to the patient. Of course, as Mr Trakatellis said, doctors have always followed the criterion 'first, to do no harm' , and will continue to do so, but there is a need for precise standards to be laid down by the Member States. Not only that, but the Member States will also have to adopt specific guidelines on the decommissioning and replacement of apparatus that is old, obsolete and so harmful to the patient.
In substance, Mr President, this is an important directive which has been improved by Parliament, and I trust the Commission will take it into consideration. For this reason, it deserves our full and unanimous support.
Mr President, the Commission wishes to thank the Committee on the Environment, Public Health and Consumer Protection and especially of course its rapporteur, Mr Amadeo, for the support that has been given to the proposal which is now before the House. I am also grateful for the helpful comments which have been made during the process.
When the Council adopted a directive for the first time in 1984 on the radiation protection of persons undergoing medical examination or treatment, it was in recognition of the fact that this was by far the largest man-made source of radiation to which people were exposed. The aim of the Commission's proposal to amend this directive is to take account firstly of the scientific and technical developments in the medical field, secondly of the amendment of the 1996 directive on basic safety standards and, thirdly, of the experience gained in implementing the 1984 directive.
The Commission can accept Amendments Nos 1, 2, 3 and 10. We also agree with the purpose of several other amendments, which can be reworded slightly or perhaps included in a different article so as to ensure the coherence of the proposal. We can therefore accept in principle or in part Amendments Nos 4, 5, 7, 8, 9 and 11. The Commission cannot accept the two remaining amendments, for the following reasons. Amendment No 6 on the consultation of a medical physicist under Article 4(1)a is seen as superfluous, since the requirement for a medical physicist to be consulted is already clearly established in Article 5(5) of the proposal.
Amendment No 12 to Article 13(2), in which the term 'practitioner' is changed to 'examining doctor' , may lead to misunderstandings. The term 'practitioner' is used throughout the proposal to describe the person who is responsible for the medical exposure. The same person is concerned in this article, and we should therefore use the same description.
To ensure that persons undergoing medical exposure to radiation continue to enjoy the highest possible degree of protection, the Commission will submit an amended proposal on the basis of the useful amendments which the European Parliament has presented today, with a view to having the directive adopted by the Council in June.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Trans-European telecommunications networks
The next item is the report (A4-0166/97) by Mr Hoppenstedt, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text (C4-0166/97-95/0124(COD)), approved by the Conciliation Committee, for a European Parliament and Council Decision on a series of guidelines for transEuropean telecommunications networks.
Mr President, ladies and gentlemen, the trans-European telecommunications networks are the third of the trans-European networks to take shape, after those for transport and energy. Let me begin with one fundamental comment: the aim of the telecom TENs is to establish a European telecommunications infrastructure which, in addition to the physical telecommunications network, will include generic services and applications for our citizens and businesses, especially SMEs.
The outcome of the negotiations can be seen as positive. Here it must be emphasized that the successful conclusion of the conciliation process was greatly helped by the excellent coordination and leadership of Mrs Fontaine, Parliament's representative and chief negotiator, but also by the willingness of the Dutch presidency, under Mrs Jorritsma, to accept many of our arguments, as well as the very influential advice of the Commission in the form of Mr Bangemann.
Even though the overall budget for the telecom TENs, ECU 40 million, will not permit any major strides forward, the purpose and aim of the projects cannot be questioned. The resources available will cofinance and support European projects which would not come about without Union funding. These EU-funded projects will thus contribute to the development of the information society. The negotiations concerned elements of substance and technical aspects, the powers of the European Parliament, priorities and satellite communications, which has been added to the list of priorities.
Parliament's key demand in terms of technical aspects was to insist on the wide use of applications. Generic services such as E-mail and applications were given more emphasis than in the Commission's original text. The TEN projects are not research projects, since those are included in the fourth research framework programme, but are designed to demonstrate to our citizens and businesses the practical and economic benefits of information and communication technologies.
The Parliament delegation argued successfully that the criterion concerning the transnational nature of projects should be retained; hence there is a guarantee that EU funds will not be used in support of national projects which remain national in the future. Moreover, Parliament argued successfully for social requirements to be assessed in this decision. The social consequences of new technologies, for example teleworking, will be taken into account.
The powers of the European Parliament were of course a particularly important aspect of the negotiations for us, and preserving Parliament's institutional powers was in fact the greatest obstacle. From the start of the legislative procedure, Parliament had insisted that its rights under Article 129c and d should be protected. Here, our scope for codecision in the procedure for establishing the guidelines for projects of common interest has been retained.
Parliament's powers were fully asserted in the negotiations within the Conciliation Committee, in that a practice similar to the one for the TENs in energy and transport was established. The projects of common interest are identified in Annex I to the decision. The annex, to be drawn up jointly by the Council and Parliament, thus sets out guidelines, and the Commission has made it perfectly clear - and has presented a text to this effect - that it undertakes to report on the transposition of these guidelines and to present under the codecision procedure, by the middle of 2000, appropriate proposals for the revision of the list of projects of common interest. This proposal must be adopted within the following 18 months, in other words by 31 December 2001, when the validity of this annex lapses. The action is thus guaranteed to continue uninterrupted.
Moving on to the priorities, the annex sets out some priorities which are of particular importance to us. These are generic services, applications of collective interest concerning distance education and training, cultural heritage, services to SMEs and telematics for transport, the environment and health.
The plan put forward by the Commission, and in particular Mr Bangemann, to include satellite services in the telecom TENs, is of special importance to me personally and also to Parliament, although the Council was initially reluctant to approve it. This is an indication that satellites will play a far more prominent role in our deliberations in the future than has been the case until now, so that the trans-European networks - connected to global networks - will function even more effectively. I believe that the reports which are to come next - the satellite action plan or our discussion of it so far, the agreement on personal communications services by satellite and the directive or Commission proposal on the subject of the European Union and aerospace - all demonstrate our clear intention to assess the implications of this issue in much greater depth for the benefit of the public, so as to make it clear that this important sector of European industry needs promotion.
I believe that some important tasks lie ahead of the EU - the Commission and Parliament - in a global context here, and that we must pool our efforts. We must involve all the major players, including my friend Mr Glante from the PSE Group, who helped us bring this matter to a successful conclusion. Thank you very much for your attention. This is the direction in which we are heading, and I believe that it can only lead to success.
Mr President, ladies and gentlemen, a pat on the back is very welcome every now and then in this business, Mr Hoppenstedt. It was the first time that I personally had taken part in conciliation proceedings, and I must say that I found it very exciting and often very instructive. I can only endorse the basic comments made by Mr Hoppenstedt, and should just like to add a few of my own. Telecom TENs, in my view, can only be compared up to a point with the other TENs in energy and transport, where the main aim is to improve or create network infrastructure, in other words hardware.
In the case of telecom TENs, the focus is not so much on hardware as on software, in the broadest sense. We need appropriate applications, using existing and new infrastructure, which will enable potential users to access these technologies. We must introduce people - consumers, employers and employees - to these technologies and allay their fears of them.
However, we must also create the conditions for money to be made from these technologies, since otherwise there will be no private investment, which is absolutely vital in this area. Politics, in my opinion, is nearly always the art of reaching a compromise. I noticed that everyone became more willing to compromise as time went by. As Mrs Fontaine will remember, I said in one of the meetings that a good compromise is one which is a little painful to both sides, or to all three sides. That, I believe, is the case with this outcome.
I particularly welcome the Commission's promise to make a statement to the House on Article 14 of the decision. This is a crucial aspect of the outcome of the conciliation process and will, I believe, secure Parliament's demand for codecision, and my group will certainly vote in favour of this outcome. I hope that the House as a whole will do likewise.
Mr President, Commissioner, I really do welcome the fact that we have finally arrived at a positive outcome to this conciliation on the telecommunications networks, both because this final text largely reflects the European Parliament's recommendations and because it is a matter of urgency that these guidelines for European policy should be confirmed. Hardly a week passes without new microelectronic components appearing on the market, and it takes less and less time to develop digital electronic technologies for network access and navigation and for the compression and storage of data. Although it is true that these things take longer for telecommunications network operators, satellite designers and publishers of audiovisual material, it is equally true that even in this sector events are being massively accelerated by the disappearance of monopolies and the globalization of markets, together with a substantial influx of private investment.
Government authorities, for their part, have powers of supervision and guidance, and may also become important customers for applications such as public information, health, education and regional planning, applications that may involve them at both local and national level. In the United States this type of symbiosis takes place mainly at local level, I understand, with 'smart communities' on the lines of Silicon Valley, but in Europe the telecommunications networks and the information society can and must become an instrument of policy for the single market, of interregional cohesion and cross-border co-operation.
This is why I also support the recommendation that the Structural Funds, too, should occasionally be used for applications of this type. I would add that the Cohesion Funds could also be used to increase opportunities for the financing of new enterprises in the information society sector.
I also note the part that telecommunications networks can play in our foreign policy, building bridges between different economic and cultural realities. I am glad to note that satellite services, too, have been accepted at least by the Commission in this decision.
In two weeks' time a symposium is to be held in Cairo, organized by the Commission and the ESA and dealing with this very subject - the trans-Mediterranean information society and satellite applications - and I look forward to seeing meaningful and specific signals from governments and from operators in the sector concerned.
I must make one comment on the fact that the guidelines of this decision now relate to the three levels of the network system - applications, services and infrastructures: I believe that in the applications sector the Commission must act as a unifying force for potential users, a pilot customer and a financial support for small and medium-sized enterprises, whereas in the services and infrastructure sectors the Union's main task should be to ensure interoperability and support for technological research.
Finally, I congratulate Mr Hoppenstedt on his report and on his vigorous efforts to strengthen the role of the European Parliament in this decision.
Mr President, Commissioner, the information society provides unique opportunities for people to fulfil perhaps their most basic need for communication, for proximity, the need to speak and express one's views, to communicate with other people and with the world around them. Development has been rapid with TV, radio, the Internet, e-mail etc., and it will continue. Our task as elected representatives is to ensure that the information society is made available to all and that those investments which are made benefit the majority and do not damage health or the natural world.
These guidelines were put forward by the Commission in 1995. During their discussions Parliament has always placed emphasis on the social aspects, public utilisation, the environmental impact and on determining those projects which are in the public interest and under Parliament's influence. I think that the proposal from the Conciliation Committee, in which I myself participated on behalf of the Liberal group, agrees essentially with Parliament's views in this respect. I would particularly like to emphasise the cross border aspects and the issues concerning language and culture in less developed regions.
It is also important and beneficial that we establish those projects which are in the public interest and that a number of these are prioritised, such as distance learning, small and medium sized companies, the environment and health and satellite communication. The Liberal group supports the proposal from the Conciliation Committee. We think it is a step along the way to the information society and a trans-european telecommunications network for all.
Mr President, we think it is vitally important for the European Parliament to support the outcome of the agreement in the Conciliation Committee aimed at bringing about a final approval after more than a year of tough negotiations of a set of guidelines relating to the trans-European telecommunications networks. The aim of this decision consists in establishing the main thrust of action which has been proposed and to identify projects of common interest which would benefit from Community subsidies in accordance with the regulation setting the new principles for the granting of financial aid by the Community in the framework of the trans-European network.
Indeed, both the 18 technical amendments and the decision to identify projects of common interest and their priorities and the introduction of satellite communications in Appendix I, including its revision clause, mean that we must approve, in the plenary session, the whole agreement text - for the general interests of the ordinary people of the European Union who will definitely be the end beneficiaries of the proper operation of the programme of trans-European telecommunications networks.
In order for this to take place, this programme must be based not only on a network of telecommunications directed at the major undertakings in the sector but also at fostering the creation of jobs and the promotion of the development of telecommunications in the less-favoured rural areas of the European Union where, because of special characteristics, the proper dissemination of this sector will prove more complicated - as is the case, for example, in the ultra-peripheral regions.
The first step will be to foster the creation of aids for small and medium-sized enterprises in the telecommunications sector, which are generators of a high percentage of job creation in Europe, as well as improving the infrastructures which these enterprises install where there is a lack of telecommunications networks and where it is far from convenient to do so.
In order for this to be done, we must identify, as project of common interest, that which improves these deficiencies and which, in turn, can be applied to areas as important - as has already been said - for our society as universities, transport, health centres and small and medium-sized enterprises, to mention just a few.
Bearing in mind the social purpose of telecommunications networks, it is vital that these projects should be approved, bearing in mind their very nature, their economic viability, their environmental consequences and, above all, as has already been said, their social and economic effects on European society, and in particular the impact on employment.
Finally, the disagreements which have cropped up could be solved if we make a joint effort and try to bring about a solution to the differences between the parties involved. We must unanimously back the assessment made by the European Parliament's delegation to the Conciliation Committee which has carried out such a good piece of work.
Mr President, ladies and gentlemen, it is good that an agreement has been reached. Telemessages, or more properly information networks, will form the basis for the information society; they are its highways. But they are much more too. We are looking at a veritable revolution. Why is that? Because the network system can bypass the democratic system or be out of reach of democracy. A network is also a means of exercising power: economic, cultural, political and social power.
Will power slip out of our reach in the network society? It will slip away by coming very close, as close as half a metre away even right on top of us. At the same time, it is faceless, hard to visualize and may be situated anywhere in the world. It will not be easy to trace power to its source. It will not be possible to elect the people who have power on the network. The person who controls the network and its content can operate on the network and thus rule.
Our first demand is that everybody should be able to use the networks freely and in such a way that where they live and what their economic circumstances are does not form a barrier to using the network. This, however, is not enough. There are great economic, educational and social obstacles to using the networks. A person who is deficient in information is more excluded in the information society than people in a weak economic position are now. It will be possible to wage information society wars by means of the networks. People and governments will not be physically damaged in a modern war. It is better to degrade the enemy to a customer and make him dependent on the victor. Computer hackers, for example, can be the highwaymen or the fighter pilots of networks. There are also viruses on the networks.
The Commission should draw up a fresh report on the effects of networking on democracy, national society and security. It is not enough that we in Europe have a high technical level of networks. We need democracy and the participation of the citizen. We therefore need network democracy, social policy and security policy.
Mr President, Commissioner, ladies and gentlemen, today sees the conclusion of yet another co-decision process, this time on the guidelines for the trans-European telecommunications networks, in which the European Parliament has played a fundamental role.
This is a vital sector for the future of European society and economy and is a prerequisite for enabling European citizens and European Union enterprises, especially SMEs, to benefit fully from the opportunities offered by telecommunications in the perspective of the establishment of the information society.
In fact, telecommunication services and networks are fundamental if every citizen, enterprise or public authority is to have access to the type and amount of information that they need, including those situated in the least developed or peripheral regions.
Through this programme, the Community will be backing the interconnection of telecommunications infrastructures, essentially in order to improve competitiveness, especially of SMEs, and to strengthen the internal market, strengthen economic and social cohesion, bearing in mind in particular the need to link up island regions, land-locked regions, and peripheral regions to the more central regions of the European community as well as speeding up the development of activities which create jobs in new growth sectors.
A new project has already been planned for, concerning satellite communications - also coming to be regarded as a common interest sector.
The Commission's decision to set a maximum deadline of four years for proposing the revision of Appendix I, on projects of common interest, the latter ceasing to exist if the deadline is overrun, will, I hope, prevent political holdups in the Council.
From my point of view, as member of the Conciliation Committee, this is a good agreement and it shows how the Commission, the Council of Ministers and the European Parliament can and must work together to define policies which will have so much influence on the future of European society.
It is also a good agreement because each of these institutions has shown that it can develop the role incumbent upon it: the Commission proposes, the European Parliament defines the strategy and fundamental sectors and it is for national governments to execute the project.
Finally, I would like to congratulate the noteworthy conciliatory effort made by our Vice-President, Nicole Fontaine, and our rapporteur Mr Hoppenstedt.
Mr President, if I begin by expressing my sincere thanks to the rapporteur, Mr Hoppenstedt, and above all to the Vice-President of Parliament and head of its delegation, Mrs Fontaine, it really is not simply a formality, because those who were involved in the conciliation negotiations know just what a significant role they both played in achieving an outcome. It is of course true that the Commission made its own contribution, but ultimately, to use a metaphor, it is like being on board a steamer: the Commission shovels coal into the boiler, the course is set by Captain Fontaine, and the helmsman, Mr Hoppenstedt, weathers the storm on the bridge and keeps us on course, in spite of the adverse winds blowing in from the Council.
The outcome is a very good one, I believe, especially when one bears in mind that not only were we a long way apart on the substance, but a whole series of institutional issues had arisen, where Parliament naturally wished to see its rights protected. The Council did not want to have anyone trespassing on its territory, and even the Commission must of course point out that flexible and quick reactions are only possible if a certain degree of trust is placed in it to implement the decision.
All of this was ultimately tied up in a reasonable package, and that is very welcome. Nor has anyone rejected the outcome during today's debate; everyone has welcomed it and called for it to be approved. Perhaps, when it comes to implementing these decisions, it might not be a bad idea to cast our minds back to the source of these discussions on European infrastructure. It all stems from the question of the internal market. Although we put in place at an early stage the legal preconditions for the functioning of the internal market, we very soon realized that this alone was not enough: such a market can only take shape if it grows together in practice. And a market cannot grow together without an efficient infrastructure. That was when this idea was born.
We then carried the matter forward, and very soon came up with the three component sectors: transport in all its forms, naturally, then energy and energy distribution, and finally telecommunications. Thereafter, the idea of the information society developed out of this idea of a telecommunications infrastructure network, so that we now have a kind of family tree of these political ideas, which I hope will now bear fruit. I am obviously very much in the mood to use metaphors today, some of which might sound rather lyrical. But spring is here, the sun has made an appearance, so why should one not wax lyrical for once?
But what I did just want to say to Mr Glante was this: of course there is a difference between a road, a canal, an airport or even an electric power line and infrastructure for telecommunications or communications. Infrastructure for telecommunications is naturally much more dependent on content, and is determined by the dissemination of content. To that extent, I agree with you. But one must not ignore the fact - and several speakers made this point - that if such an infrastructure does not exist or exists only partially, then even the best content is worthless, because it will not reach the intended user. This applies in particular to rural and peripheral regions - hence our keen interest in satellite-based communications, as Mr Hoppenstedt has stressed once again.
If we wish to do anything at all for remote and rural regions, the only way is through satellite-based communications. Cable-laying in such distant areas is quite unthinkable. That is why I am very pleased that the joint forces of Parliament's delegation and the Commission succeeded in convincing the Council to include this. This is not the only point, since we shall of course also be able to work on content - above all, socially beneficial content - but ultimately I do regard the addition of this point as extremely important.
We have presented an action plan, on which the House is to draw up a report in the near future. We have had some very intensive talks with the industry, and will continue doing so in order to encourage it to form consortia, as has happened in America, which can then establish mobile satellite communication networks across the world. Because it would of course be very unfortunate if Europe were merely to remain a customer of such American networks, without competing ourselves on this market. After all - and this is important too - these satellites will, for the first time, make full competition possible even within the various infrastructures. That does not exist today.
Full competition exists in respect of hardware; there is no problem there. We have adequate competition on content; one or two problems do exist in this sector, and we shall have to deal with them in the future. But competition is incomplete with regard to infrastructure. We have some legal monopolies, which will in fact disappear in most Member States after 1 January next year, but that does not mean that de facto monopolies will disappear. And in some Member States, the owners of such cable networks are starting to realize what market power lies in their hands, and are moving on from simply operating networks to providing content too, because they know very well that the real money is to be made by supplying content.
This then puts them in a position to damage the interests of competitors who are providing different content, through their ownership of the cable network. This is not an ideal situation, and nor is the solution proposed by some: just to separate cable networks from content provision, in other words to do what was once mooted for the electricity and gas industries, creating a split between carriers and content provision.
I do not regard this as an ideal solution for telecommunications, since we would be dividing up two activities which need to be operated globally in order to be globally competitive. There is no global infrastructure. Mobile satellites might perhaps create one, but even that infrastructure will only be competitive if content can be provided at the same time. Therefore, I do not consider the separation of cable networks and content provision to be an ideal solution.
We have commissioned a study on the matter. It is to be presented soon, and we shall then report to the House on our position. It would, however, be better to ensure competition in respect of infrastructure too, since that is always the simplest solution. All the other solutions are regulatory ones involving litigation, in other words job creation schemes for lawyers. That is very nice for lawyers - and I am one myself - but for our citizens, it is tedious and of course very expensive too to watch the game being played out, rather than receiving decent content.
These comments are intended to clarify the background. Now, with the joint agreement in the Conciliation Committee, we have an outcome which takes account of Parliament's amendments. The listing of projects of particular importance ensures that Parliament can exert the necessary influence. The topics listed correspond to the wishes that were clearly expressed again by Parliament: education, culture, health care, services for SMEs, transport and the environment. Above all, it is important to identify the European dimension of such projects because, as Mr Hoppenstedt quite rightly said, if the whole affair leads only to the funding of what one might call national orphans, who can no longer obtain support at home, that will be a serious mistake. That is not the job of the Union.
So I think that content has been dealt with very satisfactorily. The question of the decision-making mechanisms has also been resolved. The institutional principles of the Treaty have been adhered to, but there is enough flexibility in terms of programme management, and especially as regards how this might subsequently be amended.
I think that the solution reached also allows us both, Parliament and the Commission, to evaluate our experiences. Here it is very important to do things in the right order, and I welcome what Mr Hoppenstedt has said. I wish to repeat here, on the record, what I said at conciliation: we are prepared to produce a report on the implementation of these guidelines, and to submit appropriate proposals for the updating of the project list through codecision by the middle of 2000. The proposal is to be adopted within the following 18 months, in other words by 31 December 2001, which is exactly when the present annex lapses, to ensure that the action will proceed without interruption.
I think that we can now adopt this timetable together without it causing us any major problems, since 18 months really should be adequate for a codecision procedure, especially if we are able to evaluate positive experiences.
Let me make two further remarks. Perhaps the President-in-Office behind me and the Vice-President, Mrs Fontaine, in front will forgive me if I address myself to you personally, Mr President. The Commission comes here from a far-off building, which in itself is good physical exercise. But then we walk through that gallery, and the pictures hanging there are a culture shock. Even at the start it was hardly bearable, but it is becoming steadily worse. The Commission would gladly designate one of its Members to set up a kind of panel to decide whether or not a series of pictures is worthy of Parliament's patronage. Not everything which someone sits down and daubs on a canvas is art - I paint in my spare time, incidentally, and that is why I venture my opinion. I would volunteer myself as a member of that panel. Perhaps it could be done. Of course I am not being entirely serious, but I promised the President that I would fill in the time until 5.30, when Question Time begins.
My second comment is rather more serious. I know that in the near future, Parliament is to hold a three-day seminar - a very lengthy one - in Brussels, to examine what can be learned from the conciliation procedure. You have been good enough to invite me, and so I shall attend.
But I can give you here and now my initial impression of what has happened. The procedures in which I have taken part - with the exception of this one - have always used up all the time available. Positions are presented at the outset which everyone knows, on both the Parliament and Council sides, will ultimately be unacceptable for the other party. It is just like collective bargaining. One side comes along and says, ' we want a 5 % pay rise' , and the other side says, ' we can only manage 2 %, and even then some firms will go bankrupt' . And then agreement is reached on 3.5 %. Everyone knows at the start what will happen, and here too everyone knows at the start that the opening gambits amount to theatrical posturing, which is abandoned as soon as the smoke signals of a viable compromise appear, and these smoke signals often emanate from the Commission. Of course, that is fair enough, and probably unavoidable. It is just that when this lasts for all the time available and we have to come back three times - and two of the meetings are completely unnecessary, because they consist of mutual reproaches - I think our time, yours and that of the Commission and the Council, is too valuable for that.
In that respect, Mrs Fontaine, the meeting which you chaired was a laudable exception. It did last a whole day, but I would much rather that it takes a day and an outcome is found, than that the meeting breaks up after three or four hours with everyone saying to themselves, ' that will give them something to think about!' . In reality, nothing at all has been achieved. If we want to do something about it, we could perhaps arrange the procedure in such a way that such formal positions are presented by individuals where necessary. They would act as messengers, as it were: they hand over the document, fanfares are sounded, and they go their separate ways. Once matters become serious, the real heroes come along, sit down and see to it that a result is achieved in one day. That, to my mind, would be the best approach.
This case was a very difficult one: it was straightforward neither in general terms, nor as regards the substance. I admit that the Council had difficulty in accepting this new idea of satellite-based communications. Parliament had great difficulty with the institutional issues, and the Commission had great difficulty in maintaining its flexibility, which is particularly necessary in a sector like this, where technology is developing so quickly. So it proved as complicated as the negotiations with Morocco on tomatoes. However, given that it is a complicated sector, the outcome is very positive. I should like to thank Parliament once again and, Mr President, I hope that I have performed my role to your satisfaction.
I have one further question for Mr Bangemann: the telecoms sector comprises hardware, software and manpower. Where do we go from here? How will you attempt to ensure that this sector is managed equally successfully in the future?
I shall be very brief: all the distinctions which we are working with today are likely to fade away in the future: in other words, whole systems will be developed where it will no longer even be possible to distinguish the hardware, or infrastructure, from the content, or software. We are therefore assuming that in the future, we shall no longer be able to apply all today's distinctions, but will have to devise entirely new methods. But we are looking into this, and will soon report back to you. Convergence will be our watchword.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Question Time (Commission)
The next item on the agenda is questions to the Commission (B4-0165/97).
I give Mrs García Arias the floor on a point of order.
Mr President, I should like to ask a question on a point of order before this session begins.
One of the Commissioners here today is Mr Van Miert. I have heard it said that preference is given to questions which are related to a particular Commissioner and this is quite right. As a result, I still do not understand why questions 77 and 78, put by Mr Joan Colom i Naval, and the first question put by myself, on changes to the rules on television decoders, have not been included in the set of questions put to Mr Van Miert and have been placed under the heading 'Other questions' .
Mr Van Miert is taking these questions along with Mr Bangemann.
Therefore, Mr President, I think that these questions must be included in the debate with Mr Van Miert, because the subject matter of these questions is Mr Van Miert's responsibility.
Mrs García Arias, if you so wish, when the Commissioner is here, I shall give you the floor but I must tell you that the matter of which questions are allocated to the different Commissioners is a decision of the Commission, not the European Parliament. The Commission disagrees with you and feels that your question comes within Mr Bangemann's competence and not Mr Van Miert's. The European Parliament has no powers to change decisions concerning Commissioners' competences.
Mr President, on many occasions we have seen this question dealt with by the Spanish press either directly or unofficially, both by Commissioner Bangeman and Commissioner Van Miert.
I understand that you are telling me that it is the Commission which is responsible for deciding which Commissioner should answer which questions; but, when we, as members of this Parliament, decide to put a question to Mr Van Miert we do so regardless of whether we also want to put a similar one to Mr Bangemann.
Mrs García Arias, there is an agreemetn between the two institutions that the President of the European Parliament decides the order of the questions and it is for the Commission to decide who answers what questions.
Question No 30 by Laura González Álvarez (H-0339/97)
Subject: Suspension of World Trade Organization (WTO) proceedings against the US in connection with the Helms-Burton Act
Can the Commission provide information on the grounds for suspending the proceedings brought against the US within the WTO in connection with the application of the Helms-Burton Act?
Has the Commission taken account of Parliament's resolutions on the Helms-Burton Act?
Is the Commission aware that a Spanish businessman has been detained in the US under the Helms-Burton Act?
Given the understanding reached between the Commission and the United States and the commitments undertaken in it by the United States, the Council agreed that the current WTO panel proceedings in respect of the Helms-Burton Libertad legislation will now be suspended but, if action is taken against EU companies or individuals under the Libertad Act or under the Iran and Libya Sanctions Act, or waivers as described in the understanding are not granted or withdrawn, the Commission will request the WTO to restart or re-establish the panel which will then follow its natural course. The Commission always takes into account the resolutions of the European Parliament when formulating its proposals. The Commission is aware of the arrest of a Spanish citizen, apparently under the so-called Trading-With-the-Enemy Act. This legislation existed prior to the Helms-Burton Act.
Commissioner, you have nearly answered our questions but I would just like to say a couple of things to you and put another question.
First of all, I think that most of the members of the European Parliament - and public opinion - welcomed the decision by the European Commission when, in a laudable exercise of independence, it complained to the World Trade Organisation.
And I think that many of us welcome this because it seems that for the first time the European Union was facing up to a decision by the United States which clearly violated international law. It seems to us that the Helms-Burton Act not only violates international law but it is also an immoral law.
It seems that this agreement with the United States has been reached on the basis of a freeze of Title 3 and on the basis of a possible revision by the United States Congress - which of course has a Republican majority - of Title 4.
Are you sure that this revision is going to take place? And in any case, should we not appeal against a decision to imprison a Spanish businessman on the basis of the Helms-Burton Act?
First of all I should like to say how much I appreciate the support that you have given to the Commission and the understanding that was reached. I fully agree with the honourable Member about the unacceptability not only of the Helms-Burton Act, but also of the D'Amato Act covering Iran and Libya. That is why we took action of an unprecedented kind not only in the WTO, but also in European Union legislation. The understanding between the Commission and the United States is not a final settlement but a preliminary step. If we do not make the progress we hope to make then we have the full right to return to the WTO. If action is taken against European companies we certainly will do so.
The particular case of Mr Ferrerro, who was arrested, was under legislation which was on the American statute book long before the Helms-Burton Act. It is not the subject of the dispute between the European Union and the United States. As I understand the position, the Spanish Government is giving consular assistance to Mr Ferrerro and is in touch with his defence attorney.
Commissioner, referring to the situation of the Spanish businessman, I think you referred to application of legislation which was on the United States Statute Book before the Helms-Burton Act and that, in any case, his defence was a matter solely for the Spanish Government.
My question is this: do you not think that in the exercise of European powers a European citizen - who has been imprisoned over restrictions on international trade - should not also deserve the support of the European Commission and, in any case, the European Council since this is a European citizen we are dealing with?
I can understand, and have every sympathy for, the viewpoint put forward by the honourable Member and, of course, have every sympathy for the Spanish citizen in question. But it is not the case that every time there is an allegation of illegal activity under a law outside the European Union that the Commission or the Council of Ministers is asked to act. It is only if there has been a breach of obligations under the WTO. In the first instance one would expect that question, if it arose, to be raised by the government of the Member State of the citizen concerned. So far there has not been a suggestion that this is a breach of United States international obligations which necessitates or requires action by the European Union. I remain open to the examination of that question if it should arise.
Question No 31 by Michael Elliott (H-0334/97)
Subject: Import tariffs
Could the Commission confirm that, following the introduction of European legislation to prohibit the use of hormones in livestock farming, the USA applied extra duties payable on a range of products imported into the USA from the European Union as a compensatory measure?
Would the Commission say what the products were, how much money was involved and whether this practice has been challenged through the WTO?
Mr President, it is true that on 1 January 1989 the United States imposed unilaterally a series of retaliation measures, consisting in the imposition of a 100 % duty on European Community exports to the United States of beef, ham, processed or preserved tomatoes, coffee, low-alcohol drinks, fruit juices and pet foods.
The United States calculated that these measures were worth 97.2 million dollars.
The United States made two small reductions for ham and tomato juice amounting to a further 4.5 million dollars, having reached an agreement in 1989 that the export of hormone-free beef from the United States to the European communities would be allowed.
On 17 April 1996, the European Commission asked for consultations to be carried out, within the framework of the WTO, on these United States measures, on the basis that these measures were contrary to its obligations towards WTO.
Later, given that no progress was made on these consultations, the Commission asked for a group of experts to be set up. The United States withdrew these measures unilaterally on 15 July 1996.
I am most grateful to the Commissioner for that answer but we have learned in the last few days that it seems the WTO panel will find against the Commission on the complaint taken out by the USA on the issue of EU meat imports containing hormones. I believe that the vast majority of Members of this Parliament would wish the Commission to appeal against this shocking decision. So, I ask the Commission to indicate which measures it would take to appeal against any such decision by the WTO. Secondly, will the Commission ensure that when changes to GATT are being negotiated, the health and welfare of European citizens and their farm animals can be properly protected and not susceptible to the kind of commercial pressure which seems to be being exerted under GATT by the United States?
Mr President, in answer to the second question, the European Commission's position is well known.
We were in favour of developing and strengthening the World Trade Organisation, as a general principle, and actually we think that the arrangements provided for by that organisation are the ones which should enable us to find a solution to the problem which you have pointed out. Of course, in this complicated world of trade relations, the European Union, Mr Elliott, will sometimes win and sometimes lose. Those are the rules of the game and I hope that this one should not come as a surprise to you.
That said, there is no doubt that, at the World Trade Organisation, attention should also be paid not only to questions of free trade but also, of course, those which might, above all, concern matters over which European public opinion is highly sensitive and which of course, refer to questions as important as consumer health.
Question No 32 by Concepció Ferrer (H-0325/97)
Subject: Free movement and transport of agricultural products within the European Union
In the light of the attacks in recent years by groups of French farmers on lorries transporting Spanish fruit and vegetable products - especially strawberries - to other European Union Member States.
Has the Commission taken any steps to prevent such attacks occurring this year and thereby ensure that the French Government complies with Articles 5 and 7 of the Treaty establishing the European Community, which guarantee the free movement of goods within the territory of the Member States and within the EU?
Mr President, Mrs Ferrer, under Articles 5 and 30 of the Treaty, it is the responsibility of the Member States to take the necessary measures to guarantee that individuals cannot take action which could interfere with the proper operation of the internal market and the free circulation of goods.
Replying in more detail and having made the principle quite clear to the answer which you have put on Spanish fruit and vegetables, including strawberries, and their transport across France, in exercise of its powers and precisely because the French authorities have not intervened to put an end to the repeated excesses committed by groups of farmers against the farm products of others Member States, in this case from its southern neighbour, the Commission has taken proceedings to make sure that France respects the obligations by which it is bound.
A decision by the Court of Justice in Luxembourg is now awaited.
The Commission has therefore made use of the only legal instrument which it can under the Treaty and, of course, the Commission must hope that a judgment will be delivered. We are right to hope for this, believe me, because the Commission is in no way passive on this and logically it is paying particular attention to the development of the campaign for marketing fruit and vegetables and in particular raising the awareness of the French authorities, with the independence with which the Court of Justice delivers judgments - which will imply a series of legal consequences and pecuniary ones too - in favour of those who have suffered from this type of attack and we simply hope that, through this co-operation, a much more positive attitude will be taken by the French authorities in the future.
Commissioner, there is no doubt that, in this case, the Commission's powers are limited. And it seems that it has done what it had to do. However, this is going to take two years before the Court of Justice. In the meantime lorries have been set fire to, lorry drivers transporting fruit, especially strawberries, across the border have been the object of violence. Unfortunately this year, these attacks have once again begun and at least one lorry has been attacked. Therefore, I would ask you, on behalf of those who have also asked the Commission to take action on this matter, the Federation of Fruit and Vegetable Producers and Exporters, not only to look into this question but also - and I make an appeal to you - to make sure that the Council puts an end to these events which provide such a negative image of European construction and all that it stands for.
I can confirm to you the Commission has been informed that, on 24 April last, a lorry loaded with 21 tonnes of tomatoes was detained and attacked on the motorway between Avignon and Marseille. The Commission immediately contacted the French authorities. However, I must say truthfully and in order to put the facts rights, that the judgment delivered by the Court of Justice is logically going to be decided by case-law, Mrs Ferrer, by tradition and on the basis of the precedents of former judgments by the Court. And here I must, therefore, try to be as neutral as possible because this is the real situation - but it could, in fact, hold this state responsible for the damage which has been suffered on its national territory and offer appropriate compensation.
I must point out, regardless of the fact that these attacks should never take place, that is true is that the state concerned by these attacks systematically meets all the demands for compensation.
The Commissioner says that people can claim compensation but he will be aware of the situation of the British lorry drivers who were held up by the French lorry drivers' strike. There an agreement was made on compensation. It was agreed that claims for less than £250 a day could be accepted without question. It was also agreed that claim forms could be designed in English and supporting documents and evidence submitted in English. And yet the French authorities are now insisting on breakdowns for small claims and insisting that claims be submitted in French.
UK lorry drivers are being discriminated against and I would like to ask the Commissioner what action the Commission will take to make sure that the French Government does not actually hold up the process with complicated requirements and indeed whether he will give this House an undertaking that he will intervene with the French authorities to ensure that justice is done in the case of the British lorry drivers and indeed their Spanish colleagues?
Again I insist that the Court of Justice still has not taken a decision. However, there is already a series of Court of Justice decisions according to which, when there is a violation of Community legislation by a Member State, it is possible to ask a national court to make that Member State pay appropriate compensation. In accordance with French law, the French state is responsible for any damage caused to persons or goods as a result of the use of force or violence during demonstrations or similar protests. As a consequence, this type of request could be made by the British lorry drivers. I do not think that it is an act of discrimination that claims in France should be submitted in French; this is a matter of French national law and it seems to me totally logical that compensation claims...
(Interruption for technical reasons)
Just one moment, Mr Marín. It seems that there is a technical problem in the English interpreting booth. You must wait until it is put right. We should not forget that the English have the English disease which means that they do not know any other language apart from their own.
(The session was suspended from 5.45 p.m. until 6 p.m.)
As I see that Mr Marín has taken advantage of the interruption to reply directly to certain members, I give the floor to Mrs Hardstaff.
In fact my question was very much on the same lines as that of Mr Watson and the Commissioner has been kind enough to come round and explain individually. So I withdraw.
As the authors of questions No 33 and 34 are not present, the questions fall.
Question No 35 by María Izquierdo Rojo (H-0303/97)
Subject: Priority measures for northern Morocco
The economic and social situation of northern Morocco has been deteriorating increasingly and promises of imminent regional development and Euromediterranean investment have failed to reduce the prevailing scepticism.
What investments have been made in the last three years? When is the long-awaited road from Tangier to Oujda, which is crucial to the economic development of the region, expected to be completed? Is the Commission aware that the few major companies in the region are closing down? What is the timetable for the completion of EU-funded projects? What projects are planned over the next few years?
Through its programmes the Commission is paying considerable attention to economic and social development of the northern provinces of Morocco, in accordance with the priority given by the Moroccan authorities themselves to the subject. Between 1993 and 1996 the European Union financed projects totalling 118 million ECU in total value. In addition there have been European Investment Bank loans which, over the same period, came to 267 million ECU plus 471 million ECU coming from the Member States. In other words over the last three years projects and programmes have been implemented to a total value of 857 million ECU, a third of which approximately was made up of loans.
As far as the completion of the Tangier-Oujda road is concerned, which would be an important factor for ending the isolation of the northern provinces of the country, no firm date has yet been set for work to begin.
On the other hand, the Commission is aware of the difficulties confronting Moroccan enterprises in that area, as you pointed out in your question. As for the timetable for projects to be financed in the northern Moroccan provinces, as well as programmes whose completion is planned over the coming years, these were established in the Indicative Programme 1996-1997 which was recently established by common agreement between the Commission and the Moroccan authorities. In particular, this programme provides for a project of integrated rural development and a project for setting up industrial areas, which used to be called development 'poles' . Further various national projects have also been undertaken in the northern Moroccan provinces. As you will see the amount of investment over the last three years has been quite considerable and I would also say that, within the programming which was completed a month ago, we have also included a project for integrated rural development in this area as well as the creation of an industrial development zone.
Thank you very much, Commissioner, for this reply which is both practical and sets out some of the priorities. However, I think that there is still a problem in terms of the difference between approved investment and what is perceived as regional development. This question reflects the true feelings in that area which is undoubtedly one of scepticism, of terrible doubt, among those who ought to be the beneficiaries - in other words, the ordinary people - because in reality that regional development has not actually reached them. Believe me, Commissioner, we could also approve of projects on paper but this is not a fact. Therefore my question has a completely constructive aspect and I am looking for a reply to this enormous problem of developing the whole of the Mediterranean area, because we are making a start but we have no power really to deal with the reality on the ground. You have not actually given much precision or at least as much as I would have liked about practical projects and the timetable involved. But that is not what is lacking. I see that there is agreement, as you yourself have stated, between the European Union and the Moroccan authorities and this is quite satisfactory as far as I am concerned. But what we really now have to do is tell the ordinary people living in the northern Moroccan provinces that this is so, in order for them to be able to take part as we would like, because so far they have seen nothing of the things that we have decided. That is the problem.
I have to tell you that, in terms of the 1993-1996 projects, on health and family planning, job creation, forestry eco-systems, farming credits and reconversion, the fight against drugs, drinking water and drainage systems, rural roads and tracks and a small involvement by NGOs, as well as intervention by the Farming Intervention Fund and the National Farming Credit Bank, this has already been done.
As for the timetable for 1996 and later: this is now being prepared, because only just before the Malta meeting was the programming completed together with the Moroccan authorities. This is a partnership and, of course, this has to be discussed and negotiated with the Moroccan side. A 40 million ECU programme has been established for integrated rural development in the northern part of Morocco and, also together with the Moroccan authorities, a 24 million ECU programme has been established to create an industrial development zone. This is something which is going to be done
As for the roads, I should also add that a programme has been established already, to the tune of 30 million ECU, which is to be signed very soon, and the first stage has already been agreed by the Moroccan Government. To the extent that the Moroccan Government asked for an extension to the current road programme and inclusion of the Tangier-Oujda road, in reply to the Moroccan request the Commission might well include some parts of the road, at the same time, I must tell you that we wish to use up all of the money from the MEDA Programme on cement, on infrastructure, because we feel that Morocco has a sufficient level of development so that most of the infrastructures already started can be completed not by means of donations but by means of the loans from the European Investment Bank.
We think that this is a problem of balance. Of course, I think - and as far as putting this into practice quickly is concerned this is up to the will of the Moroccan Government - the most that we can do is to guarantee visibility which means - if we are to do this as well as we can - that we must conduct the same campaign as we did with the Structural Funds and the Cohesion Funds: every time that there is a road we should put up lots of placards along the road. However, I think that it is very difficult - not only in Morocco but in any country around the Mediterranean - to make public opinion see - only two or three months following programming - that these European Union backed projects actually have immediate effects on their way of life, in the case of people living in the mountains or on small farms. This is a process which will inevitably have to be carried out in the long term.
Mr President, the Commissioner was unable to answer Question No 34, but further to that question, I should like to take up the last point he made. What matters is not just resources for infrastructure, but above all cultural cooperation, cooperation on education and training. We initially made the mistake in Central and Eastern Europe of transferring more money, but neglecting education and training for the people.
Could you tell us about the cultural elements of our cooperation with Morocco and North Africa?
I am very pleased to be asked this question because, bearing in mind the mistakes which had been committed in respect of countries in central and eastern Europe, the 'mise à niveau' programme, to use the Moroccan terminology, in other words the programme for adaptation to a free trade zone, uses up nearly 80 % of all of the MEDA programme's resources. And yet precisely in applying the MEDA programme we are trying to avoid subsidies which should really be earmarked for the 'mise à niveau' for vocational training, for increasing the standards, above all, of workers in the region's countries, for guaranteeing the incorporation of new technologies, for preparing mentalities, for adapting the industrial fabric -that is where most financial aid has been concentrated. What we are trying to do is to make sure that the infrastructure - the future infrastructure - in these countries enables them gradually to be incorporated into the system of low interest rate loans from the European Investment Bank. This is the approach that we are taking.
As they deal with the same subject, the follwoing questions will be taken together:
Question No 36 by Mr Newens (H-0309/97)
Subject: Trade with Cuba
Would the Commission make a statement about the dialogue with Cuba and how it can be reactivated and indicate the ways in which it might be possible to make early progress towards the achievement of a trade and cooperation agreement? Question No 37 by Mr Bontempi (H-0311/97)
Subject: Trade with Cuba
How is it proposed to make progress in the stalled talks which could lead to a trade and cooperation agreement between the European Union and Cuba?Question No 38 by Mr David Morris (H-0312/97)
Subject: Humanitarian aid to Cuba
Following initiatives by European doctors involved with the Swiss-based 'medicuba' NGO, which raised $100 000 in 1996 alone to finance basic products for the Cuban pharmaceutical industry, what is the Commission doing to ensure that essential medical services and supplies to innocent and peaceful citizens of Cuba are not imperilled by the US embargo and the Helms Burton Act?
I thank Mr Newens and Mr Bontempi for their questions and I shall try to offer some details on the subject which keeps coming up in order to say exactly what we are doing and what we think should be done.
You are perfectly aware of the common position of the European Union vis-à-vis Cuba, as was expressed by the Council of Ministers, on 2 December 1996. Every aspect and arrangement for relations with that country were specified on that occasion. The Commission is and always has been in favour of pursuing dialogue with the Cuban authorities in the light of that common position and, therefore, on the basis of the latest information which is to hand: the drafting of the second report by European ambassadors in Havana - we are considering (given that in June the six months for which that common position was in effect will be coming to an end, and coinciding with the time when the Council of Ministers - and I imagaine the European Parliament too - will be assessing the situation and will be taking initiatives) carrying out an assessment of the ideas contained in the ambassadors' report.
How are we doing that? At the moment, the European Commission is perfectly able to demonstrate that, bearing in mind certain very important points which we actually think are fundamental in terms of human rights, opening Cuban society, in respect, of course, of its national integrity, its way of understanding the revolution and its own future, bearing in mind certain requirements the Commission has nothing to regret because we have really made a very important effort in the last three years.
This is the first time that I am giving the European Parliament a concrete reading of the way in which humanitarian aid cooperation is being carried out with Cuba: between 1993 and 1996 we spent a total of 45 million ECU. This aid includes food, medicine, medical equipment and health products. The Commission is at present working out a global plan for this year which will come to approximately 8 million ECU and it will deal with the despatch of medicines, raw material for making medicines, food - especially soya oil, meat and milk powder - as well as health equipment for hospitals. The distribution programme has already been worked out; this will be carried out through hospital centres and pharmacists and will be aimed at the most vulnerable section of the Cuban population - in other words, babies, pregnant women, the elderly and the chronically sick. This distribution and its follow-up will be carried out by 11 European NGOs which will make sure that the operation is carried out properly and so far they have not pointed out any problem connected with the US embargo policy.
As a consequence, in respect of the first and second questions which I was asked, we think that, at the moment, it is very difficult to determine exactly what the impact is going to be on Cuba's relations wit the European Union. Secondly, at the moment we are trying to assess the ambassadors' report, which is a recent one. Thirdly, we shall have to find some type of response given that the common position is only valid for six months and will come to an end in July - in other words something has to be done before July. Fourthly, the humanitarian aid and cooperation programmes which we are developing have now reached a fairly considerable volume in our opinion and, as far as the execution of the global plan this year is concerned, the decisions which have been taken are the ones which I have just pointed out.
I thank the Commissioner for all the information. In view of the fact that numerous countries in the world with which the European Union has cooperative agreements and close economic relations have much worse human rights records than Cuba, would the Commissioner agree that there can be no justification for rejecting a Cuban agreement on these grounds, although we will continue to raise the issues in question?
Since the Cuban Government wants a cooperative agreement and numerous European Union Member States have trading agreements with Cuba, why cannot we achieve an agreement on this basis?
I too would like to say that I quite understand the Commission's position; and I also look forward with some interest to the expiry of the common position. It does seem to me, though, precisely because of the pressure exerted by the United States, that we are in danger of lacking a unified strategy on relations with Cuba. The Helms-Burton affair on the one hand and the understanding reached on trade and the block on any possibility of joint action on the other, make me wonder whether, when the common position expires, it may not be appropriate for us to make a strong, independent effort to define a unified strategy for relations with Cuba, otherwise we shall always be at the mercy of the quota system.
I want to thank the Commission for its full reply. However, while we can wait to see what happens on the trade front, I do not think that disease and sickness waits for us at all. There must be a positive response. As the Commission knows, the US has the genius of producing drugs and medicines much more cheaply than possibly any other country in the world. But, there is an embargo on Cuba purchasing medicines from the US. It is, in fact, now accepted that there is an international agreement based on human rights, to the effect that medicines must be permitted to move freely even in wartime. That is being denied to the people of Cuba.
I would like to ask the Commissioner what actions he has taken to persuade the US to abandon its embargo on the sale of medicines, which are cheap for the US to produce?
In reply to the first question, the Commission feels that the common position is autonomous and specific to the European Union. At least, that is how I interpret it. It is an autonomous and specific act by the European Union and in no way does it depend on the trade conflict which we might be having with the United States over the Helms-Burton Act. In our opinion this is an internal decision, Mr Newens and Mr Bontempi, and before the month of June we are going to have to decide how to continue our dialogue with the Cuban authorities, quite regardless of the way in which we are going to deal with the internal solution found by the United States to the Helms-Burton Act. We are going to have to shoulder our own responsibility. I hope that there is going to be an opportunity - and I insist on this - before July. Of course, the Commission is willing to take its responsibilities. However, as we are always pointing out to the Cuban authorities and some of you could help us in this, it is also necessary for the Cuban authorities to have some very clear ideas of how it might respond positively to some of the elements which have already been set out in the common position. That is what dialogue is about. That is what we are doing in this way at this moment.
As for the problem of the trade embargo, Mr Morris, the trade embargo is not affecting us in any way whatsoever since ECO, our humanitarian aid department, is carrying out its programme quite normally. We have not been inconvenienced in any way whatsoever.
Can I take it that the Commission is giving an assurance that trade negotiations can go ahead, irrespective of the US position on the Helms-Burton Act, and that it will be protecting European companies?
You have understood right. This is included in the common position. The common position says quite clearly that, to the extent that the dialogue with the Cuban authorities is advancing, if progress is made in terms of opening up Cuban society and the economy, then it will be possible to make decisions with an autonomous and specific decision. It is indeed possible.
I should like to thank Mr Marín for his explanation. You are right, Mr President, we are always happy to listen to him. However, there is a concern which has been made clear in the questions put by my colleagues: how is it that, in the case of certain countries with which we have an agreement - I should not really give an example, but there is a very clear example, that of Turkey, with which we have a customs agreement - why is it that we do not ask them to respect human rights? Our Sakharov prizewinner, Leyla Zana was unable to come here to collect her prize. However, we do ask Cuba to respect human rights. Despite my question, I would like to thank Mr Marín for his explanations because it seems that there could be a possibility of dialogue and that is something that we would all applaud.
Of course, I admit that it is quite easy for anyone - and I hope that this is going to be resolved at the Intergovernmental Conference - to demonstrate that the European Union not only has double standards but also has treble or quadruple standards ever since what happened in Geneva on the human rights in China. Since then, quite frankly - and I say this with respect to the European Parliament - it is quite difficult for any European parliamentarian, Commissioner or Member State, to try to say that we are coherent on this. Undoubtedly we are not. That is all that I can say.
Since the time allocated to this part of Question Time has been used up, Questions 39 to 41 will receive written answers.
Question No 42 by Mr Camisón Asensio (H-0299/97)
Subject: Support for renewable energy sources and the use thereof in rail transport
Does the Commission believe that appropriate measures are being adopted by the EU Member States to support renewable energy sources and the use thereof in rail transport?
Mr President, ladies and gentlemen, the Commission considers that the part played by renewable energy sources in the European Union's energy supply system should be amplified. This indeed, is one of the central messages of the Green Paper 'Energy for the future - renewable energy sources' recently issued by the Commission.
In the past too, the Commission has maintained that renewable energy sources can contribute substantially towards achieving the aims of the Union's energy policy, namely ensuring reliability of supply, increasing competitiveness and protecting the environment. Community financial support for renewable energy sources is provided mainly from the programmes ALTENER and JOULE-THERMIE. In our opinion, the use of renewable energy sources should be encouraged in all sectors, including the transport sector. That branch is responsible for approximately one-quarter of total energy consumption in the European Union, and it is also the branch responsible for the most rapid increase of carbon dioxide emissions.
It must be said, however, that some progress has already been made in the direct use of renewable energy sources for road transport, such as biofuels. In respect of rail transport, the potential of renewable energy sources is mainly associated with the production of electrical energy, and consequently, with railways powered by electricity. In some Member States, the contribution of renewable energy sources to the production of electrical energy is, I must say, quite considerable. As mentioned in the Green Paper, the Commission believes that there is scope for a substantial increase in the use of renewable energy sources, and we are moving in that direction.
The European Commission intends to submit a White Paper before the end of 1997 together with an action plan dealing with renewable energy sources. The action plan will be based on the Green Paper, and on the results of the dialogue taking place throughout the European Union at this time on the basis of the Green Paper. The White Paper will also contain a series of special measures for the promotion of renewable energy sources. I can assure you that in that context, the Commission will give careful consideration to all options for the better use of renewable energy sources, and within that framework it will certainly consider the perspectives offered by the rail transport sector.
Commissioner, it is a fact that rail transport is nowadays the most flexible means of transport and that 48 % of European trains run on the basis of electrical energy produced in carbon-dioxide-free hydro-electric plants.
Given the situation, it is quite easy to see the important role that could be played by railways given the foreseeable demand for energy, without affecting environmental protection, in an attempt to alleviate the greenhouse effect. This is even more important given the fact that the transport sector - as you yourself said - takes up a quarter - and I think that it probably takes up slightly more than that - of total energy consumption.
Therefore, it seems reasonable that our objective should be to reduce carbon-dioxide emissions by 15 % by the end of the year 2010, adopt a coherent Community strategy in favour of renewable energies, which is fundamental, already putting into practice not only the programmes which you have already mentioned but also 'Altaner' so that, once and for all, we can introduce stability and transparency into national measures to promote renewable energy sources.
Mr President, I do not have much to add to what the honourable Member has just said. I only want to assure Parliament that the ALTENER programme will indeed be included among the programmes that will be contributing to the promotion of renewable energy sources.
Question No 43 by Richard Howitt (H-0307/97)
Subject: White Paper on voluntary organizations and foundations
Why has this White Paper not yet been published, four years after the initial consultation and exactly one year after the Commission stated it was 'likely to be agreed by the Commission in the very near future'? In particular, when a draft was considered at a meeting of Commissioners' Cabinets recently, what were the precise objections to forwarding the document to the College of Commissioners for agreement? Will the Commission now give a firm and final date when it will present the draft White Paper to a Commission meeting, to assist all those in the voluntary sector who feel that Europe does not care about them?
Mr President, the proposal for a White Paper on voluntary organizations and foundations has been the subject of much deliberation over the past month, both within the European Commission itself and with the associations, bodies and foundations involved.
It was essential to ascertain the accuracy of the information included in the White Paper for all the Member States and in particular the new countries, Austria, Finland and Sweden, which were not members of the European Union at the time of the initial survey used as a basis for the preparation of the proposal we have before us. The Commission, then, has developed new initiatives in recent months. We have had many political contacts with that sector, and this too had to be recorded in the document. The new internal and external consultations with voluntary organizations and foundations were essential mainly for two reasons: first, because of the enlargement of the European Union, and secondly, so that account could be taken of all the new initiatives developed by the Commission in the last two years - because I remind you that this document first appeared four years ago.
All these amendments have been brought into the final draft of the document which is now in the final stages of its submission to the Commission, and we expect that on 29 May, in exactly two weeks, we will have the opportunity to debate it in the European Commission, and I hope it will be adopted.
I thought the Commissioner was going to disappoint me and then, just as I was grimacing, he brought us a date of 29 May. So I would like to warmly thank him for that and, of course, we look forward to it.
On a more serious note, I hope that the Commissioner will join with me in regretting the fact that we now approach yet another Intergovernmental Conference, where there has not been systematic civil dialogue of the kind that I know he and we in this Parliament are committed to, so that ordinary citizens and the voluntary organizations in which they are represented have not been given a real say in the future development of the European Union. I am sure that he will agree with me that a clear and simple statute for associations will enable voluntary organizations and charities to be recognized as full social partners in our deliberations, to engage in the debate about the European Union, to be consulted about draft legislation by the Commission and to promote participation at the grassroots level which is currently so sadly lacking.
Mr President, I am glad that I did not disappoint you and I do indeed hope that the date I gave you, 29 May, will be the day when the European Commission adopts the White Paper on the associations and foundations. I totally agree with you that this sector needs a new impetus, a new dynamism. It may offer many alternative solutions at a time when we are trying to create jobs, and I believe that the European Commission will express a favourable opinion along those lines. Let us then wait for a fortnight, and I hope that after that, all of us, the European Parliament and all the interested associations and foundations, will take part in a civil dialogue at European level in which we will be able to discuss and determine exactly what the future of the social economy and in particular the associations and foundations is likely to be.
I am also glad that we have a commitment to the White Paper. Voluntary organizations are very innovative and important. But I would remind the Commissioner that nearly a decade ago there was a promise on some kind of code for the status of volunteers. Nothing has happened on that either and this needs to be looked into urgently.
Mr President, I share the concern of the honourable Member, a concern which I had indeed expressed myself from the other side of the House, sitting on the benches on the left of Parliament, during the past decade. As you know, however, a great many discussions within the European Commission have been needed in the past to address these problems, discussions which, as is evident, did not result in any specific conclusion or any specific proposal.
I hope that the White Paper we are about to produce will provide the best and I would say the most modern approach possible to what the honourable Member was asking for.
Question No 44 by Mr Alex Smith (H-0370/97)
Subject: Matters arising from Commission liaison with IAEA
On 12 and 13 December last year, a high-level Liaison Committee meeting of the Commission and the International Atomic Energy Agency (IAEA) took place in Brussels to discuss cooperation between Euratom and IAEA inspectors at European Union nuclear plants.
According to a minute of the meeting by IAEA's Deputy-General, Bruno Pellaud, Euratom disagrees strongly with the IAEA on a range of sensitive issues, including IAEA support for Continuous Enrichment Monitoring (CEMO) to detect unauthorized levels of uranium enrichment at URENCO plants. It also indicates the Euratom supports the German objection to safeguard verification of mixed-oxide (MOX) fuel, of UK origin, at the Unterweser power plant.
Can the Commission explain the steps taken by Euratom to resolve these problems?
Mr President, ladies and gentlemen, let me answer at some length, because that question relates to a very specific subject, and one which I would say is technically very difficult to explain.
The Commission would first like to point out that Mr Smith's question is based on an internal memorandum of the International Atomic Energy Agency, which unfortunately became widely known. That internal memorandum also became known to the Commission. But the Commission is not in the habit of commenting on the internal memoranda of organizations with which EURATOM cooperates closely and on a daily basis.
Now, as for the very specific questions put by Mr Smith, I will try to provide certain specific explanations on the substance of the matter, which is a very complex and technical one. The questions raised relate to technical methodology. So far as that is concerned, there is no doubt that where issues of safeguards are concerned, the two monitoring organizations sometimes have different views. Those differences of opinion between technical personnel are quite usual, and should be regarded as positive provided always that they are motivated by the desire to secure more effective and productive safeguards.
Measurements of mixed oxide fuels, MOX, can be confirmed with greater accuracy and less effort at the fuel production plants, i.e. at the plants that produce fuels for reactors, than at the reactors producing nuclear energy, in which the fuel is ultimately used.
The measuring instruments at production plants can be fully installed and correctly calibrated, while at the reactors portable instruments are used with which the fuel, which is sometimes in water, is determined in a deficient way. EURATOM carries out routine measurements of all fuel elements produced at the MOX demonstration plant of Sellafield. Consequently, it does not believe that measurements need be carried out at the reactors themselves, provided it is ensured that what happens to the material is known at all times, and that its use is constantly monitored.
Since the policy of the IAEA is to concentrate its efforts on the issue of safeguards in countries with no nuclear weapons, a verification problem arose which led to the technical conflict you are referring to today with the question put by the honourable Member. While EURATOM continues to believe that from a technical standpoint it would make much more sense to apply its own system of measurement, a compromise was established, one which allows the IAEA if necessary to carry out measurements of the fuel at the reactor site. The IAEA, in exchange, agreed to give serious consideration to the measurement method used by EURATOM in future cases.
At this point, Mr President, let me stress that the issue was never one of denying the IAEA access to the reactor for verification purposes. It was a question of technical methodology.
The next issue is of similarly technically complex character. The purpose of safeguards at enrichment plants is to detect any undeclared high levels of uranian enrichment. That aim can be achieved by various means, one of which is the entirely new approach involving the analysis of high-yield trace elements or environmental sampling. Before the new methodology became available numerous means had been developed, such as continual enrichment monitoring, which in EURATOM's view and on the basis of its experience, seem less reliable, are relatively expensive to put into effect, and are less transparent in terms of calibration. Consequently, EURATOM hesitated to bring such mechanisms into routine use. It preferred to continue its monitoring at the Capenhurst plant, to accumulate more experience.
However, the IAEA views the matter differently. Yet, it seems to me rather appropriate that EURATOM must hesitate to use instruments and equipment for safeguarding at nuclear plants, which are not entirely reliable, are very expensive to operate, and are not transparent in terms of their installation and calibration. However, the highlevel Liaison Committee agreed about the need for a broad review of all aspects concerning the implementation of safeguards at enrichment plants. I am sure that this review will prove particularly useful and it is a good example of the nature of the cooperation between EURATOM and the IAEA in their work in the sector of nuclear safeguards in the Community.
Mr President, in closing, I should like to repeat that the issues to which the oral question relates concern a difference of opinion between the two bodies responsible for safeguards, regarding a matter of technical methodology. At any rate I would like to express my concern at the fact that information of such a delicate character was not protected sufficiently by the IAEA.
I thank the Commissioner most sincerely for that very comprehensive reply. It must be something of a record to receive a six-minute reply at Question Time. The reason I raised this question is that MOX fabrication and use is currently expanding significantly all over Western Europe. Because fresh MOX fuel contains unirradiated plutonium, which is perfectly suitable for a crude nuclear weapon, and this issue was rated ten years ago as a high priority in an IAEA implementation report, I am somewhat concerned that we still fail to see a resolution of it.
How is the Commissioner going to take into account the fact that ordinary nuclear reator sites become direct-use material storage sites? Is he taking that into consideration?
Mr President, I should like to assure Mr Smith that the European Commission and EURATOM will continue their efforts and monitoring in all the plants, including the new ones, to ensure that they respect new technologies and technological development. We will of course continue the supervision of Sellafield, and that is what we are doing, we are doing it already, we are doing it consistently, and we will continue in the same way.
I welcome the assurance from the Commissioner that he will monitor all plants. I suggest that he look at the Hunterston nuclear power station where a reactor had to be shut down in March of this year. Hunterston is in my constituency. I do not know if it has been brought to his attention in his capacity as Commissioner responsible for energy but perhaps he would look at what happened there with the United Kingdom authorities.
Mr President, I should like to assure Parliament and Mr McMahon that EURATOM's services continually and ceaselessly monitor the operation of all the reactors, including those which are closing down. We continually monitor the development of technology and the operation of reactors at all levels. Our basic aim is to conserve the environment and protect the health of citizens, as well as to ensure that the best possible technology is used in the sector of nuclear energy.
Question No 45 by Mr Hugh McMahon (H-0287/97)
Subject: Public services charter
Can the Commission inform Parliament of the reasons for its failure to adopt a public services charter?
Would the Commission not agree that the maintenance of public services at affordable prices, as laid down in a Community Charter, is valuable for Europe's citizens and is an important part of the internal market?
The services of general interest are an important element of the European model of society. In its communication of September last year on services of general interest in Europe, the Commission clarified the principles of its policies and set out its objectives for the future. This communication stated in particular the following:
The provisions of services of general economic interest of high quality at affordable prices is an essential objective that has to be guaranteed in the context of the internal market. The EC Treaty, and more precisely Article 90, already provides for a satisfactory equilibrium between, on the one hand, the objectives of market integration and free competition, and on the other hand, objectives of general economic interest.
The Commission considers that Article 90 has proved its worth in guaranteeing that balance. The definition of objectives of general economic interest is in principle a national competence that has to be exercised by Member States in respect of the EC Treaty rules. Any harmonization of these objectives at EU level has to take into account the specific circumstances of each sector. Sectoral directives such as those proposed for the telecom and postal sectors are therefore the appropriate instrument to achieve this objective.
The Commission actively supports, within the framework of existing competences, in fields such as environment, consumer protection, economic and social cohesion or transeuropean networks, a positive policy pursuing objectives of general interest. The Commission considers further that an explicit mention of a positive commitment to the promotion of services of general interest should be added in a new paragraph in Article 3 of the new EC Treaty which is currently being negotiated.
In this context the Commission presently does not envisage adopting or proposing any other measures of a general character such as a public service charter. We favour an inclusion in Article 3 of the existing Treaty through the current intergovernmental negotiations.
Having said this, the communication of the Commission of September last year which I referred to earlier left the option open. If, for instance, Member States refuse to include such a reference in any article of the Treaty one might consider transforming the communication into a kind of charter but since they are apparently willing to discuss its inclusion in the Treaty we would favour that option.
I thank the Commissioner for his answer. Can I take it that the Commission is actively pursuing the matter at the IGC of treating this as part of the Treaty? This is all I would like confirmed. Should that fail to come about, what will the Commission then do?
The answer is yes, but as I said we favour an inclusion of a reference in Article 3. Some others apparently would prefer a reference in Article 8. This is presently still being discussed. The most important thing is that such a reference is included in the new text. We do not think we absolutely need a charter, but having said this the communication of the Commission commits the Commission to pursuing this kind of balanced policy.
I thank Mr McMahon for raising this. I am delighted to hear your upbeat and very positive reply. You will be aware, I know, that I am dealing with a report that is going through Parliament at the moment on services of general interest. I am going to be asking you to be very dynamic and very cooperative. This is a very important area for us in the European Parliament; it would like the Union to send out a very positive message of good news for all of our citizens which will more than counteract some of the bad news that they tend to be inundated with at the moment. I am going to be asking you whether the Commission is prepared to be very openminded and take on board some really very innovative suggestions that are going to come out not only at the IGC but after that concerning the way in which we deal with public services within the European Union; the way in which Commissioners themselves deal with them; and the way in which committees' structures within Parliament deal with them, in order to achieve cooperation between Parliament and the Member States. So we are working hand in hand. What we are doing is supplementing the efforts of the Member States.
I want to confirm the positive spirit in which the Commission tries to tackle this kind of problem. Having said that, we have a disagreement, as you know, about whether or not Article 90 should be modified. Apparently there are only a few delegations which favour that. Most of the delegations are apparently prepared to follow the Commission in including a reference in Article 3. Some others might do so with regard to Article 8. Well, let us see how the debate turns out. We are open-minded about it. Providing something is included in the Treaty, it will be helpful. For the rest, I firmly intend to continue to adopt a balanced approach and to keep an open mind, while also trying to take into account services of general interest in any policy we develop.
As they deal with the same subject, Questions 46 and 47 will be taken together.
Question No 46 by Mr Jonas Sjöstedt (H-0297/97)
Subject: Transport subsidies to Volvo
The Commission's DG IV has carried out a study into transport subsidies to certain industrial companies in northern Sweden. Its report proposes that subsidies to the Volvo plant in Umeå should not be allowed. Transport subsidies to companies in northern Sweden are an important part of Swedish regional policy and a highly significant factor in attracting industrial investment to the region, though they represent only a portion of the additional cost involved in locating manufacturing in the northern part of the country.
On what grounds does the Commission consider that these subsidies distort competition when they do not even cover the extra cost of transport within Sweden?
Why does the Commission regard operations in Umeå as final assembly when the plant only makes components (cabs)? Question No 48 by Mr Sören Wibe (H-0302/97)
Subject: Transport subsidy for Volvo, Umeå
The Swedish press has reported that the Commission intends to prohibit the Swedish transport subsidy to the Volvo works at Umeå. This would threaten the existence of the factory and with it about 1000 jobs in the area. The Commission's attitude is based on a consultants' report, the contents of which are, however, being kept secret, even from representatives of the Swedish Government.
According to the press report, one of the Commission's other arguments is that the Volvo factory cannot be regarded as a supplier but as a manufacturer of finished goods.
Does the Commission not consider it unreasonable for a crucial consultant's report to be kept secret from the general public and from the Swedish Government?
Does the Commission consider that this Volvo factory, which makes cabs for subsequent installation on completed lorries, is producing finished goods, or parts of lorries?
As you probably know, a special set of rules exists in the Community governing state aid to the motor vehicle industry. This has been in force since 1989 and is designed to control and limit flows of state aid within this sensitive sector. The Commission and the framework view any kind of operating aid very critically, since it relieves the company concerned of part of its normal operational costs and creates an operational advantage for this company on an ongoing basis. This can be very harmful to competitors in a sector like motor vehicles, since production in this sector is typically organized at European level and ever increasingly at global level. Transport aid should not therefore be authorized in this sector, even in disadvantaged regions.
The above-mentioned framework also provides that any existing operating aid should progressively disappear. On the other hand, the framework has a generally positive attitude towards investment aid granted in order to overcome structural handicaps in disadvantaged regions of the Community. This is therefore a highly sensitive global market in which an operating aid like this can easily bring about a significant distortion of competition.
The honourable Member also refers to the Commission's conclusion that production in Umeå falls under the final assembly and not the production of components. In general, a plan can be regarded as a manufacturing and/or assembly operation when vehicle bodies are constructed, painted, assembled or trimmed. If these operations are separated in different plants, at different geographical locations, each of these plants' activities falls under the definition of the manufacture of a vehicle.
In the opinion of the Commission, as well as of various experts of the automotive industry, the construction of completely built-up truck cabs corresponds to the manufacture of trucks. Like any other integrated vehicle plant, the Umeå plant has a stamping operation, body construction, paint shop and a final assembly operation which a component plant would not have. It therefore falls within the remit of the existing framework concerning the motor vehicle industry.
To be honest there are certain parts of the answer which I do not understand. It was said in the Commissioner's response that this aid is a cost advantage. But in reality the transport aid which goes to Volvo in Umeå only corresponds to part of the additional cost involved in being located in northern Sweden. It costs more to be located there despite the fact that transport aid is received. It is therefore totally illogical to say that this distorts competition or is a cost advantage. The only thing which I have seen in the material on this case which distorts competition is that the Commission has approved aid to Scania, another lorry manufacturer in Luleå, a town not far from Umeå.
I also dispute that there is any form of final assembly operation in the factory in Umeå. I consider myself something of an expert on the issue as I worked there for five years as a cab fitter. There is absolutely no final assembly operation of finished lorries, only component manufacture.
I also wonder why the background material is still marked secret. Is it not reasonable that we elected representatives know the reasons for the Commission's decisions and opinions?
First of all, one should understand that we are talking about a sector for which there is a specific framework. For other activities the Commission accepted that there could be transport aid. But here we are talking about operational aid in a sector which is highly sensitive. Can you imagine all automotive plants being given the possibility of compensation because they are located in peripheral regions in the European Union? This would completely distort competition in a highly sensitive sector where there is already overcapacity and where companies or sites located in regions eligible for aid can be given aid but only investment aid. And that is exactly the situation here.
On the components question, making cabs, with all the different construction stages that involves, can hardly be considered as just making components. No, this is part and parcel of the normal activities of the automotive industry. The Commission has always applied the rules concerned in this way and it has to stick to its coherent position in this case as it has done in the past.
Having said that, since this was an existing aid - because when Sweden joined the European Union this aid already existed - we are prepared to discuss with the Swedish authorities how to phase it out and to consider a reasonable period of time during which this aid can be phased out. That is exactly what we tried to achieve in discussions with the Swedish authorities. Yesterday I was in Stockholm and talked to the minister responsible for industry in order to find out how we can sort out things in an amicable way.
I wonder if I can have an explanation of two points from the Commissioner. The first question is: For what sector will you approve the use of Swedish transport aid? Is there any sector in the whole of the mechanical engineering industry in which you approve the current use of transport aid in Sweden?
The second question concerns the final question from Jonas Sjöstedt which was not answered by the Commissioner and that is about the fact that the Commission's decision in this case was obviously based on a consultative report. The content of this report is being kept secret even from the Swedish Government. I would like to ask the Commissioner if it is not totally unreasonable that individual governments, which after all are the masters of this Treaty, cannot see background reports which can determine the living conditions and job opportunities for thousands of people in a particular region.
Firstly, in reply to the first part of the question, transport aid can be given and therefore this region in Sweden benefits from a kind of special treatment. It can be given to activities which are not in highly sensitive sectors, such as steel or automotive activities. For example, in the case of a steel plant, the Commission could not allow transport compensation aid because it is subject to a specific state aid rule. The same applies to the automotive industry and, therefore, although the general regime allows this kind of compensation for transport, it is not allowed for sectors such as steel and the automotive industry. That is the reason why we have to negotiate with the government to find a solution which can be mutually acceptable.
Your question refers to an expert opinion prepared by consultants for the Commission. Let us be honest, if the Swedish Government, or any other government, seeks an expert opinion, it is absolutely free to do so and can keep it to itself. No one is obliged to make it public or to send it to the Commission. Such an expert opinion, which has been based on information given by the company and the Swedish Government, involves highly sensitive information, which the company will certainly not disclose. Therefore, we are only using the expert opinion to help the Commission to sort things out. On the basis of this expert opinion, my officials went to the region to see for themselves and we adopted the position I described in reply to the previous question. So, the expert opinion is used only to help the Commission to sort things out and to make an assessment.
The other question now is: what comes next? Either we find a solution through a mutually agreed formula, which we favour, obviously. If that cannot be done, then the European Commission has no other choice but to open the procedure. Again, we would like to avoid that and, therefore, in the coming weeks we will try to find a solution under which there will still be aid for some time but it will be reduced and phased out in due time.
have any negative impact. Regional political aid, including transport aid to companies in the North of Sweden, is an important part of this.
Is the Commission aware that in the whole of our country, public opinion in the North of Sweden is the most critical of the EU? Is the Commission also aware that the interpretation which is now being made and which threatens to prevent regional political aid to Volvo will make that opinion even more negative, since it is a betrayal in view of the promises which were made before membership? Is the Commission really not prepared to review this proposal which DG IV has given?
Firstly, there cannot be any misunderstanding about what was agreed during the accession negotiations. I was already in charge of this file and although we accepted in principle that transport aid could be given for these peripheral regions, it was on the explicit condition that this should not be the case for sensitive sectors like the automotive sector, the steel sector, the shipbuilding sector where specific rules exist. There are specific rules here and as everyone knows they take precedence over the general rules.
This was made abundantly clear over and over again by me and by my officials. So I am astonished that some people were surprised that later on we said that for the automotive industry itself and not components as such, operational aid can no longer be given although investment aid can. For some reason which it is not for me to judge, the Swedish Government refrains from giving aid for investment but is prepared to give aid for operational costs. That is for the Swedish Government to decide. Some time ago the company concerned made considerable additional investments so the government could have given some aid for this. But they preferred to continue to give operational aid which I suppose they must know is not acceptable under the rules of state aid in the European Union.
That is the context. We are not saying that the plant cannot be given aid but this kind of ongoing running aid is not acceptable because it was not acceptable in the past. The rules have been applied in a consistent and coherent way everywhere in the European Union and therefore we have to seek a solution with the Swedish authorities to phase it out. If in future there are additional investments in Umeå, they would be free to give investment aid.
I can understand perhaps that you, Commissioner, are surprised that we are surprised. But you must understand that the message you are now delivering is complete news to me since even during the Membership negotiations it was said that the steel, cars and shipping sectors would not be entitled to transport aid. As for the secrecy stamp on the report the Commissioner says that governments also have secret reports. But it is after all governments which are in charge of the Commission and not the Commission which is in charge of governments. It is individual governments which are the decision making bodies.
The reason that we want this report out in the open is not because we want to reveal any business secrets which Volvo may have - the Swedish government will not do that. The reason is that the Swedish government believes, with good reason, that this report contains serious errors. It is these which we want out in the open for discussion. I think the Commissioner should have some understanding of this view.
A little question: If you, Commissioner were asked by the Chairman of the Council to make this report public at least for the Swedish government would you do so?
I cannot help it if in some areas the rules of the game are apparently not as well known as I would like them to be. There are specific rules in the steel sector as many people in this House know. The principle is that no state aid can be given. There will be a question about shipbuilding. There is a seventh directive which sets the framework within which state aid can or cannot be given. This is the way we have operated for many years.
As far as the report is concerned, it is an expert opinion for the use of my services, on top of which I asked my staff to go down there and see for themselves in the plant. They received all the relevant information. They kept me informed and it is on this basis that I told the Swedish authorities that we still had a problem which needed to be sorted out. As long as operational aid is being given in this sector, it is flying in the face of one of the basic rules applied in the automotive sector.
In order to find a solution to phase it out, we will be flexible. In the meantime the government can reflect on other ways and means to help the region. But this is the responsibility of the government and not of the Commission. It is not up to us to impose any conduct as far as that is concerned. For the rest, we have nothing to hide. I can prove to you that in these kind of cases we have always operated in a coherent and open-minded way.
Question No 47 by Mr Hans Lindqvist (H-0301/97)
Subject: Commission review of aid to industrial firms in northern Sweden in respect of transport overheads
The Commission's DG IV has reviewed the aid granted to certain industrial firms in northern Sweden in respect of transport overheads, and a report suggests that aid to the Volvo factory in Umeå should not be permitted.
The granting of such aid to firms in northern Sweden is an important element of Swedish regional development policy and plays a major role in attracting industrial investment to the region. The aid only partly covers the additional cost of siting production facilities in the north of the country.
Why were the findings on which the decision was based not published immediately, and why has the proposal that aid to the factory in Umeå should be withdrawn been made at this particular time?
This is still the same subject. At the present moment there is no decision. We signalled the problem when we agreed during the accession negotiations that there should be a possibility of giving transport aid and that sensitive sectors would be excluded as agreed. Later we found that transport aid was still being giving to the Volvo plant in Umeå. Therefore, we said there is a problem, let us look into it and see how we can sort it out. This should not lead to the conclusion that for other activities in the region concerned, transport aid cannot be given. I confirm that this kind of aid can be given but not to the sensitive sectors.
It took some time because we wanted to conduct this investigation seriously and, as I said, we asked for an expert opinion. Later on - rather unusually as we only have a limited number of staff - given the sensitivity of the case, I asked my people to go there and see for themselves and check it on the spot. That is what happened. Only then did we find that there was still a problem and then we signalled to the government that either we would sort out a mutual agreement or we would have to open the procedure and pursue the case further. That is all I can say.
It is desirable to shed proper light on this issue. But I still do not have an answer to my questions since the questions related to why the report which formed the basis for this decision cannot be made public immediately. This question has been partially but not fully answered.
The second question concerned the issue of why the proposal for withdrawal of the aid from the factory has come now. Like my colleagues I am surprised that this has happened some time into the period of Membership and that there is no reason why it should happen at precisely this moment. It could be that this is in the consultative report but as we do not have access to this - it is deemed, for some reason, to contain information which we should not see - I must ask again: Why can we not see the background material? Perhaps it would facilitate this debate and make the issue clearer.
The other question which I would like an answer to is: is this the beginning of further reduction in transport aid for Sweden?
I thought I had already answered the question several times. During the negotiations it was made abundantly clear - and I was there myself - that transport aid would be allowed, but not for sensitive sectors. I cannot help it if later we discovered that operational aid was maintained in the transport sector to this plant. When we discovered that, we said that it was flying in the face of what had been agreed and in any case it is in contradiction with the framework. So a solution had to be found. But since the aid existed before the accession we were prepared to look for a solution whereby the aid can be phased out. This happened some time ago.
Last year we asked an expert to give some advice to the Commission, for example on the matter of the components. Apparently some of the components come from the south of the country and go to the north. Then, as I mentioned earlier, I asked my people to go down there and this took some time. Then there was a discussion with the government and we told them they would have to offer a solution. This has gone on for months. I told the government I would have to open the procedure. Since there was still some hope that a defensible solution could be negotiated, I was prepared to wait before opening the procedure in the hope that an early solution could be found.
I hope a solution can be found in the coming weeks. If that is not the case, then I have to be abundantly clear. This case is dragging on too long and I will have to propose to the Commission to open the procedure.
I think that the Commission's response is inconsistent on several important points. Transport aid has also been given to Scania, one of Volvo's competitors which is located quite close to the Volvo factory, where rear axles and chassis for heavy goods vehicles are manufactured. They do precisely the same as in Umeå, in other words make components for heavy goods vehicles. Scania gets a yes, Volvo in Umeå gets a no. There has been no explanation given for this.
The other point for which there has been no explanation is the fact that this will distort competition. The aid which they receive is only a small part of the additional cost for transport in Sweden.
The third point is that you really could give the report to the government; it is not going to reveal any secrets. But not even the government has been able to see the report. This strengthens the view that the Commission has something to hide. If you stop this transport aid, you will destroy an important part of Swedish regional policy. This is very, very serious. I think that the Commission should consider its social responsibility. Remember Vilvoorde!
Yes, just think of Vilvoorde, because in Vilvoorde it is not possible to give state aids, not even investment aids, my dear friend.
You can do so - but then do you come here and try to teach me lessons about it? We have applied the rules coherently. It has nothing to do with me, if the rules of the game have been explained time and time again and you still do not know what they are even today! Those rules existed before Sweden joined the European Union. Sweden accepted them. As far as I am concerned, all I am obliged to do is apply them in the same way, coherently, everywhere.
In other words, if you have any criticism to make, you will have to go elsewhere. I do my job seriously as I always have done, and therefore I cannot accept your criticism. That has to be made clear.
You said, Commissioner, that other transport aid is not out of the question in the region. I hope you realise that there is a risk that tax-free shopping will cease on 1 July 1999 and that then there will be an obvious need to give aid to traffic between Umeå in Sweden and Vasa in Finland. Have I understood the Commissioner correctly in that this means you will not oppose general aid for transport between Umeå and Vasa if tax-free shopping ceases on July 1 1999?
I confirm again that for other activities not belonging to sensitive sectors this transport aid can continue. So that is out of the question. It is only for sensitive sectors like the automotive industry where there are specific rules, where a framework has existed since 1989, that this is not allowed. This cannot come as a surprise, because it already existed and it was explained that after accession this type of aid could no longer be given for activities such as car production. Investment is a different matter, but no operational aid can be given.
That concludes Question Time. Questions 49 to 87 will receive written answers.
The question time is closed.
(The sitting was suspended at 7.40 p.m. and resumed at 9 p.m.)
Public service, public supply and public work
contracts - water, energy, transport and
telecommunications markets
The next item is the joint debate on the following recommendations for second reading:
A4-0158/97, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the common position established by the Council with a view to the adoption of a European Parliament and Council Directive amending Directives 92/50/EC, 93/36/EC and 93/37/EC relating to the co-ordination of procedures for the award of public service, public supply and public work contracts (C4-0038/97-95/0079(COD)) (rapporteur: Mr Langen); -A4-0159/97, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the common position established by the Council with a view to the adoption of a European Parliament and Council Directive amending Directive 93/38/EEC on co-ordinating the procurement procedures of entities operating in the water, energy, transport and telecommunications sectors (C4-0039/97-95/0080(COD)) (rapporteur: Mr Langen).
Mr President, ladies and gentlemen, the House is sparsely populated at this hour. It is nevertheless a pleasure for me today to recommend these two directives, which have been under discussion for some time in the parliamentary committees responsible, as well as in the dialogue and the controversial debate with the Commission.
We are discussing two directives in all: to summarize, one deals with public works, supply and service contracts, and the other is the so-called sectoral directive, which covers a number of sectors - water, energy, transport and telecommunications. The agreement which made it necessary to adapt the directive dates back rather further: it is the WTO Agreement, ratified with Parliament's assent in March 1994, which entered into force on 1 January 1996.
At that time, the signatory states undertook to open up their markets to firms from third countries. The total value of the contracts covered by the market liberalization measures that were agreed is put at some ECU 350 billion per year. By virtue of the existing internal market arrangements in Europe, the contracting entities concerned in the European Union have been required to give only limited additional undertakings. The question arising from the outset was: how, particularly in the light of the sectoral directive, can we guarantee reciprocity?
On the one hand, European contracting entities were obliged to accept bids from third-country firms, but on the other, European firms were also at liberty to take on contracts in third countries. In our view, this balance was not achieved in the first draft of the directive, because the Commission was seeking to do more than merely regulate what is in effect a relatively straightforward state of affairs. This led to somewhat lengthy deliberations in Parliament. Indeed, given the significance of these directives in what is a very difficult overall area, they took an inordinately long time.
As I said, the reason for these debates between the Commission and Parliament was that the Commission was seeking to regulate a state of affairs which did not arise under the GATT Agreement. We reached an understanding with Commissioner Monti, and I am very grateful to him for his willingness, after the initial round of discussions, to accept most of Parliament's arguments. We then agreed that, even if the Commission was unable to present an entirely new draft of the directive, it would incorporate the bulk of Parliament's arguments in its revised version.
The Commission was true to its word. Therefore, after somewhat protracted deliberations - lasting almost two years - we are now in a position to discuss at second reading a common position based on a revised Commission proposal, which now forms a sound basis for discussion. A few controversial points still remain, which I should like to go into now, and which were also subject to amendments in Parliament's Committee on Economic and Monetary Affairs; however, now that these points have been defused by the Commission, they are no longer serious enough to prevent Parliament from going along with the common position.
So much by way of introduction, before I comment on the amendments and also on the different views of various groups. One of Parliament's main concerns was that European Union firms should not be put at a disadvantage in relation to firms from third countries. We rejected tougher measures being applied to EU firms but not affecting firms from third-countries, because this would lead to European firms suffering from distortions of competition. The question which arises here in the sectoral directive is whether the whole issue of the balance which was to have been established under this directive between public contracting entities on the one hand and private contracting entities on the other in these four sectors belongs in the sectoral directive any longer, now that several markets have been liberalized and state-owned companies have been privatized to a large extent, for instance in the telecommunications sector. But that is a subject to be discussed in the debate on the Green Paper. The main bones of contention still outstanding are the technical dialogue and the question of whether entities should be allowed, in complex technical cases, to seek technical advice from firms intending to bid for the contract at a later stage and, if so, under what circumstances.
We are convinced that the Commission's original version was inappropriate, as it would have been detrimental to tenderers. The Commission has removed this provision from its text and referred to it instead in the recitals in a way which is quite acceptable, but basically carries very little weight. That is why, as rapporteur, I felt that this recital - the tenth in one directive and the thirteenth in the other - could be deleted altogether. There would in practice be no change to the legal situation affecting firms.
An amendment by Mr Tappin, who takes a different stance, was discussed in the Committee on Economic and Monetary Affairs and Industrial Policy, and here the question is: can corruption be excluded through arrangements for the technical dialogue? I believe that other measures are necessary for that purpose, such as the administration of justice by the courts in the Member States, which are in a position to combat corruption effectively. The technical dialogue is not the right approach, because there will undoubtedly be loopholes. Mr Tappin and I tried to find a solution, and this is certainly something to which we can address ourselves together when it comes to considering the Green Paper. In the context of this directive, we were of the opinion that we should opt for the minimum solution and leave the technical dialogue as it is, without any additional provisions, and that includes the recital.
Over and above this key point, the most controversial one, there are certain obligations to which firms are subjected under the sectoral directive, in respect of statistical reporting and the requirement to inform unsuccessful applicants of the reason for their rejection. Personally, I believe that the inclusion in the sectoral directive of a provision going beyond the scope of the GATT Agreement could constitute grounds for complaints to the WTO panel.
That is why, Commissioner, we and colleagues from the other groups have decided not to agree to the main point of the compromise amendment from the Group of the Party of European Socialists, calling for publication of the names of firms which have given advice in the tender process. Since this is the second reading, any amendment must achieve 314 votes. Some of the less significant amendments on statistical reporting obligations will undoubtedly be successful. On the key points, I believe, this House will come round to approving the Council's common position on the basis of the Commission's latest proposal here in the House.
In this respect we have, I believe, arrived at a reasonable overall solution after much debate. I should once again like to express my personal thanks to Commissioner Monti for his political wisdom, which eventually prevailed over the rather rigid attitude of his technical staff at the outset, thus leading to a satisfactory solution. You have followed the matter through, even though last year you were unable to find a majority in the Commission in favour of withdrawing the proposal completely. Thank you very much indeed, and I hope that this will serve as an example of how, in spite of conflicting views, satisfactory compromises can be found!
Mr President, I wish to thank Mr Langen for his introduction.
There is very little disagreement between the Socialist Group and the EPP Group. However, we have found ourselves in an invidious position over the difference of opinion we have, as shown in the vote in the Committee on Economic and Monetary Affairs and Industrial Policy on Directives 92/50/EEC, 93/36/EEC and 93/37/EEC, where we voted for transparency, and Directive 93/38/EEC, where we did not. We have placed ourselves in a difficult position on this. As Mr Langen said, I have sought with him to reach a compromise. I have tabled an amendment which I hope will achieve that and I urge colleagues in this Chamber to support this amendment.
My reason for tabling the amendment is because, during the first debate on the Langen report, the Commission's text called for a ban on any technical dialogue between a contracting entity and anyone who wanted to bid for the contract at a later point. This meant that all the top companies had to exclude themselves from the revising process if they wanted to bid. This would have stifled innovation and was totally contrary to the best business practice.
However, we were always aware of the problems inherently possible in allowing dialogue. Giorgos Katiforis outlined them well when he spoke of technical dialogue being used for the setting of impossible standards and of not being able to do anything about it because everything tended to be shrouded in secrecy. These are the problems of corruption and the reason that we need safeguards put into place.
My amendment seeks to address the problems of competition distortion and secrecy, while supporting the principle of innovation. It has been tabled with reference to both Langen reports and recitals. The amendment details the 'advice which may be used in the preparation of specifications for a specific procurement' , that is to say, it effectively sets parameters for a call to tender. We want to publish who has given the advice, not the advice itself. Anyone can give advice and still bid for the contract, as long as the advice that has been given does not preclude others from competing fairly. This language is as close to the Commission's text as possible, in order to ensure that the same interpretation of precluding competition is applied. If it was possible to make a legal judgment on precluding competition before - and one has to assume it was, since it has been part of the standard directives for many years - it should still be possible now without adding to the legal traps of those directives.
I stress that the second part of my amendment states that 'the buying authorities publish, along with the call for tender, the names of those firms or persons who have advised in the drawing up of the specifications' . This does not mean that the adviser has to disclose the nature of the advice, for technical secrecy can be maintained - just that the advice has been given. This should do something to combat the secrecy element. Publication will be made by the buying authority at the time it publishes the call for tender, so there will be no additional bureaucracy involved. Because it is the contracting authorities who publish, this will not affect international competition and, incidentally, the United States already has such a requirement for transparency, with which the EU tenderers have to comply.
Procurement involves 11 % of the European Union GDP or ECU 720m of EU taxpayers' money. After the first reading of the Langen report, the Financial Times of 31 January 1996 accused the European Parliament of being the lapdogs of industrial lobbyists. At the time I refuted it. Now, I am sad to say, if colleagues vote against this amendment, which is designed to achieve honesty, openness and transparency, they will have a hard job refuting those allegations this time. In the interests of harmony, I urge all Members of the European Parliament to support my amendment to both reports.
Mr President, I must begin by congratulating Mr Langen on his reports, which place the problems in the right perspective, and by expressing my agreement with the meaning of the proposed amendments, without going beyond changes needed to comply with commitments made at the World Trade Organisation. Given the amount involved, worth in the case of the European Union 720, 000 million ECU, approximately 11.5 % of all purchases, the equivalent to the combined GDPs of Spain, Belgium and Denmark, these public contracts call for special treatment by our leaders, as it is impossible to accept the fact that, until recently, only 2 % of all contracts were reached with foreign companies.
We can already see the results achieved by the Directives which have already been approved and which are now in force, reflected in the number of public calls for tender announced in the 'Official Journal' up from 12, 000 in 1995 to 95, 000 in 1997. The percentage of purchases made from foreign firms has more than doubled, which means that the supplies of public bodies have been greatly improved, while the benefits have also been passed on to the ordinary public in those other countries in terms of both quality and price of services.
Along these lines, it is in turn desirable that enlargement of the market should be extended to third countries, as agreed between 22 of the countries taking part in the Marrakesh meeting, which means that we must now make necessary amendments to Community directives. But I do not think that it is necessary to go from a minimalist position to one in which third countries have the same opening to markets and exactly the same guarantees if the established rules are not fulfilled.
Even within a country such as the United States of America there is even greater compartmentalisation in calls for tender without an 'Official Journal' to publish them and given the whole of its geographical area; nor is there a common body on the lines of our Commission or our Luxembourg courts, in order to guarantee the uniform compliance with rules at the various stages of action: national, state or local.
From a position of legitimate demands, we are naturally defending interests of our economic agents. But we are also defending the interests of the citizens of third countries who will definitely benefit from buying European products and services, in many cases offered in more favourable conditions in terms of quality and price, as can be seen at this moment in time with the worldwide success of so many European Union companies, despite the difficulties they have to overcome.
Mr President, in 1995 to 1996 Parliament expressed its reservations about provisions relating to dialogue on the technical specifications and modifications to be made to calls for tender for public contracts - Appendices 12 to 15 of the Directive - in the belief, shared by many experts, that certain aspects of the proposal for a Directive would greatly hold up technical progress and cause considerable harm to the competitiveness of European industry. In November 1996, following Parliament's rejection, the Commission presented a modified proposal for Directive 93/38.
As for both of Mr Langen's reports, our group is overall favourable to Mr Langen's position. However, we have a couple of reservations about the forthcoming vote. In the case of the second Langen report, our group would be unable to accept the new recital proposed by Mr Tappin which, if it were adopted, would be very dangerous for European companies. The publication of information about innovative ideas by a European company, be it small or large, wishing to test it in the framework of a technical dialogue with a network industry, is unacceptable for that company. It would be tantamount to supplying information to competitors and discouraging technical dynamism; in this way, the innovative ideas of European SMEs might be taken up by competitors, including those in third countries. In the United States and Japan, however, no publication is provided for and network industries freely dialogue with their national suppliers in order to establish technical specifications.
In the position it is to adopt, the European Parliament must not compromise European innovative capacities and play the game of third companies, especially the United States, to the detriment of European industry.
Finally, Amendments Nos 3, 4 and 5, introduced by the Economic Committee, make a distinction between public and private companies; although the former are subjected to an obligation given that they alone are affected by the WTO-GATT Agreement, it is also true, on the other hand, that Article 222 of the Treaty expressly provides for equal treatment in this Directive - and this must, in our opinion, be maintained - for public companies and private companies.
Mr President, ladies and gentlemen, first of all, on behalf of the Commission and on my own behalf, I should like to thank Mr Langen for his report and for his highly praiseworthy efforts to bring the respective positions closer together. As the European Parliament will have noted, the amended proposals submitted by the Commission and the Council in the form of the common position very largely take into account Parliament's wishes. I in turn, Mr Langen, pay tribute to the spirit of co-operation that you and this House have brought to this stage of the procedure.
Having said that, there are still certain differences between the common position and the proposed amendments: some proposals can be accepted but others call into question the structure and logical basis of Community arrangements and cannot therefore be accepted by the Commission. Finally, there are other proposed amendments which seem to be too mutually contradictory for the Commission to support them.
The Commission has constantly endeavoured to bring credibility and consistency to the Community rules on contracts, two essential requirements if those rules are to be correctly understood and applied. We therefore hope that the European Parliament will review some of the proposed amendments in the light of the fundamental theoretical reasoning on which the Commission's position is based.
I can tell you now, in broad outline, what the Commission thinks of the various amendments. The Commission accepts Amendment No 3 to the so-called traditional directives on work, supplies and services relating to the inclusion of the German Ministry of Transport in the list of central procurement agencies. Similarly, the Commission could take a favourable view of Amendment No 2 in both reports whereby Parliament, by introducing a recital into the directives, adopts the aim of promoting access for small and medium-sized undertakings to public contracts by providing them with appropriate training and information materials. It is however open to question whether a recital, inserted into the directives on contracts and divorced from the regulatory context of those directives, is the most appropriate and effective way of achieving the legitimate objective in view - an objective which the Commission expounded at length in its Green Paper on contracts, suggesting lines of thought and making specific proposals.
With regard to information to be supplied to undertakings, the Commission cannot accept Amendments Nos 3 and 4 to Directive 93/38 on the 'special sectors' , amendments designed to restrict to the State awarding entities alone the obligation to provide essential information such as information on contract awards, reasons for rejection of a tender, the advantages and features of the successful tender, etc.
In adopting the 'special sectors' Directive and extending its application not only to State awarding entities but also to entities which are not State entities in themselves but operate under special or exclusive powers granted to them by the State authority, the Community legislator - the Council, in other words - in co-operation with the European Parliament, intended to treat these two types of entity in the same way, thus putting an end to an argument that has lasted for more than thirty years. By introducing this equal treatment, the Community legislator avoided the creation of forms of discrimination between Member States whereby the same sector is administered in some States by government entities but in others by entities that are not public but operate under special or exclusive powers. The intention was also to avoid forms of discrimination, and resulting distortions of competition, between sectors subject to the Directive or entities operating within the same sector.
The amendments in question, which as I have said relate to a fundamental and certainly not secondary provision, disrupt the equilibrium at which the Community legislator was aiming and violate the principle of equal treatment enshrined in the Directive.
The same can be said regarding the obligation to submit statistical data to the Commission, which is the subject of Amendment No 5 to the 'special sectors' Directive.
More detailed though still brief considerations apply to the question of the technical dialogue, in respect of which we have two, apparently conflicting, proposals for amendments: Amendment No 1 proposes the deletion of the recital in the 'special sectors' Directive which notes that the technical dialogue cannot, within the meaning of the current Directives, preclude competition; but Amendment No 6 to the same 'special sectors' Directive and in two very similar alternative versions - Amendments Nos 1 and 4 to the traditional Directives - on the other hand, proposes the introduction of a new recital laying down the limits of recourse to technical dialogue and introducing a rule of transparency which will certainly not be ineffective - the obligation to make public the commercial interest which those undertakings that have provided a technical opinion have in the contract in question.
These proposed amendments, I say again, are mutually inconsistent, and this inconsistency cannot be explained on the basis of the admittedly undeniable differences existing between the current Directives in respect of the regulated sectors.
Allow me to remind you that the text of the Commission's initial proposal was quite similar to that of the recital now proposed by Parliament, with the exception of the publication rule, which was not included in the Commission's text, the latter confining itself to reproducing the appropriate provision of the GPA.
In order to take due account, inter alia, of the reservations expressed by the European Parliament regarding the rigidity of that provision, the Commission weakened its wording and scope, converting it into a recital which was confined to noting that the relevant obligation derived directly from the Directives and the Treaty and so did not call for a specific regulative instruction.
I have summarized briefly the route by which we arrived at the recital in the common position. Why have I done so? To emphasize that this recital represents a half-way point, equidistant between Parliament's two proposed amendments - as it were, an informal advance compromise between those amendments. A case, if I may say so, of the happy medium.
The solution proposed by the common position also has a further advantage: uniformity of the text, which is the same for all four Directives, in compliance with the cited principle of consistency upon which the differences existing between these Directives can have no effect. I therefore ask the European Parliament, on the grounds of equilibrium and consistency, to accept the proposal by the Commission and the Council regarding the technical dialogue.
There is one absolutely final observation I should like to make: within the Community, and I refer here to the concerns which I believe Mr Porto was expressing in his speech, the GPA creates rights in favour of contracting suppliers and service providers established in third countries that are party to that agreement - Canada, South Korea, the United States, Israel, Japan, Norway and Switzerland - rights which derive exclusively from the GPA and not from the Directives on public contracts. The Directives, therefore, do not attribute any new rights to thirdcountry undertakings, nor on the other hand do they deprive them of those rights which they already enjoy under the GPA.
In contrast, Directives on public contracts are exclusively concerned with regulating relations between contracting entities and undertakings in the European Union. These relations, obviously, are not affected by the GPA. It is maintained that some third countries that are signatories to the GPA do not guarantee complete and correct application of that agreement. Canada, for example, is said not to intend to comply with the obligation to make its decentralized authorities subject to the agreement, while the United States for its part has apparently decided not to amend its legislation. These charges, if confirmed by investigation or on appeal, will have to be dealt with by means of the protective machinery provided by the GPA itself and by the World Trade Organization. They cannot be dealt with in the context of the procedures for amending directives which, I must emphasize, do not regulate relations between the Community and third countries.
In conclusion, Mr President, after so much talk of technical dialogue, let me once again express my appreciation to Mr Langen, Mr Tappin and all their colleagues for the quality of the political dialogue of co-operation on this subject which we have had, and which has not always been easy.
Commissioner, could I make two further points on our proposals on the sectoral directive, regarding the obligations to submit a statistical report, to provide information to successful and unsuccessful tenderers, and for public contracting entities to do so promptly. This amendment was adopted by a large majority in the Committee on Economic and Monetary Affairs and Industrial Policy, because we believe that this is the part which is covered by the GPA Agreement on government procurement. This artificial balance created by the sectoral directive has long since been overtaken by the agreements arrived at between the Commission and Parliament, and by developments in Europe, and we wish to confine ourselves to the part which still requires regulation, without upsetting the balance, which is what you fear.
I do not believe that the matter can be so serious, and would therefore ask once again that when we vote tomorrow, the Commission should reconsider its attitude for the next round.
The second point concerns the technical dialogue. You are right: the Committee on Economic and Monetary Affairs and Industrial Policy did vote somewhat differently - albeit by a slim majority - on the general directive than on the sectoral one. Mr Tappin's amendment was an attempt to find a mid-way solution between these two opposing positions. We shall see tomorrow if there is a majority in favour of one of these solutions. However, it is clear that both positions cannot command a majority at the same time, since they are mutually exclusive. In that respect, you were right to draw attention to the inconsistency between the amendments which have been tabled. But that is the outcome of the discussions in committee, and tomorrow we shall have a more positive result.
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
Obstacles to transnational mobility
The next item is the report (A4-0148/97) by Mrs Todini, on behalf of the Committee on Culture, Youth, Education and the Media, on the Commission Green Paper 'Education - Training - Research - The obstacles to transnational mobility' (COM(96)0462 - C4-0580/96).
Mr President, Commissioner, ladies and gentlemen, the report which I have the honour to present contains the message we wish to send to the Conference to be held in Maastricht from tomorrow on the very subject which we are debating this evening. That Conference will base its conclusions on the reactions of all the Member States and their duly appointed national co-ordinators, the institutions and all other parties interested in the subject. Our message comprises, first and foremost, total support for the Commission's initiative. I must say that the Commission has provided us with an excellent analysis, proposing nine lines of action and, by way of encouragement to continue with this work, making highly specific proposals for the elimination of obstacles to the mobility of students, teachers, researchers, voluntary workers and trainees.
Our committee - the Committee on Culture, Youth, Education and the Media - emphasizes the essential role of mobility in the creation of a genuine citizens' Europe. One of the most exciting ways of enabling young people to adapt to the European employment market is to give them a genuine opportunity to participate in European Union study programmes. We are therefore stressing the need to reduce socio-economic obstacles to mobility, so that these Community programmes, instead of being addressed solely to a specific elite, which is unfortunately what is happening today - will be genuinely available also, and especially, to the less well-off and to those who have not yet been through higher education.
We are all aware of the successes achieved by the Community programmes - SOCRATES and LEONARDO, for example. We know, among other things, that in the future the most difficult obstacle to overcome will be inadequate funding - and not just in the future, because it is a very real obstacle already. That inadequate funding is, in part, due to the increasing number of applications - which is certainly a hopeful sign - but more so to a decision by some Member States not to increase the Community budget in future years. The Community programmes have aroused much interest and offered hope to many young people, and the Council may have to face up to the risk of disappointing them by denying them the funds to bring those hopes to fruition.
We shall shortly be supporting the action programme 'European voluntary service for young people' which is soon to be enthusiastically defended before this House by our colleague Nicole Fontaine. In that case, too, there will certainly be a need for various guarantees to ensure all participants the necessary legal certainty regarding the right of residence, social security and tax status.
We are also calling for the simplification of the way in which these programmes are administered and the project presentation procedures, and for the speeding-up of the distribution of funds, because - quite apart from the problem of inadequate funding - there are problems in distributing the funds available.
Another point which our committee strongly emphasizes is the need for progress in implementing the system of reciprocal recognition of diplomas, professional qualifications and apprenticeships. We support the Commission's recommendations and exhortations regarding the concrete creation of a European area of professional qualifications, with the generalized use of the so-called 'teaching credit unit transfer system' , drawing on the system that was brought into being within the framework of the SOCRATES programme and has thus already proven its value.
I must say that very little progress has been made with the comparability of professional qualifications and the validation and certification of qualifications and skills acquired during basic training or in-house training. We are therefore hoping that every possible effort will be made to move further towards the reciprocal recognition of training modules and apprenticeships, partly - or, better still, especially - by means of clear and specific conventions recognized by all the Member States.
As far as grants are concerned, we call upon the Member States to abolish the practice of territorial grants and, instead, to support the transfer of a young person who decides to undergo a period of training in another Member State. In addition, I particularly stress the need to improve the dissemination of information on Community programmes for young people. I believe that this kind of information needs to be decentralized, provided at local and regional level by structures like libraries or neighbourhood associations.
Finally, I should like to ask the Commission's opinion about the proposal we put forward in paragraph 36, where we call for the setting-up of a Co-ordinating Committee with the power to develop the proposals contained in my report, as suggested at the Council meeting in May 1996.
In conclusion, let me say that six amendments have been received and will need to be considered during tomorrow's vote. Of those six amendments, I feel I can accept Amendment No 1, tabled by Mr Dupuis and Mr dell'Alba on behalf of the ARE Group, since, from a general but sufficiently specific point of view, it highlights the problem of linguistic communication, and Amendment No 6, from Mr Monfils of the Liberal Group, since I regard it as being absolutely in line with the content of the report itself.
Mr President, first of all I should like warmly to congratulate Luisa Todini on her excellent work on this Green Paper.
I am also saddened by the fact that this report is being debated so late at night, which seems to reveal the lack of importance attached to a human Europe but, at least, some of us are and we are particularly attached to it. Therefore I welcome the Commission's initiative and the desire shown by Commissioner Cresson to make Europe progress and bring it closer to the ordinary people.
I should also like to say that, although the Green Paper offers a good analysis of the current situation and the difficulties posed to people who wish to be more mobile, it proposes possible actions which seem to me still to be too abstract and distant. That is why I ardently support the proposal by the rapporteur to introduce a binding timetable and create a coordination committee so that this action can come about effectively and in practical terms by means of rapidly applicable measures.
As draftsman of the opinion of the Committee on Employment and Social Affairs, I shall stick in particular to the social and human aspects of mobility. There are still a number of lacunae here. It is inconceivable that students moving around Europe should not be covered by a coordinated social welfare scheme. That is why we propose to extend the benefit of Regulation 1408/71 on social security for migrant workers to students affiliated to a specific national scheme.
Similarly, it is incomprehensible that, nowadays, an unemployed person looking for work in another European country should lose the right to benefits after only three months. We therefore insist that this regulation be revised so that unemployment benefits continue to be paid for more than three months in the case of unemployed persons moving around Europe in search of a job or training.
Finally, when it comes to vocational training itself, a large European programme is absolutely necessary in order to facilitate the mobility of apprentices and trainees, as well as recognition of their status and an encouragement to any companies, especially small and medium-sized companies, which take them on.
Mr President, those are three concrete proposals which should make it possible to make progress towards human and social Europe, a Europe to which our fellow citizens are especially attached.
Mr President, one of the key aims of cooperation on education and research policy in the European Union is to promote transnational mobility. For individual EU citizens, the possibility of completing substantial parts of their training in another Member State is one of the most important and welcome aspects of freedom of movement within the Union. European integration and the People's Europe, freedom of movement and international competitiveness all require that mobility between countries should be largely unhindered.
Moreover, the European dimension in education is becoming an increasingly important criterion for the quality and appeal of vocational and general education and research. The teaching of European awareness, language skills and knowledge of the various political, legal, social and economic systems in Europe, and also the understanding of our European neighbours' ways of life, should be expanded and given further support. National systems need to focus more clearly on European developments, without becoming involved in issues of subsidiarity.
Regrettably, however, a whole range of administrative and political obstacles still crop up regularly in the work of both the Committee on Culture and the Committee on Petitions. It is clear from the petitions we receive that, for whatever reasons, a growing number of EU citizens are keen to take advantage of their right to free movement. Sadly, many of them are still encountering major obstacles. I therefore welcome the Commission's initiative of a Green Paper to stimulate a broad-based debate on ways of eliminating obstacles to mobility at national and European level.
You will appreciate that I cannot go into full details here and now, and can only pick out a few points. In recent years and months, we have discussed at length the procedures for the recognition of diplomas and certificates of qualification, and I think that a good deal has been achieved in this area. The large number of petitions nevertheless shows that there is still much scope for action and improvement. In my experience, the lack of flexibility in recognizing vocational qualifications is by far the greatest obstacle to mobility. I therefore agree with the rapporteur that the Member States must take action to improve the equivalence of vocational qualifications by increasing the transparency of certificates and course contents.
I also noted with interest the suggestion of introducing a European status of trainee. I think that if this were handled properly, it could be a further step in our efforts to make vocational training more practically useful.
However, the details of the Commission's ideas still need to be clarified and discussed. The Green Paper says nothing specific as regards either the term 'trainee' or what the suggested trainee status would entail. The legal position of trainees must be such that a traineeship represents an attractive alternative to a university education and is promoted as such. It should be stressed that the main purpose of such a status would be to promote mobility, and that the term 'trainee' would have to take account of the dual system of vocational training in Member States such as Germany and Austria.
On no account must this system of industry-linked training be jeopardized by European legislation. Nor should the Member States' responsibilities for shaping the content of their education systems be restricted by such a status. The proposed mobility scheme for trainees is welcome in principle, especially as it will be a means of reducing the imbalance between mobility measures in the university sector and in non-academic vocational training.
Compliance with the existing framework conditions for vocational training in the Member States would, however, be the prerequisite for such a programme. I therefore welcome the initiative of establishing a Europe-wide trainee status. Trainees should be offered the same opportunities for mobility as other citizens of the Union. In my personal view, the term 'trainee' should not be too narrowly defined, so as to ensure access to these programmes for people who are perhaps not trainees in the usual sense. This is particularly important given the need for lifelong learning, and I am very pleased that my amendment to this effect was adopted in the Committee on Culture.
I should like to raise one other point which, in the information age, I feel is inseparable from the debate on mobility: the use of modern communication technologies. These afford a new, virtual form of mobility, even in cases where physical mobility is not possible. The mastery and use of information technology should therefore be actively encouraged at an early stage, and at best in childhood.
I would end by saying that I am in favour of both the Commission proposal and Mrs Todini's report. I am grateful to everyone concerned for their excellent work.
Mr President, first of all I extend my congratulations to the rapporteur on her report. As she says in her explanatory statement, this is the kind of Green Paper that should be published more often. That is certainly a sentiment that I concur with. To my mind, the European Union and the European Community before that have too long been too concentrated on money and business. The free market has been only a free market for goods and capital. This report, when implemented and operating, will go a long way, I hope, to opening up Europe to more people in the European Union, particularly young people.
It contains, as the rapporteur has outlined, a whole range of positive proposals. I would like to draw attention to some that I think are particularly important: the call for support for persons with children to enable them to take up the opportunities that training in other countries provides; the need to extend entitlement to unemployment benefit - again very important for those in most need; the need for Member States not to discriminate between training at an establishment in their own country and those in another; the whole question of social protection; and perhaps most importantly, the call in paragraph 29 for a much greater emphasis on the European dimension to education, making certain that we introduce language teaching certainly at a much earlier stage than happens in my own country.
Those of us with a background in education are absolutely convinced that education is the key to overcoming ignorance and, in turn, to tackling the real problems of racism and nationalism, which, if unchecked will be a serious problem to the European Union.
I am not sure whether this report would have helped a group of young people from my own constituency in London who were due to visit Parliament here tomorrow. Although the group were all legitimately registered students at the College of Northwest London in Wembley, some were denied travel visas to France and so the whole group has had to withdraw from a visit to Parliament. I am investigating exactly why this has happened but I would hope, if this report does not cover what has happened there, that this regrettable situation can be amended in some other way.
My group will be opposing Amendments Nos 2 to 5. History has showed repeatedly that efforts to suppress languages breed contempt. I believe efforts to impose languages would equally create resentment. I do not believe that Esperanto is the answer. If it was the answer then the question must have been a particularly peculiar one in the first place. I believe we should be looking to support major languages and certainly lesser used and historically traditional ones. Amendment No 1, though, is covered by paragraph 29, to which I have referred.
However, this report shows the continuing need for more financial investment in education and training. That runs through the report. I and my group will be recommending acceptance of this excellent report. Congratulations again to the rapporteur.
Mr President, mobility is an essential condition for European construction. The ordinary people of Europe should be able to choose their place of residence, work and training, not only by personal preference but also in order to extend their opportunities for study or work. On the other hand, it is only if we exchange knowledge and experience between organisations in large and small countries, between the richer and poorer countries of the north and south, the centre and peripheries, that we can bring about a genuine European spirit.
Today, pilot programmes for exchanges between young people, students and apprentices, researchers and teachers, are isolated cases and they should instead become the rule rather than the exception within the European area. With the possible integration of Schengen into the acquis communautaire, now surprisingly nearer to completion, we will at least have the free circulation of goods and persons which characterises a genuine European area without frontiers.
For a country like Portugal, the acquisition of experience in foreign centres, laboratories, universities and companies, as well as welcoming nationals from other European countries and the dynamization that that brings about, are part and parcel of its project for European integration.
If integration and cohesion are the basic objectives of the European Union, then mobility is one of its main instruments. There are three groups for whom there are especially acute problems of mobility at the present time. Young people: students, trainees or volunteers; researchers and university scholars, and the unemployed. What are the problems facing these groups of ordinary people? They face difficulties of recognition and validation of certificates, problems of social security, taxation problems and, last but not least, problems of linguistic preparation.
These difficulties were all identified years ago but there seems there has been no way of solving them so far. Why? Because the States lack the political will. Nothing justifies prolonging absurd situations such as those of young volunteers who have to pay taxes on their maintenance grants, or researchers who have to give up a project because of tax burdens, or unemployed people in search of work who are forced to return to their home country after three months; many, many of the situations of this kind exist.
On various occasions, the European Parliament has dealt with obstacles to mobility from different angles. Once again, apart from this excellent report drafted by Mrs Todini, on the Green Paper on Education, Training and Research, only a little while ago, in the Committee on Culture, we voted on the Fontaine report on recognition of higher education diplomas. But unless our Member States show greater political will to eliminate difficulties, Commission and European documents will remain dead letters. And if this happens, future generations will definitely hold us responsible for that failure.
Mr President, Mr Commissioner, the Commission's Green Paper and Mrs Todini's report analysed very well the obstacles to transnational movement and the challenges in the field of education and research. We now have enough clarity and information about the situation. The measures proposed must ultimately be put into practice with the help of a specific timetable and a coordinating committee of the Member States. There are still many defects to be ironed out.
The priority task is to create a clear and sufficiently broad legal status for trainees and volunteers. Anyone participating in education and programmes must be guaranteed and consequently the structures in this area must be harmonized. Childcare and part-time working should not be a hindrance to participation. It is also important to promote existing opportunities for international exchanges in apprenticeship. Application procedures must be simplified and payment speeded up. It is also essential to make the provision of information more effective. Young people must be guaranteed equal opportunities, irrespective of where they live, to obtain information and to have access to EU education programmes. This calls for the regionalization of information and the creation of a comprehensive service network.
The most important area in which improvements are needed, however, is the budget for education programmes. All the other activities put together cannot have much influence unless the funding of the programmes is increased so as to reflect better the intended objectives. The programmes are now causing disappointment to many people, and the budget for Socrates, for example, is completely inadequate relative to the number of applications and the level of support needed. Social background and prosperity should not determine participation on the programmes.
The EU's education and training programmes are an excellent instrument for building up mutual understanding, tolerance and thus security. The Member States should therefore be required to promote them when budget decisions are taken in the Council. The removal of obstacles to education and research exchanges will be of benefit to all.
Mr President, we agree with the assessment of the Commission's Green Paper contained in Mrs Todini's excellent report, especially regarding the Commission's proposal to create a European 'qualifications space' . Mrs Todini, in her motion for a resolution, might have been more forceful in criticizing the inactivity of the Commission with regard to the comparative elaboration of professional qualifications on which all mobility hypotheses are based. This is a challenge affecting an increasing number of young people: we need only consider the number of students who, in recent years, have made use of the Erasmus programme to enable them to complete their studies in another Member State in order to understand that this desire for mobility - the desire to be citizens of Europe in the fullest sense - is deserving of special attention both from the Member States and from our European Institutions.
We are in agreement with the rapporteur when she focuses attention on the training and mobility of young people from less privileged backgrounds, those who are not entering higher education, mature students, the handicapped and persons with dependent children. But we cannot escape the fact that there are still administrative and political problems of every kind, as is apparent from the work of the Committee on Petitions.
Let me cite the example of foreign language lecturers at universities in the Member States, and in Italy in particular. The rapporteur's call for a comparative study on working conditions in this category, with a view to eliminating any discriminations and guaranteeing real mobility, seems to us a matter of the greatest urgency and importance.
Mr President, the Commission's Green Paper is an important element in the elaboration of the European policy for education, as defined in Article 126 of the Treaty. I should like to congratulate the rapporteur, Mrs Todini, on the quality of her work.
This is an excellent summary of the obstacles which definitely have to be overcome if we are going to make progress towards the mobility of students, their teachers and researchers. These obstacles - which we have so often denounced - and I often wonder whether one day we are going to be heard - are still the same difficulties which have yet to be solved.
The Commission lists nine main obstacles. As far as I am concerned three of them are particularly important. I do not deny the problem of status and social cover for people on the move, but I should like to insist on the problem of less-favoured young people or those without qualifications. I think that mobility should also concern them and we must find a way of involving them in all European programmes concerned education and youth.
There is no doubt that the problem of qualifications is a major one and, therefore, apprentices must be given a European status. From this point of view I think that the model of guilds is an example to follow. Furthermore, regardless of the arrangements for recognising training, we must also find ways of working out joint teaching modules. As the European Union is opening up to new horizons, we must also give this mobility new frontiers. The countries of central and eastern Europe, which have applied to join the European Union, are very soon going to be involved in the Socrates, Youth for Europe and Leonardo programmes. This should open up the way to new cooperations and many of them.
Ladies and gentlemen, as this goes beyond good intentions, I think we should also emphasise the meagreness of budgetary means at our disposal. In this European Union of ours, in which 120 million young people aged 18 years or less live, barely a million of them are going to benefit from any of these programmes. Alas, that too is a reality which we should take into consideration.
I must congratulate Mrs Todini on the sound opinion she has produced. Transnational mobility is indeed fundamental to continued unification in Europe, which ultimately stands or falls by the sympathy and understanding of its citizens, and increasingly - as far as employment and training are concerned - by the readiness of young people to move about. The promotion of mobility is in fact a form of employment policy. This needs to be more widely recognized, and does not only apply to Europe's border regions.
It is curious to note that in many cases, the movement of goods and capital through Europe is less problematic nowadays than that of persons. I can also see a danger here - and it has already arisen - that if, for example, young people undergoing vocational training are given privileged access to exchange opportunities, then inequality of opportunity in education, which has been reduced considerably in Europe in recent decades, will be resuscitated as a paradoxical result of European contacts. As we have seen, less than one per cent of young people in vocational training outside universities now take part in exchange programmes and - as has already been mentioned - young students are in effect excluded because ERASMUS grants are worth no more than pocket- money; furthermore, some countries do not allow grants to be taken abroad.
We are all in favour of a European labour market, but we are not giving unemployed people an opportunity to improve their communication skills through language tuition in neighbouring countries. We really do need rules on the freedom of movement and a departure from the principle of territoriality.
It is also extremely irritating that - apart from these legal hurdles - many administrations in Europe still harbour an inbuilt resistance to freedom of movement. It is equally irritating when, as happened recently, students are kept waiting for their residence permits for no good reason, or the mutual recognition of diplomas for access to the regulated professions in European countries is either delayed or simply refused out of an egotistical desire to put up barriers. I hope that we can make some headway here and bring about improvements.
I also hope, however, that the Member States themselves will enhance the European dimension of their education systems, rather than relying unduly on the Commission's efforts to Europeanize syllabuses. This requires better foreign language teaching, first and foremost.
Finally, I would urge that in future, more funding should be earmarked for exchange programmes in the EU budget. I see nothing specific on this point in the Green Paper. The question is, are the exchanges which we are demanding to remain a pilot project, or are they to be offered much more widely one day? Just think that, to put it starkly, less money is being spent on SOCRATES than to support European tobacco-growers.
I could imagine that the Structural Funds might also be drawn on for exchange programmes - in terms of employment policy - so as to give a fair chance to a maximum number of school pupils, trainees and students who cannot rely on parental aid for educational visits abroad. The amount of funding for our educational programmes should be increased to meet this need.
Last but not least, please bear in mind that information on mobility schemes in Europe needs to be improved substantially and a much better placement system created on the ground, particularly in companies. As has rightly been pointed out, although these programmes are being overhauled, many people in Europe are totally unaware of their existence.
Mr President, removing obstacles to the free movement of persons is one of the main objectives of European integration, defined in the Treaty of Rome. However, there are so many obstacles to free movement that I wonder whether free movement really exists at all. Students, researchers and teachers who wish to travel to another EU country to train under an exchange programme are not always accepted. Conversely, not all countries have people wishing to go to them.
It is absolutely essential that language learning be supported. The idea of prioritizing the teaching of the lesserused languages is important because it promotes exchanges to all countries. Attaining an excellent level in two foreign languages at middle school level is, however, an impossible ambition. Account needs to be taken, for example, of individual differences and differing opportunities to learn.
In my opinion, efforts ought also to be made to find a lasting solution to the problems of taxation and social security. In particular, practice on the direct taxation of researchers differs considerably from one country to another and may lead to situations in which a high level of taxation directly prevents movement to a particular country. Moreover, the refusal to grant unemployment benefit to persons participating for more than three months on a course in another European country is hardly likely to encourage applications to study abroad.
At present, it is hardly possible to speak of the equivalence or mutual recognition of research and vocational diplomas. I hope that the Commission will take some real measures to remedy this situation. Voluntary work, which is very closely linked to these exchange programmes, is also not recognized in all countries.
I should also like to know whether the budgetary resources are adequate. The exchange programmes, which are continually growing and in which there is an increasing interest are unable to cover participants' expenses. This leads to social inequality. That being so, not every student has the opportunity to take part in activities which develop an international outlook. Another argument for increasing the level of appropriations is to enable the Baltic countries to take part in the exchange programmes, a development which I would be very keen to see. Human resources are the European Community's great strength, and everything must be done to improve the efficiency with which these resources are used.
Mr President, first of all I should like to congratulate our rapporteur, Mrs Todini. I think this is a good report which addresses some very important problems about which much has been said this evening: qualifications, diplomas, foreign languages. But I also believe there is one huge omission which the rapporteur has tried to make good by accepting one of the amendments tabled, though I feel this is not enough.
That omission relates to linguistic communication. In a European Union where there are already 15 Member States and 11 languages, soon to be increased to 25 Member States and 20 languages, I think we can no longer go on pretending that no problem of language and of linguistic communication exists. After all, we in this House encounter problems of interpretation every day - as happened this afternoon, for example, when the English booth 'blew up' . We form part of a small group, representing less than 1 % of the European Union, which speaks a second language and has the ability to understand a third, but this is a small, closed society which fails to realize that for 99 % of the Union's population the problem of linguistic communication - when people move countries and go abroad, whether as tourists or looking for employment or in other situations - is a very fundamental one.
So I believe that we can no longer close our eyes to this problem but must face up to the need to offer all our citizens - not just the small percentage that can go to Oxford or Harvard to study foreign languages - the possibility of sharing a common language of communication. This is a taboo which must be broken - I call it a taboo because the concept of a neutral language of communication is associated with Esperanto, an old invention which has not enjoyed a good press but, even so, probably represents the only way, in a Union of 25 Member States with 20 different languages, of providing everyone - including those less privileged persons who lack the resources to go to the United States or to the better foreign universities - with the possibility of communicating with the other citizens of the Union.
Thank you, Mr President. We are glad that Parliament has attached so much importance to the Green Paper, and I should like to thank the various committees for their contributions, and especially the rapporteurs - Mrs Todini, Mr Desama, Mrs Hermange and Mrs Heinisch. In the course of the consultation procedure a substantial number of reactions and contributions have been received, the quality of which will enable the Commission to arrive at a better definition of the issues at stake and the lines of action set out in the Green Paper.
This procedure forms a counterpoint to the conference which opens tomorrow at Maastricht and which is called upon to play a key role in confirming the results achieved hitherto. I would again like to emphasize the importance of the free movement of persons, especially as regards groups that have not previously been sufficiently taken into consideration: young people undergoing training, teachers, the unemployed working to obtain qualifications, and researchers. On this same subject of individuals and freedom of movement, I should also like to say how much I agree with what has been said by some Honourable Members, to the effect that so far much greater progress has been made with the free movement of capital, goods and services. I would like to assure you that, especially in the area about which we are talking this evening, Commissioner Cresson and indeed the entire Commission - as I can testify in my capacity as Commissioner for the single market - are doing our utmost to make good this defect; the action plan for the single market which the Commission is submitting to the European Council in Amsterdam places great and central emphasis on the free movement of persons, and the 'Citizens First' communication initiative supported by the European Parliament is designed to promote awareness and encourage people to use those opportunities for mobility which already exist today.
Regarding Parliament's contribution, I should like to highlight the very positive reaction by Mrs Todini at the start of her report where, very perceptively, she stresses the concrete and functional nature of the Green Paper. I welcome this reaction on behalf of the commission - it accurately reflects the keen interest aroused in the Union by the Green Paper.
There are four central themes that guide the Commission's actions. The first is improving the availability of information. On the initiative of Mr Elchlepp, Parliament calls attention to the need to improve the dissemination of information on the opportunities the Community programmes offer to young people who want to spend a period training abroad. In this context, the proposal is that intermediate structures should be set up at local and regional level to provide appropriate contact points for the largest possible number of people. In this connection, the report by the Veil group on the free movement of persons contains a number of proposals relating to the Eures network - proposals which the Commission substantially endorses and which include the strengthening of links between the network and the other Community programmes and initiatives.
With a view to taking advantage of existing structures rather than creating new ones, the Commission is proposing to examine the means to be applied to improve co-ordination between all the networks that are already operational. Improved utilization of new technologies would make it possible to make these networks even more accessible to the general public.
The second objective is to reduce linguistic barriers. The Commission is glad to note that this objective - which the Commission itself strongly advocated in the White Paper 'Teaching and learning - Towards a cognitive society' - finds favour in principle with Parliament. We take due note of the reservations expressed in Mrs Hermange's report regarding the objective of fluency in two Community languages in addition to the mother tongue. But we take note with interest of the support for the idea - previously expressed on the occasion of the debates following the White Paper - of acquiring passive knowledge of a third Community language.
It must be recalled, however, that in the light of the present wording of Articles 126 and 127 the Community's scope for action in the linguistic field is substantially confined to the Community education and training programmes, Socrates and Leonardo. Even so, the action undertaken in this context is of considerable interest. In one area to which Mrs Todini referred, the learning of a foreign language at an early age at school, there are for example some fifteen European pilot projects currently being developed under the Socrates programme.
The third objective is to institute a system for mobility candidates. This applies to researchers and to apprentices. As far as researchers are concerned, the opinion put forward by Mr Desama will encourage the Commission to submit to Parliament, at an early date, draft measures capable of eliminating the obstacles described in the Green Paper, and the Commission intends to take action on the opinion put forward by Mr Desama. On the basis of the information we are now gathering from researchers and from experts in taxation and social security, the Commission will prepare a synthesis document intended for the general public.
As far as apprentices are concerned, at the initiative of Mrs Heinisch, the report calls for the adoption of a Community definition and an apprenticeship statute, and also for the implementation of a specific mobility programme for apprentices. We are currently examining the details of a framework mechanism defining the optimum conditions for sandwich-course training at European level and mechanisms capable of creating the conditions to give apprentices mobility on a Community-wide scale.
Finally, the fourth objective is access to the Community programmes. The report underlines the need to take greater account of the imperatives of equal opportunity and equilibrium in social policy in connection with the Socrates and Leonardo programmes, to improve access to these programmes and hence substantially to reassess the appropriations intended for them. From this standpoint, it is simultaneously being proposed that national and Community subsidies should be increased. In this respect, the Commission entirely endorses the views of Parliament.
We hope that we can rely on the fruitful support of Parliament to enable future proposals in this field to be implemented. Parliament's comprehensive and detailed report offers the hope of close co-operation along these lines.
Finally, Mrs Todini mentioned paragraph 36. With regard to that paragraph, which deals with the Co-ordinating Committee, the Commission can express agreement with the idea of a body designed to facilitate a degree of coordination and follow-up, and practical implementation, of the lines of action proposed in the Green Paper. The Commission will give the most careful consideration to the best ways of organizing this kind of steering operation, with which the European Parliament will certainly be fully associated.
However, as regards the type of committee proposed by Parliament, the Commission cannot yet give a definitive opinion. The reason is that, as I am sure you will appreciate, it is difficult to give an opinion on this matter before we know whether the type of committee proposed is compatible with the procedures in force and with the principles of the Treaty.
In conclusion, I can tell you that the Commission will in due course, during the Luxembourg presidency, be submitting a detailed analysis supported by a series of proposals for implementing the Green Paper. As proposed by Parliament, moreover, this proposal for implementing the Green Paper will be linked to a timetable, and I need hardly say that Parliament - which I thank again for its most valuable contribution - will be kept regularly informed of progress.
Mr President, I should first like to thank Honourable Members, and especially the Commissioner, for having shown such detailed understanding of the fundamental aspects of this report. We therefore look forward to hearing in due course what positive steps can be taken regarding the Co-ordinating Committee.
I will take advantage of the Commissioner's presence to say that all of us have indeed complimented the Commission on publishing such a useful and specific Green Paper. I must be somewhat less complimentary, however, about the fact that, very often, there is a lack of co-ordination between Community institutions. A specific example is the fact that the Maastricht Conference on this very subject opens tomorrow. We are debating the report on mobility today and will be voting on it tomorrow, making it difficult for the Maastricht Conference really to take account of the European Parliament's work.
As the Commissioner well knows, the work done on the Green Paper by the Committee on Culture has been timeconsuming and technical. Had the Green Paper been referred to that Committee rather earlier, perhaps things would not be quite so last-minute. Maybe we could have concluded our work and our discussions a little earlier, so that the Maastricht Conference - which, as I said, opens tomorrow - could have taken better account of Parliament's efforts.
At all events, we are arranging for the final document to be available tomorrow, before 2 p.m. if possible, in the hope that the European Parliament's efforts, intentions and proposals can be appropriately taken into consideration.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 10.28 p.m.)